Exhibit 10.2

 

SECOND LIEN CREDIT AGREEMENT

 

Dated as of May 8, 2018

 

among

 

THE KEYW CORPORATION,

as the Borrower,

 

and

 

ROYAL BANK OF CANADA,

as Administrative Agent,

 

and

 

The Other Lenders Party Hereto

 



 

 

RBC CAPITAL MARKETS*, FIFTH THIRD BANK, JPMORGAN CHASE BANK, N.A., and SUNTRUST
ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners 

 

 



 



 

* RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

 

 

 

TABLE OF CONTENTS

 

Article I Definitions and Accounting Terms       Section 1.01 Defined Terms 1
Section 1.02 Other Interpretive Provisions 42 Section 1.03 Accounting Terms 43
Section 1.04 Rounding 44 Section 1.05 References to Agreements and Laws 44
Section 1.06 Times of Day 44 Section 1.07 Timing of Payment or Performance 44
Section 1.08 [Reserved] 44 Section 1.09 Pro Forma Calculations; Limited
Condition Acquisitions. 44 Section 1.10 Calculation of Baskets 45       Article
II The Term Commitments and Term Borrowings       Section 2.01 The Term Loans 45
Section 2.02 Term Borrowings, Conversions and Continuations of Term Loans 45
Section 2.03 [Reserved] 47 Section 2.04 [Reserved] 47 Section 2.05 Prepayments
47 Section 2.06 Termination or Reduction of Commitments 52 Section 2.07
Repayment of Term Loans 53 Section 2.08 Interest 53 Section 2.09 Fees 54 Section
2.10 Computation of Interest and Fees 54 Section 2.11 Evidence of Indebtedness
54 Section 2.12 Payments Generally; Administrative Agent’s Clawback 55 Section
2.13 Sharing of Payments 57 Section 2.14 [Reserved]. 57 Section 2.15 Increase in
Term Facility 58 Section 2.16 New Incremental Term Facilities 59 Section 2.17
Extension of Term Loans 62 Section 2.18 [Reserved] 65 Section 2.19 Defaulting
Lenders 65 Section 2.20 Incremental Equivalent Debt 65 Section 2.21 Specified
Refinancing Debt 68       Article III Taxes, Increased Costs Protection and
Illegality       Section 3.01 Taxes 69 Section 3.02 Illegality 71 Section 3.03
Inability to Determine Rates 71 Section 3.04 Increased Cost and Reduced Return;
Capital Adequacy 72

 

i 

 

 

Section 3.05 Funding Losses 73 Section 3.06 Matters Applicable to All Requests
for Compensation 74 Section 3.07 Replacement of Lenders under Certain
Circumstances 75 Section 3.08 Survival 76       Article IV Conditions Precedent
to Term Borrowings       Section 4.01 Conditions to Closing Date 76 Section 4.02
Conditions to All Term Borrowings 78       Article V Representations and
Warranties       Section 5.01 Existence, Qualification and Power 79 Section 5.02
Authorization; No Contravention 79 Section 5.03 Governmental Authorization;
Other Consents 79 Section 5.04 Binding Effect 79 Section 5.05 Financial
Statements; No Material Adverse Effect 80 Section 5.06 Absence of Adverse
Proceedings 80 Section 5.07 No Default 80 Section 5.08 Ownership of Property;
Liens; Intellectual Property; Insurance 80 Section 5.09 Environmental Compliance
81 Section 5.10 Taxes 81 Section 5.11 ERISA; Labor Matters 82 Section 5.12
Subsidiaries; Business Locations; Taxpayer Identification Number 83 Section 5.13
Margin Regulations; Investment Company Act; EEA Financial Institution 83 Section
5.14 Disclosure 84 Section 5.15 Compliance with Laws 84 Section 5.16 No
Debarment 84 Section 5.17 Solvency 84 Section 5.18 Status of the Term Facilities
as Senior Indebtedness 85 Section 5.19 Perfection, Etc. 85 Section 5.20 PATRIOT
Act; Anti-Terrorism; Anti-Money Laundering; Etc. 85 Section 5.21 FCPA;
Anti-Corruption 85 Section 5.22 Sanctioned Persons 86       Article VI
Affirmative Covenants       Section 6.01 Financial Statements 86 Section 6.02
Certificates; Other Information 87 Section 6.03 Notices 89 Section 6.04 Payment
of Taxes 90 Section 6.05 Preservation of Existence 90 Section 6.06 Maintenance
of Properties 90 Section 6.07 Maintenance of Insurance 90 Section 6.08
Maintenance of Ratings 91 Section 6.09 Compliance with Law; Anti-Terrorism Laws,
Anti-Money Laundering and Embargoed Persons; Environmental Laws 91

 

ii 

 

 

Section 6.10 Books and Records 92 Section 6.11 Inspection Rights 92 Section 6.12
Use of Proceeds 92 Section 6.13 Covenant to Guarantee Obligations and Give
Security 93 Section 6.14 Further Assurances 95 Section 6.15 Treatment of
Controlled Redemption Proceeds 95       Article VII Negative Covenants      
Section 7.01 Liens 96 Section 7.02 Investments 99 Section 7.03 Indebtedness 101
Section 7.04 Fundamental Changes 104 Section 7.05 Dispositions 106 Section 7.06
Restricted Payments 108 Section 7.07 Change in Nature of Business; Conduct of
Business 111 Section 7.08 Transactions with Affiliates 112 Section 7.09
Burdensome Agreements 113 Section 7.10 Financial Covenants 114 Section 7.11
Fiscal Year 115 Section 7.12 Prepayments, Etc. of Indebtedness; Amendments 115
Section 7.13 Passive Nature of Parent 116 Section 7.14 Federal Reserve
Regulations 116 Section 7.15 Organization Documents; Legal Name, State of
Formation and Form of Entity 116 Section 7.16 Ownership of Subsidiaries 116
Section 7.17 Sale and Leaseback Transactions 116 Section 7.18 Sanctions and
Foreign Corrupt Practices Act 116       Article VIII Events of Default and
Remedies       Section 8.01 Events of Default 117 Section 8.02 Remedies Upon
Event of Default 119 Section 8.03 Application of Funds 120       Article IX
Administrative Agent and Other Agents       Section 9.01 Appointment and
Authorization of Agents 121 Section 9.02 Delegation of Duties 121 Section 9.03
Liability of Agents 121 Section 9.04 Reliance by Agents 122 Section 9.05 Notice
of Default 122 Section 9.06 Credit Decision; Disclosure of Information by Agents
123 Section 9.07 Indemnification of Agents 123 Section 9.08 Agents in their
Individual Capacities 123 Section 9.09 Successor Agents 124 Section 9.10
Administrative Agent May File Proofs of Claim 124 Section 9.11 Collateral and
Guaranty Matters 125

 

iii 

 

 

Section 9.12 [Reserved] 125 Section 9.13 Other Agents; Arranger 126 Section 9.14
Appointment of Supplemental Administrative Agents 126 Section 9.15 Certain ERISA
Matters 127       Article X Miscellaneous       Section 10.01 Amendments, Etc.
128 Section 10.02 Notices; Electronic Communications 131 Section 10.03 No
Waiver; Cumulative Remedies; Enforcement 133 Section 10.04 Expenses 134 Section
10.05 Indemnification by the Borrower 135 Section 10.06 Payments Set Aside 136
Section 10.07 Successors and Assigns 136 Section 10.08 Confidentiality 141
Section 10.09 Setoff 142 Section 10.10 No Pledge, Security from Foreign
Subsidiaries 142 Section 10.11 Interest Rate Limitation 142 Section 10.12
Counterparts 143 Section 10.13 Integration; Effectiveness 143 Section 10.14
Survival of Representations and Warranties 143 Section 10.15 Severability 143
Section 10.16 Tax Forms 144 Section 10.17 Governing Law; Jurisdiction; Etc. 145
Section 10.18 WAIVER OF RIGHT TO TRIAL BY JURY 146 Section 10.19 Binding Effect
147 Section 10.20 No Advisory or Fiduciary Responsibility 147 Section 10.21
Affiliate Activities 147 Section 10.22 Electronic Execution of Assignments and
Certain Other Documents 148 Section 10.23 Lender Action 148 Section 10.24
PATRIOT Act 148 Section 10.25 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 148 Section 10.26 MIRE Events 149 Section 10.27
Intercreditor Agreement 149

 

SCHEDULES

 

1 Guarantors 1.01(a) Excluded Subsidiary Contractual Obligation 2.01 Term
Commitments and Pro Rata Shares 5.06 Litigation 5.08 Intellectual Property
Matters 5.09 Environmental Matters 5.12(a) Subsidiaries and Other Equity
Investments 5.12(b) Real Property 5.12(c) Chief Executive Office; State of
Organization; TIN; Organizational ID 5.12(d) Prior Names; Etc. 5.16
Investigations

 

iv 

 

 

7.01 Existing Liens 7.02 Existing Investments 7.03 Existing Indebtedness 7.08
Transactions with Affiliates 7.09 Burdensome Agreements 10.02 Administrative
Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A Committed Loan Notice B Prepayment Notice C Term Note D Compliance Certificate
E Assignment and Assumption F Guaranty G Security Agreement H Solvency
Certificate I Intercompany Subordination Agreement J Second Lien Intercreditor
Agreement

 

v 

 

 

This SECOND LIEN CREDIT AGREEMENT (this “Agreement”) is entered into as of May
8, 2018, among THE KEYW CORPORATION, a Maryland corporation (the “Borrower”) and
a wholly-owned subsidiary of THE KEYW HOLDING CORPORATION, a Maryland
corporation (“Parent”), Parent, each lender from time to time party hereto
(collectively, the “Lenders” and individually, each a “Lender”) and ROYAL BANK
OF CANADA, as Administrative Agent.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that, upon the satisfaction in full of the
applicable conditions precedent set forth in Article IV below, the applicable
Lenders make term loans to the Borrower in an aggregate principal amount of
$75,000,000 on the Closing Date on the terms and subject to the conditions set
forth in this Agreement;

 

WHEREAS, concurrently herewith, the Borrower intends to (a) incur First Lien
Term Loans in an aggregate principal amount of $215,000,000 and (b) obtain
revolving credit facility in aggregate principal amount of up to $50,000,000
pursuant to the First Lien Credit Agreement;

 

WHEREAS, each Loan Party desires to secure all of the Obligations under the Loan
Documents by granting to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and Lien upon substantially all of the
property of such Loan Party, subject to the limitations described herein and in
the Collateral Documents; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

Article I

Definitions and Accounting Terms

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: 

 

“Acquisition Agreement Representations” means, with respect to any proposed
Limited Condition Acquisition, the representations and warranties made by the
seller or sellers party to the definitive documentation relating to such Limited
Condition Acquisition as are material to the interests of the Administrative
Agent and the Lenders, but only to the extent that the Borrower or its
Affiliates have the right to terminate their respective obligations under such
documentation (or the right to not consummate such Limited Condition Acquisition
pursuant to such documentation) as a result of a failure of such representations
and warranties to be true and correct.

 

“Additional Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Term Facility Increase in
accordance with Section 2.15, (b) Incremental Term Facility in accordance with
Section 2.16 or (c) Specified Refinancing Debt in accordance with Section 2.21.

 

“Administrative Agent” means Royal Bank, acting through such of its Affiliates
or branches as it may designate, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent permitted by
the terms hereof.

 

 1 

 

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire provided to
the Borrower by the Administrative Agent on or prior the Closing Date or any
other form approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means each Agent, together with its Related Parties.

 

“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Supplemental Administrative Agents (if any).

 

“Aggregate Term Commitments” means the Term Commitments of all the Lenders.

 

“Agreement” means this Second Lien Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

 

“All-In Yield” means as to any Indebtedness, the yield thereof, determined by
(a) including interest rate margins, original issue discount (“OID”) (based on a
four-year average life to maturity or, if less, the remaining life to maturity),
upfront fees payable by the Borrower generally to all the lenders of such
indebtedness, and (b) including any Eurodollar Rate “floor” applicable to such
Indebtedness (but only to the extent an increase in the “floor” in respect of
the Indebtedness would cause an increase in the interest rate then in effect);
provided that OID and upfront fees to be included in the calculation of “All-In
Yield” shall only include such OID and upfront fees payable in the initial
primary syndication of such Indebtedness; provided further that “All-In Yield”
shall exclude arrangement, commitment, structuring and underwriting fees and any
amendment fees and other fees, in each case, not shared generally with other
lenders of such Indebtedness.

 

“Anti-Terrorism Law” has the meaning specified in Section 5.20(a).

 

“Applicable Discount” has the meaning specified in the definition of Dutch
Auction.

 

“Applicable Rate” means a percentage per annum equal to: (a)          in the
case of Eurodollar Rate Loans, 8.75% per annum and (b) in the case of Base Rate
Loans, 7.75% per annum.

 

“Appropriate Lenders” means, at any time, with respect to Term Loans of any
Tranche, the Lenders of such Tranche.

 

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of Cash Equivalents.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

 2 

 

 

“Arrangers” means, collectively, RBC Capital Markets, Fifth Third Bank, JPMorgan
Chase Bank, N.A. and SunTrust Robinson Humphrey, Inc., in their respective
capacities as joint lead arrangers in respect of the Initial Term Facility.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E, or otherwise in form and substance reasonably acceptable
to the Administrative Agent.

 

“Auction” has the meaning specified in the definition of Dutch Auction.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Dutch
Auction; provided that the Borrower shall not designate the Administrative Agent
as the Auction Agent without the written consent of the Administrative Agent (it
being understood that the Administrative Agent shall be under no obligation to
agree to act as the Auction Agent); provided, further, that neither the Borrower
nor any of its Affiliates may act as the Auction Agent.

 

“Auction Amount” has the meaning specified in the definition of Dutch Auction.

 

“Auction Notice” has the meaning specified in the definition of Dutch Auction.

 

“Available Amount” means, at any date, an aggregate amount determined on a
cumulative basis equal to:

 

(a)          $7,500,000, plus

 

(b)          the amount (which shall not be less than zero) of Excess Cash Flow
(if any) not required to be applied towards repayment of the Term Facility
pursuant to Section 2.05(b)(i) (prior to giving effect to any dollar-for-dollar
reductions for voluntary prepayments and/or repurchases of Term Loans and/or
First Lien Term Loans pursuant to Section 2.05(b)(i)(B)), determined for the
period (taken as one accounting period) commencing with the fiscal year ending
December 31, 2019 to the end of the most recently completed fiscal year in
respect of which a Compliance Certificate has been delivered as required
hereunder, plus

 

(c)           the cash proceeds of any Permitted Equity Issuance and 100% of the
aggregate amount of cash contributions to the common capital of the Borrower, in
each case after the Closing Date (other than amounts applied to increase
capacity pursuant to Section 7.02(s)) plus (ii) the Net Cash Proceeds of
issuances or incurrences of Indebtedness or Disqualified Equity Interests after
the Closing Date of the Borrower or any Subsidiary thereof owed or issued, as
applicable, to a Person other than the Borrower or a Subsidiary which shall have
been subsequently exchanged for or converted into Equity Interests (other than
Disqualified Equity Interests) of the Borrower at such time, plus

 

(d)          without duplication of any amounts added pursuant to clause (b)
above, returns, profits, distributions and similar amounts received in cash or
Cash Equivalents by the Borrower and its Subsidiaries on or proceeds of
dispositions of Investments (other than sales to Parent or its Subsidiaries)
made using the Available Amount that are not, in each case, required to prepay
the Term Loans and/or First Lien Term Loans pursuant to Section 2.05(b)(ii),
plus

 

 3 

 

 

(e)          any Declined Amounts (as defined in the First Lien Credit Agreement
as in effect on the Closing Date;

 

as such amount may be reduced from time to time to the extent that all or a
portion of the Available Amount is applied to make Investments, Restricted
Payments or prepayments of Junior Financing to the extent permitted hereunder.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate for such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as established from time to time by the
Administrative Agent as its “prime rate” at its principal U.S. office and
(c) the Eurodollar Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for an Interest Period of one month plus 1%.
The “prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate established by the Administrative Agent shall take
effect at the opening of business on the day such change is effective; provided
that, the Base Rate shall not, in any event, be less than 0.00%.

 

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement. In the event the Borrower consummates any merger, amalgamation or
consolidation in accordance with Section 7.04, the surviving Person in such
merger, amalgamation or consolidation shall be deemed to be the “Borrower” for
all purposes of this Agreement and the other Loan Documents.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state of New York; provided that if such day relates to
any Eurodollar Rate Loan, the term “Business Day” shall also exclude any day
that is not a London Banking Day.

 

“Capitalized Lease Obligations” means, as applied to any Person, all obligations
of such Person under leases of real or personal property, or a combination
thereof, that have been or should be, in accordance with GAAP, recorded as
capitalized leases of such Person, in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP; provided that any change
in GAAP after the Closing Date will not cause any obligation that was not or
would not have been a Capitalized Lease Obligation prior to such change to be
deemed a Capitalized Lease Obligation following such change (including as a
result of the implementation of FASB ASC 842).

 

 4 

 

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries:

 

(a)          (i) Dollars, (ii) readily marketable obligations issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof, in each case having maturities of not more than twelve
(12) months from the date of acquisition thereof; provided that the full faith
and credit of the United States is pledged in support thereof, (iii) securities
issued or directly and fully guaranteed or insured by any State, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least A by S&P or P-1 by Moody’s, in each
case having maturities of not more than twelve (12) months from the date of
acquisition thereof;

 

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated at least P-2 (or the then
equivalent grade) by Moody’s or at least A-2 (or the then equivalent grade) by
S&P and (iii) has combined capital and surplus of at least $500,000,000 (any
such bank being an “Approved Domestic Bank”), in each case with maturities of
not more than three hundred sixty-five (365) days from the date of acquisition
thereof;

 

(c)          commercial paper and variable or fixed rate notes issued by an
Approved Domestic Bank (or by the parent company thereof) or any variable rate
note issued by, or guaranteed by, a domestic corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than two hundred
seventy (270) from the date of acquisition thereof;

 

(d)          marketable short-term money market and similar funds (including
such funds investing a portion of their assets in municipal securities) having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower);

 

(e)          repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States in which such Person shall have a
perfected first-priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a Fair Market Value of at least 100% of
the amount of the repurchase obligations;

 

(f)          investment funds investing at least 95% of their assets in
securities of the types (including as to credit quality and maturity) described
in clauses (a) through (e) above; and

 

(g)          solely with respect to any Subsidiary that is a Foreign Subsidiary,
(x) such local currencies in those countries in which such Foreign Subsidiary
transacts business from time to time in the ordinary course of business and
(y) investments of comparable tenor and credit quality to those described in the
foregoing clauses (a) through (f) customarily utilized in countries in which
such Foreign Subsidiary operates for short term cash management purposes.

 

 5 

 

 

“Casualty Event” means any event that gives rise to the receipt by Parent, the
Borrower or any of their respective Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace, restore or
repair, or compensate for the loss of, such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, more than fifty percent
(50%) of the Voting Equity Interests of Parent;

 

(b)          the passage of thirty days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, directly or indirectly, control over more than fifty percent (50%) of
the Voting Equity Interests of Parent;

 

(c)          Parent shall at any time cease to, directly or indirectly, own and
Control, legally and beneficially, all of the outstanding Equity Interests in
the Borrower;

 

(d)          so long as the Convertible Notes remain outstanding, a “Fundamental
Change” (as defined in the Convertible Notes Indenture) or similar event,
however defined, occurs and the effect of such event is to permit any holders of
Convertible Notes to require the Convertible Notes to be repaid or repurchased;
or

 

(e)          any “Change of Control” (or comparable term) in the First Lien
Credit Agreement or any document pertaining to any Incremental Equivalent Debt
or any Incremental First Lien Equivalent Debt, any Permitted Junior Refinancing
Debt, any Permitted Pari Passu Secured Refinancing Debt, any Refinancing First
Lien Junior Debt, any Refinancing First Lien Pari Passu Secured Debt or any
Permitted Refinancing of any of the foregoing (or successive Permitted
Refinancing thereof).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 and the initial Term
Loans are advanced.

 

“Closing Date Refinancing” has the meaning given to such term in the definition
of the Transactions.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

 6 

 

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages (if any), security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.13, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
securing all or a portion of the Obligations.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Term Loans from one Type to the other or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or such other form as may be agreed between the Borrower and the
Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Parent, the Borrower and its Subsidiaries on a consolidated basis
which may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Parent, the Borrower and its Subsidiaries on a consolidated
basis which may properly be classified as current liabilities in conformity with
GAAP, excluding liabilities attributable to the current portions of Consolidated
Funded Indebtedness (including revolving credit loans and Capitalized Lease
Obligations (under and as defined in the First Lien Credit Agreement)).

 

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to Parent and its Subsidiaries on a consolidated basis,
an amount equal to the sum of:

 

(a)          Consolidated Net Income for such period; plus

 

(b)          to the extent deducted (or in the case of clause (b)(viii) below,
not included) in determining Consolidated Net Income for such period, the sum,
without duplication of:

 

(i)          total interest expense (including that portion attributable to
Capitalized Lease Obligations in accordance with GAAP and capitalized interest)
in accordance with GAAP with respect to all outstanding Indebtedness of Parent
and its Subsidiaries, amortization or write-off of debt discount, debt issuance,
warrant and other equity issuance costs and commissions, discounts, redemption
premium and other fees and charges associated with Capitalized Lease Obligations
or other Indebtedness or the permitted acquisition or repayment of any
Indebtedness of Parent and its Subsidiaries,

 

 7 

 

 

(ii)         any provision for Taxes based on income, profits or capital for
such period, including state, foreign and franchise and similar Taxes and any
tax distributions made during such period,

 

(iii)        total depreciation expense,

 

(iv)        total amortization expense,

 

(v)         any other non-cash charges (other than any such non-cash item to the
extent it represents an accrual of, or reserve for, anticipated cash
expenditures in any future period),

 

(vi)        transaction costs (including retention and transaction bonuses),
expenses or charges (other than depreciation or amortization expenses) related
to any equity offering, sale or redemption or repurchase of equity interest or
non-ordinary course disposition or divestiture, acquisition or similar
Investment, Disposition, recapitalization, in each case, permitted hereunder, or
the incurrence or amendment of Indebtedness permitted to be incurred hereunder
(in each case, whether or not successful, and including the Transactions),

 

(vii)       (x) any costs (including fees and expenses) incurred to the extent
covered by indemnification provisions in any agreement or otherwise reimbursable
by a third-party, (y) any costs incurred with respect to liability, casualty
events or business interruption, to the extent covered by insurance and received
during such period and (z) the amount of any non-recurring restructuring charge
or reserve, retention, severance or integration costs or other non-recurring
business optimization expense or cost; provided that (A) amounts added-back to
Consolidated EBITDA in reliance on the foregoing clause (b)(vii)(x) and
(b)(vii)(y) shall only be permitted so long as Parent or its applicable
Subsidiary has submitted in good faith, and reasonably expects to receive
payment in connection with, a claim for reimbursement of such amounts under the
relevant indemnification provision or insurance policy (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within the next four (4) fiscal quarters) and such coverage or claim
has not been denied by the applicable indemnifying party or carrier in writing
within two hundred seventy (270) days of such submission and (B) amounts
added-back to Consolidated EBITDA in reliance on clause (b)(vii)(z), together
with amounts added-back to Consolidated EBITDA pursuant to clause (b)(viii) and
(b)(ix) below, shall not, in the aggregate, exceed 12.5% of Consolidated EBITDA
(determined prior to giving effect to such add-backs) in any four consecutive
fiscal quarter period,

 

(viii)      pro forma “run rate” cost savings, operating expense reductions and
synergies, in each case, related to permitted acquisitions, investments,
divestitures or internal restructurings or other similar restructurings
consummated by Parent that are factually supportable and reasonably identifiable
and are projected by the Borrower in good faith (and certified by the chief
financial officer of Borrower in reasonable detail) to result from actions taken
or expected to be taken (in the good faith determination of Borrower) within
fifteen months after the date any such transaction is consummated, and in each
case to the extent reasonably expected to be realized within such fifteen month
period; provided that amounts added-back to Consolidated EBITDA in reliance on
this clause (b)(viii) (including any such amounts that would be permitted to be
included in financial statements prepared in accordance with Regulation S-X, but
excluding any such amounts relating to the Transactions and/or any transaction
consummated prior to the Closing Date), together with amounts added-back to
Consolidated EBITDA pursuant to clause (b)(vii)(z) above and clause (b)(ix)
below, shall not, in the aggregate, exceed 12.5% of Consolidated EBITDA
(determined prior to giving effect to such add-backs) in any four consecutive
fiscal quarter period,

 

 8 

 

 

(ix)         any non-cash loss attributable to the mark-to-market movement in
the valuation of hedging obligations (to the extent the cash impact resulting
from such loss has not been realized) pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815-Derivatives and Hedging,

 

(x)          regular and recurring fees paid to the Administrative Agent and the
Lenders pursuant to the Loan Documents and fees and out-of-pocket expenses
incurred in connection with the Loan Documents, including any amendments or
waivers,

 

(xi)        without duplication of any amounts included in the determination of
interest expenses pursuant to clause (b)(i) above, net payments made in respect
of hedging obligations and other derivative instruments entered into for the
purpose of hedging interest rate risk,

 

(xii)        [reserved],

 

(xiii)       non-cash stock based compensation expenses, and

 

(xiv)      any unrealized foreign currency translation losses resulting from the
impact of foreign currency changes on the valuation of assets and liabilities of
Parent and its Subsidiaries; minus

 

(c)          to the extent included in the calculation of such Consolidated Net
Income, the sum, without duplication, of:

 

(i)         non-cash income Tax benefits or gains and other non-cash items added
in the calculation of Consolidated Net Income (other than any such non-cash item
(x) to the extent it is anticipated to result in the receipt of cash payments in
any future period or in respect of which cash was received in a prior period or
(y) which represents the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period),

 

(ii)         amounts (whether positive or negative) otherwise included in
Consolidated EBITDA solely as a result of the cumulative effect of a change in
accounting principles during such period,

 

(iii)        any non-cash gain attributable to the mark-to-market movement in
the valuation of hedging obligations (to the extent the cash impact resulting
from such loss has not been realized) pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815-Derivatives and Hedging,

 

(iv)        any unrealized foreign currency translation gains resulting from the
impact of foreign currency changes on the valuation of assets and liabilities of
Borrower and its Subsidiaries; and

 

(v)         any income (loss) attributable to early extinguishment of
Indebtedness, obligations under any Swap Contract and other derivative
instruments;

 

in the case of each of the foregoing, as determined on a consolidated basis for
Parent and its Subsidiaries in conformity with GAAP.

 

 9 

 

 

“Consolidated Funded Indebtedness” means all third-party indebtedness for
borrowed money, unreimbursed obligations in respect of drawn letters of credit,
Capitalized Lease Obligations, other purchase money indebtedness and all other
obligations evidenced by bonds, debentures, notes, loan agreements or similar
instruments and guarantees of any of the foregoing obligations, of Parent and
its Subsidiaries on a consolidated basis; provided that any Indebtedness that is
issued at a discount to its initial principal amount shall be calculated based
on the entire stated principal amount thereof, without giving effect to any
discounts or upfront payments.

 

“Consolidated Funded Senior Secured Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any assets of Parent or its
Subsidiaries; provided that such Consolidated Funded Indebtedness is not
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement.

 

“Consolidated Interest Expense” means, for any period, for Parent and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, fees, charges and related expenses in connection
with borrowed money (including capitalized interest but excluding amortization
of debt discount and premium) or in connection with the deferred purchase price
of assets, in each case to the extent treated as interest in accordance with
GAAP and paid (or required to be paid) in cash during such period, plus (b) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP and paid (or required to be paid) in
cash during such period plus (c) the implied interest component of Synthetic
Leases with respect to such period.

 

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to Parent and its Subsidiaries on a consolidated
basis, net income (or loss) for such period taken as a single accounting period
determined in accordance with GAAP; provided, that there shall be excluded (a)
the income (or loss) of any Person (other than a Subsidiary of Parent) in which
any other Person (other than Parent or any of its Subsidiaries) has a joint
interest (provided that Consolidated Net Income shall be increased by the amount
of dividends or other distributions actually paid in cash or Cash Equivalents to
any Loan Party by such other Person during such period), (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of Parent
or is merged into or consolidated with Parent or any of its Subsidiaries or that
Person’s assets are acquired by Parent or any of its Subsidiaries, (c) the
income (or loss) of any Subsidiary of Parent to the extent that the declaration
or payment of dividends or similar distributions or other payment by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any material agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-Tax gains or losses attributable to asset sales outside the ordinary
course of business or returned surplus assets of any Plan and (e) to the extent
not included in clauses (a) through (d) above, any extraordinary gains or
extraordinary losses.

 

“Consolidated Total Assets” means, on any date of determination, the
consolidated total assets of Parent and its Subsidiaries as set forth on the
consolidated balance sheet of Parent and its Subsidiaries as of the last day of
the applicable Test Period; provided that at all times prior to the first
delivery of the financial statements delivered pursuant to Section 6.01, this
definition shall be applied based on the most recent financial statements
delivered prior to the Closing Date pursuant to Section 4.01(g)(ii).

 

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

 

 10 

 

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that, increases or decreases in Consolidated Working Capital (A) arising from
acquisitions or dispositions by Parent, the Borrower and its Subsidiaries shall
be measured from the date on which such acquisition or disposition occurred
until the first anniversary of such acquisition or disposition with respect to
the Person subject to such acquisition or disposition and (B) shall exclude
(i) the impact of customer advance payments to the extent it represents a
reserve for future cash expenditures, (ii) the impact of non-cash adjustments
contemplated in the Consolidated Working Capital Adjustment calculation, and
(iii) any changes in Consolidated Working Capital as a result of (x) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (y) the effects of acquisition
method accounting.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other contractual
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Redemption Proceeds” means cash of the Borrower and its Subsidiaries
retained in the Convertible Notes Redemption Account.

 

“Convertible Notes” means the 2.50% convertible senior notes due 2019 issued by
Parent in an aggregate principal amount of $149,500,000 pursuant to the
Convertible Notes Indenture.

 

“Convertible Notes Indenture” means the Indenture, dated as of July 21, 2014
between Parent and the Convertible Notes Trustee governing the Convertible
Notes.

 

“Convertible Notes Initial Redemption Date” has the meaning specified in
Section 6.15(a).

 

“Convertible Notes Redemption Account” has the meaning specified in
Section 6.15(a).

 

“Credit Agreement Refinanced Debt” has the meaning specified in the definition
of Credit Agreement Refinancing Indebtedness.

 

 11 

 

 

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt or (b) Permitted Junior Refinancing Debt, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) to Refinance, in whole or part, existing Term
Loans (“Credit Agreement Refinanced Debt”); provided that (i) such Credit
Agreement Refinancing Indebtedness is in an original aggregate principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount (or accreted value, if applicable) of the Credit Agreement Refinanced
Debt except by an amount equal to unpaid accrued interest, fees and premium
(including tender premium) and penalties (if any) thereon, plus upfront fees and
OID thereon, plus other reasonable and customary fees and expenses incurred or
paid in connection with such Refinancing, (it being agreed that, for purposes of
assessing whether the foregoing limit on principal amount has been observed, any
Indebtedness contemporaneously incurred pursuant to and in accordance with other
available baskets set forth in Section 7.03 that do not require such
Indebtedness to qualify as Permitted Pari Passu Secured Refinancing Debt or
Permitted Junior Refinancing Debt shall be disregarded, even if such
Indebtedness is of the same tranche or series of such Credit Agreement
Refinancing Indebtedness), (ii) such Indebtedness shall have a maturity date
that is no earlier than the maturity date of the Credit Agreement Refinanced
Debt (or, in the case of any such Indebtedness that is secured on a junior basis
to the Obligations or unsecured, no earlier than 91 days after the maturity date
of the Credit Agreement Refinanced Debt) and a Weighted Average Life to Maturity
equal to or greater than the Credit Agreement Refinanced Debt as of the date of
determination, (iii) the terms and conditions of such Indebtedness (excluding,
for the avoidance of doubt, interest rates (including through fixed interest
rates), interest margins, rate floors, fees, funding discounts, original issue
discounts and prepayment or redemption premiums and terms) are, when taken as a
whole, (x) substantially identical to or (y) not materially more favorable to
the lenders or holders providing such Indebtedness than those applicable to the
Credit Agreement Refinanced Debt when taken as a whole (other than covenants
(including financial maintenance covenants) or other provisions applicable only
to periods after the maturity date of the Credit Agreement Refinanced Debt at
the time of incurrence, issuance or obtainment of such Indebtedness) (provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii)(y) shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Required Lenders notify the Borrower within such
five (5) Business Day period that they disagree with such determination
(including a reasonable description of the basis for such disagreement)) or are
otherwise on market terms, (iv) the terms of such Credit Agreement Refinancing
Indebtedness that constitutes notes do not provide for any amortization or any
mandatory redemption or prepayment provisions or rights prior to the Maturity
Date of the Credit Agreement Refinanced Debt as in effect at the time of the
issuance thereof (other than customary prepayments, repurchases or redemptions
or offers to prepay, redeem or repurchase or mandatory prepayments upon a change
of control, asset sale or casualty or condemnation event, customary prepayments,
redemptions or repurchases or offers to prepay, redeem or repurchase based on
excess cash flow (in the case of loans) and customary acceleration rights after
an event of default, which shall be on no greater than a pro rata basis with
other Indebtedness secured on a pari passu basis with such Credit Agreement
Refinancing Indebtedness in the case of an asset sale or casualty or
condemnation event or excess cash flow) and (v) such Credit Agreement Refinanced
Debt shall be repaid, defeased or satisfied and discharged, all accrued
interest, fees and premiums (if any) in connection therewith shall be paid and
all unutilized commitments thereunder shall be terminated, substantially
concurrently with the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained; provided, further, that “Credit Agreement
Refinancing Indebtedness” may be incurred in the form of a bridge or other
interim credit facility intended to be Refinanced with long-term indebtedness
(and such bridge or other interim credit facility shall be deemed to satisfy
clauses (ii) and (iii) of the first proviso in this definition so long as (x)
such credit facility includes customary “rollover” provisions that are subject
to no conditions precedent other than (A) the occurrence of the date specified
for the “rollover” and (B) that no payment or bankruptcy event of default shall
have occurred and be continuing and (y) assuming such credit facility were to be
extended pursuant to such “rollover” provisions, such extended credit facility
would comply with clauses (ii) and (iii) above).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Amounts” has the meaning specified in Section 2.05(c).

 

“Declining Lender” has the meaning specified in Section 2.05(c).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

 12 

 

 

“Default Rate” means an interest rate equal to (after, as well as before,
judgment), (a) with respect to any principal or interest, the applicable
interest rate plus 2.00% per annum (provided that with respect to Eurodollar
Rate Loans, the determination of the applicable interest rate is subject to
Section 2.02(c) to the extent that Eurodollar Rate Loans may not be converted
to, or continued as, Eurodollar Rate Loans, pursuant thereto) and (b) with
respect to overdue fees and other amounts, the highest interest rate applicable
to Base Rate Loans that are Term Loans plus 2.00% per annum, in each case, to
the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that has, or
has a direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or any substantial
part of its assets, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
(iv) become subject to forced liquidation, (v) made a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt or (vi) become the subject of a Bail-In
Action; provided that no Agent shall be a Defaulting Agent solely by virtue of
(x) the ownership or acquisition by a Governmental Authority of any equity
interest in that Agent or any direct or indirect parent company thereof so long
as such ownership interest does not result in or provide such Agent with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Agent (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Agent or (y) the occurrence
of any of the events described in clause (i), (ii), (iii), (iv), (v) or vi) of
this definition which in each case has been dismissed or terminated prior to the
date of this Agreement. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

 

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Parent or any Subsidiary in connection with a
Disposition made pursuant to Section 7.05(n) that is designated as “Designated
Non-Cash Consideration” on the date received pursuant to a certificate of a
Responsible Officer of the Borrower setting forth the basis of such Fair Market
Value (with the amount of Designated Non-Cash Consideration in respect of any
Disposition being reduced for purposes of Section 7.05(n) to the extent Parent
or any Subsidiary converts the same to cash or Cash Equivalents within two
hundred seventy (270) days following the closing of the applicable Disposition).

 

“Designation Date” has the meaning specified in Section 2.17(f).

 

“Discount Range” has the meaning specified in the definition of Dutch Auction.

 

“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
of any property by any Person (including any sale and leaseback transaction and
any issuance of Equity Interests by a Subsidiary of such Person), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided, however, that “Disposition” and “Dispose” shall not be deemed to
include (a) any issuance by Borrower of any of its Equity Interests to another
Person, or (b) any license or sublicense of any property by any Person.

 

 13 

 

  

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Term Loan Maturity Date in effect at the time of issuance of
such Equity Interests; provided that (i) if such Equity Interests would not
constitute a Disqualified Equity Interest but for the terms thereof giving the
holders the right to require the issuer to redeem or purchase such Equity
Interests upon the occurrence of an “asset sale or a “change of control”, such
Equity Interests shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the repayment in full of all of the
Term Loans and all other Obligations under the Loan Documents that are accrued
and payable and (ii) if such Equity Interests are issued pursuant to a plan for
the benefit of officers, directors or employees of Parent, the Borrower or any
Subsidiary or by any such plan to any such Person, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by Parent or a Subsidiary or any other Person in order to
satisfy applicable statutory or regulatory obligations or as a result of such
Person’s termination, death or disability.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of Parent that is not a Foreign
Subsidiary.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
of its Subsidiaries in order to purchase Term Loans of any Tranche in accordance
with the following procedures or such other procedures as may be agreed to
between the Auction Agent and the Borrower:

 

(a)          Notice Procedures. In connection with any Auction, the Borrower
shall provide notification to the Auction Agent (for distribution to the
Appropriate Lenders) of the Tranche of Term Loans that will be the subject of
the Auction (an “Auction Notice”). Each Auction Notice shall be in a form
reasonably acceptable to the Auction Agent and shall specify (i) the total cash
value of the bid, in a minimum amount of $5,000,000 with minimum increments of
$1,000,000 in excess thereof (the “Auction Amount”) and (ii) the discounts to
par, which shall be expressed as a range of percentages (the “Discount Range”),
representing the range of purchase prices (expressed as discounts to par) that
could be paid in the Auction for such Term Loans at issue.

 

(b)          Reply Procedures. In connection with any Auction, each applicable
Lender may, in its sole discretion, participate in such Auction by providing the
Auction Agent with a notice of participation (the “Return Bid”) which shall be
in a form reasonably acceptable to the Auction Agent and shall specify (i) a
discount to par (such discount being the “Reply Discount”) that must be
expressed as a price, which must be within the Discount Range, and (ii) a
principal amount of the applicable Term Loans such Lender is willing to sell,
which must be in increments of $1,000,000 or in an amount equal to such Lender’s
entire remaining amount of the applicable Term Loans (the “Reply Amount”).
Lenders may only submit one Return Bid per Auction. In addition to the Return
Bid, each Lender wishing to participate in such Auction must execute and
deliver, to be held in escrow by the Auction Agent, an assignment and acceptance
agreement in a form reasonably acceptable to the Auction Agent (and shall
authorize the Auction Agent to adjust the same to reflect any ratable treatment
required by clause (c) below).

 

 14 

 

  

(c)          Acceptance Procedures. Based on the Reply Discounts and Reply
Amounts received by the Auction Agent, the Auction Agent, in consultation with
the Borrower, will determine the applicable discount with respect to all Term
Loans (the “Applicable Discount”) for the Auction, which shall be the highest
Reply Discount for which the Borrower or its Subsidiary, as applicable, can
complete the Auction at the Auction Amount; provided that, in the event that the
Reply Amounts are insufficient to allow the Borrower or its Subsidiary, as
applicable, to complete a purchase of the entire Auction Amount (any such
Auction, a “Failed Auction”), the Borrower or such Subsidiary shall either, at
its election, (i) withdraw the Auction or (ii) complete the Auction at an
Applicable Discount equal to the lowest Reply Discount. The Borrower or its
Subsidiary, as applicable, shall purchase the applicable Term Loans (or the
respective portions thereof) from each applicable Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided that if the aggregate proceeds required to
purchase all applicable Term Loans subject to Qualifying Bids would exceed the
Auction Amount for such Auction, the Borrower or its Subsidiary, as applicable,
shall purchase such Term Loans at the Applicable Discount ratably based on the
principal amounts of such Qualifying Bids (subject to adjustment for rounding as
specified by the Auction Agent). Each participating Lender will receive notice
of a Qualifying Bid as soon as reasonably practicable but in no case later than
five (5) Business Days from the date the Return Bid was due.

 

(d)          Additional Procedures. Once initiated by an Auction Notice, the
Borrower or its Subsidiary, as applicable, may not withdraw an Auction other
than a Failed Auction. Furthermore, in connection with any Auction, upon
submission by a Lender of a Qualifying Bid, such Lender will be obligated to
sell the entirety or its allocable portion of the Reply Amount, as the case may
be, at the Applicable Discount.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Term Loan to such Person
under Section 10.07(b)(iii)).

 

“Engagement Letter” means the Engagement Letter, dated as of April 4, 2018,
between Royal Bank and the Borrower, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
governmental restrictions relating to pollution, the protection of the
environment, the release of Hazardous Materials into the environment and human
exposure to Hazardous Materials, including those related to the treatment,
transport, storage and disposal of Hazardous Materials, air emissions and
discharges to public pollution control systems.

 

 15 

 

  

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
monitoring or oversight by a Governmental Authority, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) human exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (but excluding
any debt security or instrument that is convertible into, or exchangeable for,
capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA); (d) the filing of a notice of
intent to terminate or the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, respectively, (e) the institution by the PBGC of
proceedings to terminate a Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan or Multiemployer Plan;
(g) the determination that any Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (h) the
determination that any Multiemployer Plan is considered a plan in endangered or
critical status within the meaning of Sections 431 and 432 of the Code or
Sections 304 and 305 of ERISA; (i) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (j) the
conditions for the imposition of a lien under Section 430(k) of the Code or
Section 303(k) of ERISA shall have been met with respect to any Plan; or (k) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of Parent or any Subsidiary, other than in the usual course.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

 16 

 

  

“Eurodollar Base Rate” means, the rate per annum equal to (i) the London
Interbank Offered Rate set by ICE Benchmark Administration Limited (or such
other Person that takes over the administration of such rate) (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period (or, in the case of any
interest calculation with respect to a Base Rate Loan on any date, at
approximately 11:00 a.m., London time, on such date), for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by the Administrative Agent’s London branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period (or, in the case of any interest
calculation with respect to a Base Rate Loan on any date, at the date and time
of determination); provided that the Eurodollar Base Rate shall not, in any
event, be less than 0.00%.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate = Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage

 

Notwithstanding the foregoing, at no time shall the Eurodollar Rate for any
purpose be less than 1.00% per annum with respect to any Term Loan.

 

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the definition of Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Term
Loan the interest on which is determined by reference to the Eurodollar Rate
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

 17 

 

  

“Excess Cash Flow” means, for any period, commencing fiscal year of the Borrower
ending December 31, 2019, an amount (if positive) equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, (ii)
the amount of all non-cash charges (including depreciation and amortization)
deducted in arriving at such Consolidated Net Income, (iii) the Consolidated
Working Capital Adjustment and (iv) the amount deducted as tax expense in
determining Consolidated Net Income to the extent in excess of cash taxes paid
in such period, minus (b) the sum, without duplication, of the amounts for such
period of (i) all non-cash credits included in arriving at such Consolidated Net
Income, (ii) scheduled repayments and prepayments and repurchases of
Indebtedness of Parent, the Borrower and its Subsidiaries (other than voluntary
prepayments of the Term Loans, First Lien Term Loans and any “revolving loans”
(including the Revolving Credit Loans) and prepayments from Net Cash Proceeds)
made during such period which are permitted or required pursuant to this
Agreement, (iii) capital expenditures paid in cash during the applicable Excess
Cash Flow period which are not prohibited under this Agreement (net of (x) any
proceeds of any related debt (other than Revolving Credit Loans) incurred to
fund such expenditures and (y) any equity issuance proceeds that would not be
included in Consolidated Net Income and that are used to fund such
expenditures), (iv) Permitted Acquisitions (including the subsequent cash
payment of earn-outs in connection therewith, when paid) and other Investments
paid for in cash during such Excess Cash Flow period and permitted under
Section 7.02 (net of (x) any proceeds of any related debt (other than Revolving
Credit Loans) incurred to fund such acquisitions and (y) any equity issuance
proceeds that would not be included in Consolidated Net Income and that are used
to fund such acquisitions), (v) Consolidated Interest Expense paid in cash
during the applicable Excess Cash Flow period, (vi) Taxes based on income or
gross margins of Parent, the Borrower and its Subsidiaries payable in cash with
respect to such period and profits or capital and franchise Taxes,
(vii) Restricted Payments made during such period permitted under Section
7.06(d) or Section 7.06(i), (viii) cash payments by Borrower and its
Subsidiaries during such period in respect of long-term liabilities of Borrower
and its Subsidiaries other than Indebtedness, (ix) the amount related to items
that were added to or not deducted from net income in calculating Consolidated
Net Income to the extent such items represented a cash payment by Parent, the
Borrower or any Subsidiary or did not represent cash received by Parent, the
Borrower or any Subsidiary, on a consolidated basis during such period, (x)
customary fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions) and Dispositions permitted under
Section 7.05 hereof made during such fiscal year, and (xi) any premium paid in
cash during such period in connection with the prepayment, redemption, purchase,
defeasance or other satisfaction prior to scheduled maturity of Indebtedness
permitted to be prepaid, redeemed, purchased, defeased or satisfied hereunder;
provided that, to the extent otherwise included therein, the gross amounts from
which Net Cash Proceeds are derived shall be excluded from the calculation of
Excess Cash Flow.

 

“Excess Term Loan Proceeds Amount” has the meaning specified in Section 6.15(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning specified in the Security Agreement.

 

“Excluded Subsidiary” means any Subsidiary that is (a) a CFC, FSHCO, or a
Subsidiary of any CFC or FSHCO, (b) not wholly-owned directly by Parent, the
Borrower or one or more of their respective wholly-owned Subsidiaries, (c) an
Immaterial Subsidiary that is designated as such by the Borrower, (d) a
Subsidiary that is prohibited by applicable Law from guaranteeing the Term
Facilities, or which would require governmental (including regulatory) or third
party consent, approval, license or authorization to provide a guarantee (which,
consent, approval, license or authorization cannot be obtained after the
Borrower’s use of commercially reasonable efforts (which efforts shall not
require, for the avoidance of doubt, payment of any fee or similar amount other
than de minimis amounts)) unless, such consent, approval, license or
authorization has been received or the requirement for such third party consent
was established in order to avoid becoming a Guarantor, (e) a Subsidiary that is
prohibited from guaranteeing the Term Facilities by any Contractual Obligation
in existence on the Closing Date and listed on Schedule 1.01(a) hereto (or, in
the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof), (f) a not-for-profit
Subsidiary or (g) any Subsidiary to the extent the cost of providing such
guarantee is excessive in relation to the value afforded thereby as reasonably
determined by the Administrative Agent; provided that any Subsidiary shall only
be an Excluded Subsidiary for so long as one or more of the preceding clauses
(a) through (g) continue to apply to it; provided, further, that,
notwithstanding the above, if a Subsidiary executes the Guaranty as a
“Guarantor” then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Guaranty as “Guarantor” in accordance
with the terms hereof and thereof); provided, further, that no Subsidiary of
Parent shall be an Excluded Subsidiary if such Subsidiary (i) owns any
intellectual property that is material to the operation of the businesses of
Parent, the Borrower or any other Loan Party or (ii) guarantees or is a primary
obligor of obligations in respect of the First Lien Facilities, any Incremental
Equivalent Debt, any Incremental First Lien Equivalent Debt, any Permitted
Junior Refinancing Debt, any Permitted Pari Passu Secured Refinancing Debt, any
Refinancing First Lien Junior Debt and/or any Refinancing First Lien Pari Passu
Secured Debt of a Loan Party and/or any Permitted Refinancing of any of the
foregoing (and successive Permitted Refinancings thereof) or any other
Indebtedness of a Loan Party, in each case, with an aggregate outstanding
principal amount in excess of the Threshold Amount.

 

 18 

 

  

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Agent or any Lender, or required to be withheld or deducted from a payment
to any Agent or any Lender, as applicable, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such recipient being organized under the
laws of, doing business in, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Term Loan or Term Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Term
Loan or Term Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.07) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such recipient’s failure
to comply with Section 10.16 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Term Loans” has the meaning specified in Section 2.17(a).

 

“Existing Term Tranche” has the meaning specified in Section 2.17(a).

 

“Existing Tranche” has the meaning specified in Section 2.17(a).

 

“Extended Term Loans” has the meaning specified in Section 2.17(a).

 

“Extended Term Tranche” has the meaning specified in Section 2.17(a).

 

“Extending Lender” has the meaning specified in Section 2.17(b).

 

“Extension” has the meaning specified in Section 2.17(b).

 

“Extension Amendment” has the meaning specified in Section 2.17(c).

 

“Extension Date” has the meaning specified in Section 2.17(d).

 

“Extension Election” has the meaning specified in Section 2.17(b).

 

“Extension Request” has the meaning specified in Section 2.17(a).

 

“Extension Request Deadline” has the meaning specified in Section 2.17(b).

 

“Failed Auction” has the meaning specified in the definition of Dutch Auction.

 

 19 

 

  

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower in good faith (which
shall be conclusive if reasonably determined in good faith).

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future Treasury Regulations promulgated
thereunder or official interpretation thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.

 

“FCPA” has the meaning specified in Section 5.21(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as reasonably determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter dated April 4, 2018, between the Borrower and
Royal Bank.

 

“First Lien Agent” means Royal Bank, as administrative agent under the First
Lien Credit Agreement (together with its successors and assigns).

 

“First Lien Credit Agreement” means the First Lien Credit Agreement dated as of
the Closing Date among the Borrower, Parent, the First Lien Agent and certain
subsidiaries of the Borrower, as guarantors and the other agents and lenders
party thereto, as it may be amended, restated, supplemented, refinanced,
replaced, extended or otherwise modified from time to time in accordance with
this Agreement and the Second Lien Intercreditor Agreement.

 

“First Lien Facility” means any Facility under and as defined in the First Lien
Credit Agreement.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and all
security and other collateral or other documents related thereto or entered into
in connection therewith that are deemed to be “Loan Documents” under the First
Lien Credit Agreement.

 

“First Lien Obligations” means the Obligations, any Incremental Equivalent Debt
(other than any Incremental Equivalent Debt that is unsecured or is secured by a
Lien on the Collateral ranking junior to the Lien on the Collateral securing the
Obligations (but without regard to control of remedies)), any Permitted Pari
Passu Secured Refinancing Debt and/or any other Indebtedness permitted to be
secured on a pari passu basis with the Liens securing the Obligations pursuant
to Section 7.01, collectively.

 

 20 

 

  

“First Lien Term Loans” means the loans under and as defined in the First Lien
Credit Agreement.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” has the meaning specified in Section 10.16(b)(i).

 

“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Loan Party
or Subsidiary sponsors or maintains, or to which it makes or is obligated to
make contributions.

 

“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by any
Loan Party or Subsidiary, other than any such plan, fund, program, agreement or
arrangement sponsored by a Governmental Authority

 

“Foreign Plan Event” has the meaning specified in Section 5.11(d).

 

“Foreign Subsidiary” means (i) any direct or indirect Subsidiary of Parent that
is organized under the laws of a jurisdiction other than one of the fifty states
of the United States or the District of Columbia (or is a disregarded entity,
for U.S. federal income tax purposes, the assets of which are treated as owned
by a Subsidiary that is so organized), (ii) any FSHCO, or (iii) any Subsidiary
of a Person described in clause (i) or (ii).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“FSHCO” means any Subsidiary (i) that is organized under the laws of the United
States, any state thereof or the District of Columbia (or is a disregarded
entity, for U.S. federal income tax purposes, the assets of which are treated as
owned by a Subsidiary that is so organized) and (ii) substantially all of the
assets of which consist, for U.S. federal income tax purposes, of equity or
Indebtedness of one or more CFCs.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time.

 

 21 

 

  

“Government Contract” means any contract with the United States government or
any department, agency or instrumentality thereof under which the Borrower or
any Subsidiary is a prime contractor or a subcontractor.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, supra national
authority or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any such obligation of such Person, direct
or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other monetary obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part) or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary or reasonable indemnity
obligations in effect on the Closing Date, or entered into in connection with
any acquisition or Disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guarantors” means, collectively, Parent and each of its and the Borrower’s
direct and indirect Domestic Subsidiaries (excluding the Borrower) listed on
Schedule 1 (such Subsidiaries of Parent and the Borrower not to include any
Excluded Subsidiary), and each other Subsidiary of Parent and the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.13.

 

“Guaranty” means the Second Lien Guaranty made by the Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.13.

 

“Hazardous Materials” means all radioactive and all hazardous or toxic
substances, materials or wastes, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated as “hazardous” or “toxic”, or as a “pollutant” or a “contaminant”,
pursuant to any Environmental Law.

 

 22 

 

  

“ICE LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.

 

“Immaterial Subsidiary” means any Subsidiary of Parent designated in writing to
the Administrative Agent by a Responsible Officer of Parent as an “Immaterial
Subsidiary” that on a stand-alone basis, at any time, has (a) assets that are
not in excess of 2.5% of Parent’s and its Subsidiaries’ Consolidated Total
Assets and (b) Consolidated EBITDA that is not in excess of 2.5% of the
Consolidated EBITDA of Parent and its Subsidiaries, in each case as of the most
recently-ended Test Period; provided that, at any time, such designated
Subsidiary, together with all Subsidiaries previously designated by the Borrower
as “Immaterial Subsidiaries” do not, in the aggregate, have (i) assets in excess
of 5.0% of Parent’s and its Subsidiaries’ Consolidated Total Assets or
(ii) Consolidated EBITDA in excess of 5.0% of the Consolidated EBITDA of Parent
and its Subsidiaries, in each case as of the most recently-ended Test Period.

 

“Incremental Amount” means, at any date of determination, an amount not in
excess of (a) the sum of (i) $40,000,000 minus (ii) the sum of (x) the aggregate
principal amount of any Term Facility Increase or any Incremental Term Facility
pursuant to Section 2.15 or 2.16 in each case incurred in reliance on this
clause (a), plus (y) the aggregate principal amount of any issuance or
incurrence of Incremental Equivalent Debt pursuant to Section 2.20 incurred in
reliance on this clause (a), plus (z) the aggregate principal amount of any
“Revolving Facility Increase”, “Term Facility Increase” and “Incremental Term
Facility” (each as defined in the First Lien Credit Agreement as in effect on
the Closing Date or any comparable successor provision) and Incremental First
Lien Equivalent Debt issued or incurred pursuant to the First Lien Credit
Agreement, in each case issued or incurred in reliance on clause (a) of the
definition of “Incremental Amount” under the First Lien Credit Agreement (or any
comparable successor provision)) (and, with respect to each Limited Condition
Acquisition, at the election of the Borrower in accordance with Section 1.09(b),
and only during the period from and after the related definitive agreement for
such acquisition is entered into and until the earlier of the consummation of
such acquisition or the termination of such agreement, the aggregate amount of
the Indebtedness referenced in the foregoing clauses (x) and (y) above
contemplated to be incurred in connection with such Limited Condition
Acquisition), plus (b) the aggregate principal amount of all voluntary
prepayments of Term Loans under Section 2.05 (other than in connection with a
Permitted Refinancing thereof) and voluntary repurchases of Term Loans permitted
hereunder, in each case, to the extent not funded with the proceeds of
Indebtedness; provided that, in the case of any repurchase of Term Loans at less
than the par value thereof, amounts added pursuant to this clause (b) shall be
limited to the actual cash amount paid by the Borrower in respect of such
repurchase plus (c) an unlimited additional amount such that, in the case of
this clause (c) only, after giving Pro Forma Effect to the incurrence of such
Indebtedness (with the proceeds of any such Indebtedness being excluded from the
determination of Unrestricted Cash and Cash Equivalents for such calculation
(but, for the avoidance of doubt, giving effect to any repayment, repurchase or
other reduction of Indebtedness effected with such proceeds substantially
simultaneously with the incurrence thereof)), the Total Net Leverage Ratio would
not exceed 5.00:1.00.

 

“Incremental Equivalent Debt” has the meaning specified in Section 2.20(a).

 

“Incremental Equivalent Debt Documentation” means, collectively, the indentures,
loan agreements, credit agreements or other similar agreements pursuant to which
any Incremental Equivalent Debt is issued or incurred.

 

“Incremental First Lien Equivalent Debt” means “Incremental Equivalent Debt” as
defined in the First Second Lien Credit Agreement as in effect on the Closing
Date.

 

“Incremental Term Facility” has the meaning specified in Section 2.16(a).

 

 23 

 

  

“Incremental Term Facility Effective Date” has the meaning specified in
Section 2.16(c).

 

“Incremental Term Lender” has the meaning specified in Section 2.16(b).

 

“Incremental Term Loan” has the meaning specified in Section 2.16(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which have been reimbursed) of (i) all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties and (ii) surety
bonds, performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          to the extent such obligations are a fixed amount and past due, all
obligations of such Person to pay the deferred purchase price of property (other
than (w) trade accounts payable in the ordinary course of business and not more
than one hundred eighty (180) days overdue, (x) any purchase price adjustment,
contingent payment or deferred payment incurred in connection with an
acquisition or other Investment, so long as such obligation has not become a
liability on the balance sheet of such Person in accordance with GAAP, (y)
expenses accrued in the ordinary course of business and (z) obligations
resulting from take-or pay contracts entered into in the ordinary course of
business);

 

(e)          Indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including Indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings but excluding customary reservations or retention agreements relating
to property purchased by such Person);

 

(f)          all Capitalized Lease Obligations;

 

(g)          all obligations of such Person with respect to redemption,
repayment or other repurchase (excluding accrued dividends to the extent not
increasing liquidation preference) in respect of Disqualified Equity Interests;
and

 

(h)          all Guarantees of such Person in respect of any of the foregoing;

 

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, except to the extent the holders of such Indebtedness do not have
recourse to such Person. The amount of any net obligation owed by such Person
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market
Value of the property encumbered thereby as determined by such Person in good
faith.

 

 24 

 

  

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Loan Parties under any Loan Document.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01 in an aggregate
principal amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Initial Term Commitment” or opposite a
comparable caption in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Initial Term Commitments is $75,000,000.

 

“Initial Term Facility” means, at any time, (a) prior to the Closing Date, the
aggregate Initial Term Commitments of all Term Lenders at such time and
(b) thereafter, the aggregate Initial Term Loans of all Term Lenders at such
time.

 

“Initial Term Loans” has the meaning specified in Section 2.01.

 

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit B to the
Security Agreement, together with each intellectual property security agreement
supplement executed and delivered pursuant to Section 6.13.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit I hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Interest Payment Date” means, (a) as to any Term Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Term Loan and the
Maturity Date of the Term Facility under which such Term Loan was made;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date of the Term Facility under
which such Term Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter or a shorter period, or to the extent consented to by
all Appropriate Lenders, twelve (12) months thereafter, as selected by the
Borrower in a Committed Loan Notice; provided that:

 

 25 

 

  

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the scheduled Maturity Date
of the Term Facility under which such Term Loan was made.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate appearing on ICE Benchmark Administration
page (or on any successor or substitute page of such service) for the longest
period (for which that rate is available) which is less than the Interest Period
and (b) the rate appearing on the ICE Benchmark Administration page (or on any
successor or substitute page of such service) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Investment” means, as to any Person, any direct or indirect investment by such
Person, by means of (a) the purchase or other acquisition of Equity Interests or
debt or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor incurs debt of the type
referred to in clause (h) of the definition of Indebtedness in respect of such
Person or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such other Person; provided, however, that (i) Swap
Contracts entered into and investments made by Parent or any of its Subsidiaries
at the direction of an employee thereof under any deferred compensation plan or
a “rabbi trust” formed in connection with such plans and (ii) license or
sublicenses of any property by any Person, shall not constitute “Investments”
for purposes of this Agreement. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested (measured at the time
made), without adjustment for subsequent increases or decreases in the value of
such Investment.

 

“IP Rights” has the meaning specified in Section 5.08(b).

 

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of Parent or any of its Subsidiaries and (b) any Person in whom Parent
or any of its Subsidiaries beneficially owns any Equity Interest that is not a
Subsidiary.

 

 26 

 

 

“Junior Financing” means any Indebtedness (other than intercompany Indebtedness)
that is secured on a junior lien basis to the Liens securing the Obligations,
that is expressly subordinated in right of payment to the Obligations or
is unsecured.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
maturity date applicable to any Tranche of Term Loans hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan, any
Incremental Term Facility (or Term Loan thereunder), any Specified Refinancing
Term Commitment (or Term Loan thereunder), any Extended Tranche or any Tranche
of Term Loans modified pursuant to Section 10.07, in each case, as extended in
accordance with this Agreement from time to time.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any leases evidencing Capitalized Lease Obligations having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any acquisition or similar Investment
permitted by Section 7.02 that Parent or one or more of its Subsidiaries is
contractually committed to consummate, and whose consummation is not conditioned
on the availability of, or on obtaining, third party financing (it being
understood that (a) such commitment may be subject to other conditions
precedent, which conditions precedent may be amended, satisfied or waived in
accordance with the terms of the applicable agreement and (b) that the payment
of a “termination”, “breakup” or similar fee shall not, in and of itself,
constitute a financing out).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) any intercreditor or
subordination agreement (including, without limitation, any Second Lien
Intercreditor Agreement and any Other Intercreditor Agreement), (vi) any
Extension Amendment, (v) any joinder agreement entered into pursuant to Section
2.15 or 2.16 and (vi) any Refinancing Amendment.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

 27 

 

  

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent) or financial condition of the Loan
Parties, taken as a whole, (b) a material adverse effect on the ability of the
Loan Parties (taken as a whole) to perform their respective payment obligations
under the Loan Documents, (c) a material adverse effect on the legality,
validity or enforceability of the Loan Documents or (d) a material adverse
effect on the rights and remedies of the Lenders or the Administrative Agent
under the Loan Documents.

 

“Material Real Property” means any parcel of real property (other than a parcel
with a Fair Market Value of less than $3,000,000) owned in fee by a Loan Party;
provided, however, that one or more parcels owned in fee by such Loan Party and
located adjacent to, contiguous with, or in close proximity to, and comprising
one property with a common street address shall, in the reasonable discretion of
the Administrative Agent, be deemed to be one parcel for the purposes of this
definition.

 

“Maturity Date” means: (a) with respect to the Initial Term Facility, the
earlier of (i) May 8, 2025 and (ii) the date that the Initial Term Loans are
declared due and payable pursuant to Section 8.02, (b) with respect to any
Tranche of Extended Term Loans, the final maturity date as specified in the
applicable Extension Amendment, (c) with respect to any Specified Refinancing
Term, the final maturity date as specified in the applicable Refinancing
Amendment, (d) with respect to any Incremental Term Facility, the final maturity
date as specified in the applicable amendment to this Agreement in respect of
such Term Facility and (e) with respect to any Tranche of Term Loans or Term
Commitments modified pursuant to a Term Loan Modification, the final maturity
date as specified in the applicable amendment to this Agreement in respect of
such modified Term Loan or Term Commitment; provided, in each case, that if such
day is not a Business Day, the applicable Maturity Date shall be the Business
Day immediately preceding such day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Minimum Extension Condition” has the meaning specified in Section 2.17(g).

 

“MIRE Events” means, if there are any Mortgaged Properties, any increase,
extension or renewal of any of the Term Commitments or Term Loans (including the
provision of Incremental Term Loans or any other incremental credit facilities
hereunder, but excluding any continuation or conversion of borrowings.

 

“MNPI” has the meaning specified in Section 6.02.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Lenders in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Mortgaged Properties” means any Material Real Property with respect to which a
Mortgage is required pursuant to Section 6.13.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party, any Subsidiary thereof or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six years, has made or been obligated to make contributions.

 

 28 

 

  

“Net Cash Proceeds” means an amount equal to:

 

(a)          with respect to the Disposition of any asset by Parent or any of
its Subsidiaries or any Casualty Event, the excess, if any, of (i) the sum of
cash and Cash Equivalents received, directly or indirectly, in connection with
such Disposition or Casualty Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event received by or paid to or for the account of Parent or any
of its Subsidiaries and including any proceeds received as a result of unwinding
any related Swap Contract in connection with such related transaction) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is required to
be repaid in connection with such Disposition or Casualty Event (other than
(x) Indebtedness under the Loan Documents and (y) in the case of any Incremental
Equivalent Debt and Permitted Pari Passu Secured Refinancing Debt and any
Permitted Refinancing of any of the foregoing (and successive Permitted
Refinancings thereof) that are secured by Collateral on pari passu basis with
the Obligations, if such asset constitutes Collateral, any amounts in excess of
the ratable portion (based on any then outstanding Term Loan Tranches and any
then outstanding Incremental Equivalent Debt and Permitted Pari Passu Secured
Refinancing Debt and any Permitted Refinancing of any of the foregoing (and
successive Permitted Refinancings thereof) that are secured by Collateral on a
pari passu basis with the Obligations) of such Incremental Equivalent Debt and
Permitted Pari Passu Secured Refinancing Debt and any Permitted Refinancing of
any of the foregoing (and successive Permitted Refinancings thereof) required to
be repaid in connection with such Disposition or Casualty Event), (B) the
out-of-pocket expenses incurred by Parent or such Subsidiary in connection with
such Disposition or Casualty Event (including attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary or
reasonable fees actually incurred in connection therewith), (C) taxes paid or
reasonably estimated to be payable in connection with such Disposition or
Casualty Event and any repatriation costs associated with receipt by the
applicable taxpayer of such proceeds, (D) any costs associated with unwinding
any related Swap Contract in connection with such transaction, (E) any reserve
for adjustment in respect of (x) the sale price of the property that is the
subject of such Disposition established in accordance with GAAP and (y) any
liabilities associated with such property and retained by Parent or any of its
Subsidiaries after such Disposition, including pension and other post-employment
benefit liabilities and Environmental Liabilities or against any indemnification
obligations associated with such transaction, (F) any customer deposits required
to be returned as a result of such Disposition, (G) the pro rata portion of the
net cash proceeds of any Disposition or Casualty Event by any non-wholly owned
Subsidiary (calculated without regard to this clause (G)) attributable to
minority interests and not available for distribution to or for the account of
Parent or a wholly-owned Subsidiary thereof as a result thereof and (H) the
amount of any payments required to be made by Parent or any of its Subsidiaries
in respect of such Disposition pursuant to equity options, management incentive
plans or similar obligations in each case entered into in the ordinary course of
business, and it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration (including, without limitation, any
Designated Non-Cash Consideration) received by Parent or any Subsidiaries in any
such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount, or any offsetting
other reserve) of any reserve described in clause (E) above; and

 

(b)          with respect to the incurrence or issuance of any Indebtedness by
Parent or any of its Subsidiaries, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance and in connection
with unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, taxes paid or
reasonably estimated to be payable or issuance and other out-of-pocket fees and
expenses and other customary expenses, incurred by Parent or such Subsidiary in
connection with such incurrence or issuance and any costs associated with
unwinding any related Swap Contract in connection therewith.

 

 29 

 

  

For the avoidance of doubt, Net Cash Proceeds shall not include cash receipts
from proceeds of insurance or indemnity payments to the extent that such
proceeds, awards or payments are received by Parent or any of its Subsidiaries
in respect of any third party claim against Parent or such Subsidiary, as
applicable, and applied to pay (or to reimburse Parent or such Subsidiary, as
applicable, for its prior payment of) such claim and the costs and expenses of
Parent or such Subsidiary, as applicable, with respect thereto.

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Non-Extending Lender” has the meaning specified in Section 2.17(e).

 

“Notice Period” has the meaning specified in Section 10.26.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, premiums, if any, charges, expenses,
fees, indemnities and other amounts payable by any Loan Party under any Loan
Document and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party.

 

“OFAC” has the meaning specified in Section 5.22(a).

 

“OID” has the meaning specified in the definition of All-In Yield.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction) and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture, trust or other applicable agreement of formation or organization and,
if applicable, any agreement or instrument with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Connection Taxes” means, with respect to any Agent or any Lender, as
applicable, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Term Loan or
Loan Document).

 

 30 

 

  

“Other Intercreditor Agreement” means an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means: (a) with respect to any Tranche of Term Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Term Loans occurring on
such date.

 

“Parent” has the meaning specified in the introductory paragraph to this
Agreement. In the event Parent consummates any merger, amalgamation or
consolidation in accordance with Section 7.13, the surviving Person in such
merger, amalgamation or consolidation shall be required to become and shall be
deemed to be “Parent” for all purposes of this Agreement and the other Loan
Documents.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(k).

 

“PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56. (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Protection Act of 2006 and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

 

“Perfection Exceptions” has the meaning specified in the Security Agreement.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by Parent or any Subsidiary of all of the Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that (a) no Event of Default shall have occurred and be
continuing or would result therefrom, (b) immediately after giving effect to
such purchase or acquisition, the Borrower shall be in Pro Forma Compliance with
the financial covenants set forth in Section 7.10, (c) any Person or assets or
division acquired in connection herewith shall be in the same business or lines
of business or reasonably related, ancillary or complementary businesses
(including related, complementary, synergistic or ancillary technologies) in
which the Borrower and/or its Subsidiaries are then engaged, or reasonable
extensions thereof, (d) each applicable Loan Party and any such newly created or
acquired Subsidiary shall have complied with the requirements of Section 6.13 or
made arrangements reasonably satisfactory to the Administrative Agent for
compliance therewith after the effectiveness of such Permitted Acquisition,
(e) such acquisition shall have been consummated, in all material respects, in
accordance with all material laws and (f) the total cash consideration (but
excluding earn-outs, purchase price adjustments and other contingent payment
obligations, except to the extent of any reserve required under GAAP in
connection therewith (as determined at the time of the consummation of such
Permitted Acquisition) to be established in respect thereof by the Borrower or
its Subsidiaries to such sellers and all assumptions of Indebtedness in
connection therewith) paid by or on behalf of the Borrower and its Subsidiaries
for any such purchase or other acquisition of an entity that does not or will
not (within the timeframe required by Section 6.13) become a Guarantor
(including by way of merger) or of assets that do not or will not (within the
timeframe required by Section 6.13) become Collateral, when aggregated with the
cash consideration (calculated on the same basis) paid by or on behalf of the
Borrower and the other Subsidiaries for all other purchases and other
acquisitions made by the Borrower and the other Subsidiaries of entities that do
not or will not (within the timeframe required by Section 6.13) become
Guarantors (including by way of merger) or of assets that do not or will not
(within the timeframe required by Section 6.13) become Collateral, shall not
exceed $18,000,000 plus the Available Amount.

 

 31 

 

  

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by Parent in connection with the issuance of the Convertible Notes;
provided that the purchase price for such Permitted Bond Hedge Transaction, less
the proceeds received by Parent from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by Parent from the sale
of the Convertible Notes; provided, further, that such Permitted Bond Hedge
Transaction does not require that Parent or any Subsidiary pay cash or Cash
Equivalents to the counterparty in connection with a settlement, exercise or
early termination of such Permitted Bond Hedge Transaction or otherwise in
connection therewith (other than the payment of the initial premium to purchase
such Permitted Bond Hedge Transaction and any cash paid in lieu of fractional
shares).

 

“Permitted Equity Issuance” means any capital contribution to Parent (other than
with respect to Disqualified Equity Interests and other than any such
contributions from a Subsidiary of Parent) or sale or issuance of any Equity
Interests (other than Disqualified Equity Interests) of Parent, the proceeds of
which are contributed to the common equity of the Borrower.

 

“Permitted Junior Refinancing Debt” means (A) any secured Indebtedness incurred
by the Borrower and/or any Guarantor in the form of one or more series of junior
lien secured notes, bonds or debentures or junior lien secured loans; provided
that (i) such Indebtedness is secured by a Lien on all or a portion of the
Collateral on a junior-priority basis to the Liens on the Collateral securing
the Obligations and other Second Lien Obligations and is not secured by any
property or assets other than the Collateral, (ii) such Indebtedness satisfies
the applicable requirements set forth in the definition of “Credit Agreement
Refinancing Indebtedness” as reasonably determined by the Borrower in good faith
(provided that such Indebtedness may be secured by a Lien on Collateral that is
junior to the Liens on Collateral securing the Obligations and any other Second
Lien Obligations, notwithstanding any provision to the contrary contained in the
definition of Credit Agreement Refinancing Indebtedness), (iii) such
Indebtedness is not guaranteed by any Person other than the Guarantors and (iv)
a representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a an Other
Intercreditor Agreement, providing that the Liens on Collateral securing such
obligations shall rank junior to the Liens on Collateral securing the
Obligations and (B) any unsecured Indebtedness incurred by the Borrower and/or
any Guarantor in the form of one or more series of senior unsecured notes, bonds
or debentures or loans; provided that (i) such Indebtedness is not secured by
any property or assets of the Borrower or any Restricted Subsidiary, (ii) such
Indebtedness satisfies the applicable requirements set forth in the definition
of “Credit Agreement Refinancing Indebtedness” as reasonably determined by the
Borrower in good faith and (iii) such Indebtedness is not guaranteed by any
Subsidiaries other than the Guarantors. Permitted Junior Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

 32 

 

  

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Guarantor in the form of one or more series
of senior secured notes, bonds or debentures or senior secured loans; provided
that (i) such Indebtedness is secured by Liens on all or a portion of the
Collateral on a pari passu basis with the Liens on the Collateral securing the
Obligations (but without regard to the control of remedies) and is not secured
by any property or assets other than the Collateral, (ii) such Indebtedness
satisfies the applicable requirements set forth in the definition of “Credit
Agreement Refinancing Indebtedness,” as reasonably determined by the Borrower in
good faith, (iii) such Indebtedness is not guaranteed by any Person other than
the Guarantors, (iv) if such Indebtedness is incurred in the form of term loans,
such Indebtedness shall satisfy the requirements of Section 2.16(e)(vi)
(assuming, for such purposes, that such Indebtedness is being incurred in the
form of Incremental Term Loans) and (v) a representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of a customary Other Intercreditor Agreement providing that the
Liens on the Collateral securing such obligations shall rank equal in priority
to the Liens on the Collateral securing the Obligations (but without regard to
the control of remedies); provided that if such Indebtedness is the initial
Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower and the
Guarantors, then the Administrative Agent, the Borrower and the Guarantors shall
have executed and delivered a customary pari passu Other Intercreditor
Agreement. Permitted Pari Passu Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, redemption, repurchase,
defeasance, exchange and/or extension (collectively to “Refinance” or a
“Refinancing” or “Refinanced”) of any Indebtedness (any such Indebtedness as so
modified, refinanced, refunded, renewed, replaced, redeemed, repurchased,
defeased, exchanged and/or extended, “Refinancing Indebtedness”) of such Person;
provided that (a) the principal amount (or, if issued with original issue
discount, the aggregate issue price) of such Refinancing Indebtedness does not
exceed the principal amount of the Indebtedness so Refinanced except by an
amount equal to unpaid accrued interest, fees and premium (including tender
premium) and penalties (if any) thereon, plus upfront fees and OID thereon, plus
other reasonable and customary fees and expenses incurred or paid in connection
with such Refinancing, plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder; (b) such Refinancing
Indebtedness has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being Refinanced;
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations arising under the Loan Documents and was required to be
subordinated when initially incurred, such Refinancing Indebtedness is
subordinated in right of payment to the Obligations arising under the Loan
Documents on terms, taken as a whole, not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced; (d) if the Indebtedness being Refinanced is secured by a security
interest in the Collateral that is junior in priority to the security interest
in the Collateral and/or subject to any intercreditor arrangements for the
benefit of the Lenders and was required to be subject to such intercreditor
arrangements when initially incurred, such Refinancing Indebtedness is secured
and subject to intercreditor arrangements on terms, taken as a whole, not
materially less favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced; (e) to the extent the Indebtedness
being Refinanced constitutes, Incremental Equivalent Debt, Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Refinancing Debt, the terms and
conditions of the Refinancing Indebtedness (excluding, for the avoidance of
doubt, interest rates (including through fixed interest rates), interest
margins, rate floors, fees, funding discounts, original issue discounts and
prepayment or redemption premiums (provided, that, any such Permitted
Refinancing that is incurred in the form of term loans that are secured on a
pari passu basis with the Obligations shall be required to satisfy the
requirements of Section 2.16(e)(vi) (assuming, for such purposes, that such
Indebtedness is being incurred in the form of Incremental Term Loans)) are, when
taken as a whole, (x) substantially identical to or (y) not materially more
favorable to the lenders or holders providing such Refinancing Indebtedness than
those applicable to the Indebtedness being Refinanced, when taken as a whole,
(other than covenants (including financial maintenance covenants) or other
provisions applicable only to periods after the maturity date of the
Indebtedness being Refinanced at the time of such Refinancing) (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(e)(y) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Required Lenders notify the Borrower within such five (5)
Business Day period that they disagree with such determination (including a
reasonable description of the basis for such disagreement)) or are otherwise
reasonably acceptable to the Administrative Agent and (f) such Refinancing
Indebtedness is incurred by the Person who is or would have been permitted to be
the obligor or guarantor (or any successor thereto) on the Indebtedness being
Refinanced.

 

 33 

 

  

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Parent’s common
stock sold by Parent substantially concurrently with any purchase by Parent of a
related Permitted Bond Hedge Transaction with a strike price higher than the
strike price of the Permitted Bond Hedge Transaction; provided that (i) such
Permitted Warrant Transaction does not require Parent or any Subsidiary to pay
cash or Cash Equivalents to the counterparty in connection with a settlement,
exercise or early termination of such Permitted Warrant Transaction or otherwise
in connection therewith (other than, in the case of an early termination of such
Permitted Warrant Transaction, pursuant to customary exceptions (substantially
similar to or no more onerous on Parent and its Subsidiaries than such
exceptions in the warrants with respect to the Convertible Notes) to the right
of an issuer to settle the relevant close-out amount, cancellation amount or
other similar payment obligation in shares, and other than cash paid in lieu of
fractional shares), and (ii) that Parent or any Subsidiary shall not elect to
pay cash or Cash Equivalents to the counterparty in connection with such
Permitted Warrant Transaction prior to the Maturity Date with respect to the
Initial Term Facility

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (other than a Multiemployer Plan)
within the meaning of Section 3(3) of ERISA that is or within the last six years
has been maintained, contributed to or required to be contributed to by a Loan
Party, Subsidiary thereof or any ERISA Affiliate and is subject to Title IV of
ERISA or the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Interests” has the meaning specified in the Security Agreement.

 

“Prepayment Amount” has the meaning specified in Section 2.05(c).

 

“Prepayment Date” has the meaning specified in Section 2.05(c).

 

 34 

 

  

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) historical income
statement items (whether positive or negative) attributable to the property or
Person, if any, subject to such Specified Transaction, (i) in the case of a
Dispositions or other disposition of all or substantially all Equity Interests
in any Subsidiary of the Borrower or any division, product line, or facility
used for operations of the Borrower or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition, or any other purchase
or other acquisition of all or substantially all of the property and assets or
business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all or substantially all of the
Equity Interests in a Person, in each case, in accordance with Section 7.02,
shall be included, (b) any repayment, retirement, redemption, satisfaction, and
discharge or defeasance of Indebtedness or Disqualified Equity Interests, in
each case, in accordance with Section 7.12 and (c) any Indebtedness incurred or
assumed by Parent or any of its Subsidiaries in connection therewith and in
compliance with Sections 7.01 and 7.03, and if such Indebtedness has a floating
or formula rate, such Indebtedness shall have an implied rate of interest for
the applicable period for purposes of this definition determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of determination (taking into account any hedging obligations
applicable to such Indebtedness if such hedging obligation has a remaining term
in excess of twelve (12) months); provided that “Pro Forma Basis”, “Pro Forma
Compliance” and “Pro Forma Effect” in respect of any Specified Transaction shall
be calculated in a reasonable and factually supportable manner and certified by
a Responsible Officer of the Borrower; provided, further, that at all times
prior to the first delivery of the Section 6.01 Financials, this definition
shall be applied based on the most recent financial statements delivered prior
to the Closing Date pursuant to Section 4.01(g)(ii).

 

“Pro Rata Share” means, with respect to each Lender and any Term Facility or all
the Term Facilities (as the case may be) at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Term Commitments of such Lender under the applicable Term
Facility or the Term Facilities (and, in the case of any Term Loan Tranche after
the applicable borrowing date and without duplication, the principal amount of
Term Loans of such Tranche of such Lender) at such time and the denominator of
which is the amount of the Aggregate Term Commitments (and, in the case of any
Term Loan Tranche and without duplication, the principal amount of Term Loans of
such Tranche) under the applicable Term Facility or the Term Facilities at such
time; provided that if the commitments of each Lender to make Term Loans have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as applicable.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualifying Bids” has the meaning specified in the definition of Dutch Auction.

 

“Refinance”, “Refinancing” and “Refinanced” has the meaning given to such terms
in the definition of Permitted Refinancing.

 

 35 

 

  

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the Guarantors, the Administrative Agent and the Lenders
providing Specified Refinancing Debt, effecting the incurrence of such Specified
Refinancing Debt in accordance with Section 2.21.

 

“Refinancing Debt Documentation” means, collectively, the indentures, loan
agreements, credit agreements or other similar agreements pursuant to which any
Credit Agreement Refinancing Indebtedness is issued or incurred, together with
all instruments and other agreements in connection therewith.

 

“Refinancing First Lien Junior Debt” means the “Permitted Junior Refinancing
Debt” as defined in the First Lien Credit Agreement as in effect on the Closing
Date.

 

“Refinancing First Lien Pari Passu Secured Debt” means the “Permitted Pari Passu
Secured Refinancing Debt” as defined in the First Lien Credit Agreement as in
effect on the Closing Date.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same Guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Regulation S-X” means Regulation S-X under the Securities Act.

 

“Regulation T” means Regulation T of the FRB as in effect from time to time.

 

“Regulation U” means Regulation U of the FRB as in effect from time to time.

 

“Regulation X” means Regulation X of the FRB as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents,
attorneys-in-fact, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

 

“Relevant Transaction” has the meaning specified in Section 2.05(b)(ii).

 

“Replaceable Lender” has the meaning specified in Section 3.07(a).

 

“Reply Amount” has the meaning specified in the definition of Dutch Auction.

 

“Reply Discount” has the meaning specified in the definition of Dutch Auction.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments; provided that the portion of the Total Outstandings held or deemed
to be held by any Defaulting Lender shall in each case be excluded for purposes
of making a determination of Required Lenders; provided, further, that at any
time there are two or more unaffiliated Lenders, “Required Lenders” must include
at least two unaffiliated Lenders.

 

 36 

 

  

“Responsible Officer” means the chief executive officer, director, president,
vice president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date (except as otherwise expressly set forth
in Section 4.01), any secretary or assistant secretary. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

 

“Return Bid” has the meaning specified in the definition of Dutch Auction.

 

“Revolving Credit Commitments” has the meaning specified in the First Lien
Credit Agreement.

 

“Revolving Credit Loans” has the meaning specified in the First Lien Credit
Agreement.

 

“Rollover Indebtedness” means Indebtedness of any Loan Party issued to any
Lender in lieu of such Lender’s pro rata portion of any prepayment of Term Loans
made pursuant to Section 2.05(a).

 

“Royal Bank” means Royal Bank of Canada.

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanctions” has the meaning specified in Section 5.22(a).

 

“Sanctioned Country” has the meaning specified in Section 5.22(a).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means, as applicable, (i) the
intercreditor agreement dated as of the date hereof, between the Administrative
Agent and the First Lien Agent substantially in the form of Exhibit J hereto or
(ii) an intercreditor agreement entered into after the date hereof, in
substantially the form of Exhibit J hereto.

 

“Section 2.17 Additional Amendment” has the meaning specified in
Section 2.17(c).

 

 37 

 

  

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b), together with the
accompanying Compliance Certificate delivered, or required to be delivered,
pursuant to Section 6.02(a).

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
any Supplemental Administrative Agent, each co-agent or subagent appointed by
the Administrative Agent from time to time pursuant to Article IX and the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Second Lien Security Agreement,
dated as of the Closing Date, executed by the Loan Parties, substantially in the
form of Exhibit G, together with each other security agreement and security
agreement supplement executed and delivered pursuant to Section 6.13.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Secured Net Leverage Ratio” means, with respect to Parent on a
consolidated basis and as of the end of any Test Period, the ratio of
(a) Consolidated Funded Senior Secured Indebtedness (less Unrestricted Cash and
Cash Equivalents and Controlled Redemption Proceeds, in each case, of as of the
date of such determination) of Parent and its Subsidiaries as of the end of such
Test Period to (b) Consolidated EBITDA of Parent and its Subsidiaries for such
Test Period.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis on any date of determination, that on such date (a)          
the amount of the fair value of the assets of the Borrower and its Subsidiaries,
on a consolidated basis as of such date, exceeds, on a consolidated basis, the
amount of all liabilities of the Borrower and its Subsidiaries on a consolidated
basis, contingent or otherwise, (b) the present fair saleable value of the
property (on a going concern basis) of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business, (c)
the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business and
(d) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, any business or transaction contemplated as
of the date hereof for which they have unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.07(g).

 

“Specified Existing Tranche” has the meaning specified in Section 2.17(a).

 

“Specified Refinancing Debt” has the meaning specified in Section 2.21.

 

“Specified Refinancing Term Commitment” means Specified Refinancing Debt
constituting term loan commitments.

 

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

 

 38 

 

  

“Specified Representations” means the representations and warranties made in
Sections 5.01(a) (with respect to the Loan Parties only), 5.01(b)(ii), 5.02(a)
(limited to the execution, delivery and performance of the Loan Documents,
incurrence of Indebtedness under the Loan Documents and the granting on the
closing date of the guarantees and Liens in respect thereof), 5.04, 5.13, 5.17,
5.18, 5.19, 5.20, 5.21(b) and 5.22(b).

 

“Specified Transaction” means any incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness (excluding
Indebtedness incurred for working capital purposes other than pursuant to this
Agreement, and including any contemplated incurrence of Indebtedness in
connection with a Limited Condition Acquisition, unless and to the extent such
Limited Condition Acquisition has been consummated without any such contemplated
Indebtedness or the definitive agreement for such Limited Condition Acquisition
has been terminated) or Disqualified Equity Interests, any acquisition or
similar Investment permitted pursuant to Section 7.02 that results in a Person
becoming a Subsidiary of Parent or any Disposition or other disposition that
results in a Subsidiary of Parent ceasing to be a Subsidiary, any investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, any Disposition or other disposition of
a business unit, line of business or division of Parent or a Subsidiary thereof,
the cessation of the operations of a business unit, line of business or division
of Parent or a Subsidiary thereof or any operational change not in the ordinary
course of business, in each case (other than in connection with any operating
change) whether by merger, consolidation, amalgamation or otherwise or any
material restructuring of the Borrower or implementation of any initiative not
in the ordinary course of business, in each case, in accordance with the terms
of this Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (b) the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a direct
or indirect Subsidiary or Subsidiaries of Parent or the Borrower, as
appropriate.

 

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Parent (other
than the Borrower) that are Guarantors.

 

“Supplemental Administrative Agent” has the meaning specified in Section 9.14(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement; provided that any
agreements or arrangements related to a Permitted Bond Hedge Transaction or a
Permitted Warrant Transaction shall not be deemed a Swap Contract.

 

 39 

 

  

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer (other than a counterparty to any such Swap Contracts) in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, including any additions to tax, penalties and interest with respect
thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

 

“Term Commitment” means, as to each applicable Term Lender, (i) its Initial Term
Commitment, if any, (ii) its commitment to provide Term Loans under an
Incremental Term Facility, if any, (iii) its Specified Refinancing Term
Commitment, if any, (iv) its commitment to provide Extended Term Loans, if any,
(v) its commitment to provide Term Loans with the same terms and conditions
modified on the same day pursuant to a Term Loan Modification, if any and
(vi) without duplication of the foregoing, its commitment to provide Term Loans
in connection with a Term Facility Increase, if any, in each case as the context
may require.

 

“Term Facility” means the Initial Term Facility, any Incremental Term Facility,
any other Tranche of Term Commitments or Term Loans provided for hereunder.

 

“Term Facility Increase” has the meaning specified in Section 2.15(a).

 

“Term Facility Increase Lender” has the meaning specified in Section 2.15(b).

 

“Term Increase Effective Date” has the meaning specified in Section 2.15(c).

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has an Initial Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans and/or Term Commitments (other
than Initial Term Commitments) at such time.

 

“Term Loan” means an Initial Term Loan, an Incremental Term Loan, an Extended
Term Loan a Specified Refinancing Term Loan or a Term Loan modified pursuant to
a Term Loan Modification, as the context may require.

 

 40 

 

  

“Term Loan Modification” has the meaning specified in Section 10.01.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made or held by such Term Lender.

 

“Test Period” means, as of the date of any determination under this Agreement,
the four (4) consecutive fiscal quarters of the Borrower then last ended and for
which Section 6.01 Financials have been delivered to the Administrative Agent.

 

“Threshold Amount” means $12,000,000.

 

“Total Net Leverage Ratio” means, with respect to Parent on a consolidated
basis, as of the end of any Test Period, the ratio of (a) Consolidated Funded
Indebtedness (less Unrestricted Cash and Cash Equivalents and Controlled
Redemption Proceeds, in each case, of as of the date of such determination) of
Parent and its Subsidiaries as of the end of such Test Period to
(b) Consolidated EBITDA of Parent and its Subsidiaries for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.

 

“Tranche” with respect to Term Loans or Term Commitments, refers to whether such
Term Loans or Term Commitments are (i)  Initial Term Loans or Initial Term
Commitments, (ii) Incremental Term Facilities or Incremental Term Loans with the
same terms and conditions made on the same day, (iii) Extended Term Loans or
Extended Term Tranches (of the same series), (iv) Specified Refinancing Term
Loans or Specified Refinancing Term Commitments (of the same series) or (v) Term
Loans or Term Commitments with the same terms and conditions modified on the
same day pursuant to a Term Loan Modification.

 

“Transactions” means, collectively, the following:

 

(a)          the incurrence by the Borrower, on the Closing Date, of the Initial
Term Loans and the First Lien Term Loans and Revolving Credit Commitments under
the First Lien Credit Agreement;

 

(c)          the use of the proceeds of the Initial Term Loans and the First
Lien Term Loans in to (i) redeem or repurchase all, or a portion of, Parent’s
Convertible Notes (including, without limitation, conversion payments on the
Convertible Notes in cash upon an early conversion or termination thereof) and
(ii) refinance and repay, in full, all outstanding indebtedness under the
Borrower’s existing Credit Agreement dated April 4, 2017 (clauses (i) and (ii),
collectively, the “Closing Date Refinancing”); and

 

(d)          the payment of all fees, premiums, expenses (including, without
limitation, legal fees and expenses) and other transaction costs incurred in
connection with the transactions described in the foregoing provisions of this
definition.

 

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

 

“Undisclosed Administration” means, in relation to any Person, the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Person is subject to home
jurisdiction supervision if applicable Law requires that such appointment is not
to be publicly disclosed.

 

 41 

 

  

“Unfunded Advances/Participations” means, with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Term Borrowing available to the Administrative
Agent as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents of the
Borrower and its Subsidiaries on hand on the applicable date of determination,
other than cash or Cash Equivalents which are or should be listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date.

 

“U.S. Lender” has the meaning specified in Section 10.16(c).

 

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors (or other similar governing body) of such
Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02         Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: 

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

 42 

 

  

(b)          The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(i)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(ii)         The term “including” is by way of example and not limitation.

 

(iii)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(iv)        Any reference herein to any Person shall be construed to include
such Person’s successors and assigns.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

Section 1.03         Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the audited Section 6.01 Financials, except as otherwise specifically
prescribed herein.

 

(b)          If at any time any change in GAAP or the application thereof would
affect the computation or interpretation of any financial ratio, basket,
requirement or other provision set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio, basket,
requirement or other provision to preserve the original intent thereof in light
of such change in GAAP or the application thereof (subject to the approval of
the Required Lenders not to be unreasonably withheld, conditioned or delayed);
provided that, until so amended, (A) such ratio, basket, requirement or other
provision shall continue to be computed or interpreted in accordance with GAAP
or the application thereof prior to such change therein and (B) in the case of
any relevant calculation, the Borrower shall provide to the Administrative Agent
and the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio,
basket, requirement or other provision made before and after giving effect to
such change in GAAP or the application thereof.

 

(c)          Notwithstanding anything to the contrary contained herein, for the
purposes of determining compliance with any provisions of this Agreement and the
other Loan Documents, including the calculation of all financial covenants,
basket amounts and ratios contained herein or in any other Loan Document, no
effect shall be given to the following: (i) any election under FASB ASC 825 (or
any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof and (ii) any changes in GAAP after the
Closing Date that would require lease obligations that were treated as operating
leases under GAAP as in effect on the Closing Date to be classified and
accounted for as capital leases or otherwise reflected as Indebtedness on the
Borrower’s consolidated balance sheet (including as a result of the
implementation of FASB ASC 842).

 

 43 

 

  

Section 1.04         Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). 

 

Section 1.05         References to Agreements and Laws. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. 

 

Section 1.06         Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight savings or
standard, as applicable). 

 

Section 1.07         Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day. 

 

Section 1.08         [Reserved]. 

 

Section 1.09         Pro Forma Calculations; Limited Condition Acquisitions.

 

(a)          Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement,
the Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated (including for purposes of Sections 2.15, 2.16 and 2.20) on a Pro
Forma Basis with respect to each Specified Transaction occurring during the
applicable four (4) quarter period to which such calculation relates, and
subsequent to the end of such four-quarter period but not later than the date of
such calculation (notwithstanding that such ratio may be said to be determined
as of the end of a Test Period); provided that notwithstanding the foregoing,
when calculating the Total Net Leverage Ratio for purposes of (i) determining
the applicable percentage of Excess Cash Flow for purposes of Section 2.05(b)
and (ii) determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with the financial covenants set forth in
Section 7.10, any Specified Transaction and any related adjustment contemplated
in the definition of Pro Forma Basis (and corresponding provisions of the
definition of Consolidated EBITDA) that occurred subsequent to the end of the
applicable four (4) quarter period shall not be given Pro Forma Effect.

 

 44 

 

  

(b)          Notwithstanding anything to the contrary herein, for purposes of
determining (i) compliance on a Pro Forma Basis with any Senior Secured Net
Leverage Ratio or Total Net Leverage Ratio or (ii) whether a Default or Event of
Default (other than any Event of Default under Sections 8.01(a), (f) or (g))
shall have occurred and is continuing, in each case, in connection with the
consummation of a Limited Condition Acquisition, the date of such determination
shall, at the election of the Borrower (with such election to be made on or
prior to the date on which the definitive agreements for such Limited Condition
Acquisition are executed by the Borrower or its applicable Subsidiary), be the
time the definitive agreements for such Limited Condition Acquisition are
entered into after giving Pro Forma Effect to such Limited Condition Acquisition
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof), in each case,
as if they occurred at the beginning of the applicable Test Period, and, for the
avoidance of doubt, if any of such ratios or amounts are exceeded as a result of
fluctuations in such ratio or amount including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such acquisition or
investment, at or prior to the consummation of the relevant Limited Condition
Acquisition, such ratios will not be deemed to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the relevant
transaction or action is permitted to be consummated or taken; provided that if
the Borrower elects to have such determinations occur at the time of entry into
the definitive agreement with respect to such Limited Condition Acquisition, the
Indebtedness to be incurred (and any associated Liens) shall be deemed incurred
at the time of such election (until such time as the Indebtedness is actually
incurred or the applicable acquisition agreement is terminated without actually
consummating the applicable Limited Condition Acquisition (in which case such
Limited Condition Acquisition and the incurrence of related Indebtedness (and
any associated Liens) will not be treated as having occurred)) and outstanding
thereafter for purposes of Pro Forma Compliance with any applicable ratios,
tests or other baskets, as the case may. Notwithstanding anything herein to the
contrary, for purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with the financial covenants set
forth in Section 7.10 prior to June 30, 2018, such Pro Forma Compliance
Requirement shall be deemed to be a requirement that the Borrower is in Pro
Forma Compliance with a Total Net Leverage Ratio not to exceed 7.25:1.00.

 

Section 1.10         Calculation of Baskets. Except as set forth in Section 1.09
with respect to a Limited Condition Acquisition or as otherwise specified
herein, the baskets set forth in Article VII of this Agreement shall be tested
solely at the time of consummation of the relevant transaction or action
utilizing any of such baskets and, for the avoidance of doubt, if any of such
baskets are exceeded solely as a result of fluctuations to Consolidated EBITDA
after the last time such baskets were calculated for any purpose under Article
VII, such baskets will not be deemed to have been exceeded solely as a result of
such fluctuations. If any Indebtedness or Liens securing Indebtedness are
incurred to Refinance any existing Indebtedness or Liens securing Indebtedness,
in each case, initially incurred in reliance on a basket measured by reference
to a percentage of Consolidated EBITDA at the time of incurrence, and such
Refinancing would cause the percentage of Consolidated EBITDA restriction to be
exceeded if calculated based on the Consolidated EBITDA at the time of
incurrence of such Refinancing, such percentage of Consolidated EBITDA
restriction shall not be deemed to be exceeded so long as the principal amount
of such Indebtedness or such Indebtedness secured by such Liens, as applicable,
does not exceed the principal amount of the relevant existing Indebtedness or
Indebtedness secured by such Liens, as applicable, being Refinanced, plus
Indebtedness incurred to pay premiums, defeasance costs and fees and expenses in
connection therewith. 

 

Article II

The Term Commitments and Term Borrowings

 

Section 2.01         The Term Loans. Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make a single loan
denominated in Dollars to the Borrower on the Closing Date in an aggregate
amount not to exceed such Term Lender’s Initial Term Commitment (the “Initial
Term Loans”). The initial Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective Initial
Term Commitments. Amounts borrowed under this Section 2.01 and subsequently
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein. 

 

 45 

 

  

Section 2.02         Term Borrowings, Conversions and Continuations of Term
Loans.  

 

(a)          Each Term Borrowing, each conversion of Term Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be
initially given by telephone as provided below. Each such notice must be
received by the Administrative Agent not later than (i) 11:00 a.m. (New York
City time) three (3) Business Days prior to the requested date of any Term
Borrowing of, conversion of Base Rate Loans to, or continuation of, Eurodollar
Rate Loans, or of any conversion of Eurodollar Rate Loans to Base Rate Loans and
(ii) 11:00 a.m. (New York City time) one (1) Business Day prior to the requested
date of any Term Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period of
twelve months in duration as provided in the definition of Interest Period,
(x) the applicable notice must be received by the Administrative Agent not later
than 2:00 p.m. (New York City time) four (4) Business Days prior to the
requested date of such Term Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them and (y) not later than 10:00 a.m. (New York City time) three (3)
Business Days before the requested date of such Term Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower whether or not
the requested Interest Period has been so consented to by all the Appropriate
Lenders. Each written notice by the Borrower pursuant to this Section 2.02(a)
shall be delivered by the Borrower to the Administrative Agent in the form of a
Committed Loan Notice, and each telephone notice shall be confirmed promptly by
delivery to the Administrative Agent of a Committed Loan Notice, in each case,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Term Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $250,000 in
excess thereof. Each Term Borrowing of, or conversion to, Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Term Borrowing, a conversion of Term Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Term Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day), (iii) the principal amount of Term Loans to be borrowed,
converted or continued, (iv) the Type of Term Loans to be borrowed or to which
existing Term Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Term Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Term Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, the Borrower will be deemed to have
specified an Interest Period of one month.

 

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each applicable Lender of the amount of its ratable
share of the applicable Term Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each applicable Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Term Borrowing, each
Appropriate Lender shall make the amount of its Term Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. (New York City time) on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (or, if such Term Borrowing is
the initial Term Borrowing, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

 

 46 

 

  

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due under Section 3.05
in connection therewith. During the existence of a Default, at the election of
the Administrative Agent or the Required Lenders, no Term Loans may be requested
as, converted to or continued as Eurodollar Rate Loans.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following such change.

 

(e)          After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect.

 

(f)          The failure of any Lender to make the Term Loan to be made by it as
part of any Term Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Term Loan on the date of such Term Borrowing, but
no Lender shall be responsible for the failure of any other Lender to make the
Term Loan to be made by such other Lender on the date of any Term Borrowing.

 

Section 2.03         [Reserved].  

 

Section 2.04         [Reserved].

 

Section 2.05         Prepayments.

 

(a)          Optional.

 

(i)          Subject to any restrictions with respect thereto set forth in the
First Lien Credit Agreement, the Second Lien Intercreditor Agreement or any
Other Intercreditor Agreement, the Borrower may, upon notice to the
Administrative Agent in substantially the form of Exhibit B, at any time or from
time to time voluntarily prepay Term Loans in whole or in part without premium
or penalty, except as set forth in Section 2.05(d) below; provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York City time) (A) three (3) Business Days prior to any date of prepayment
of Eurodollar Rate Loans and (B) on the Business Day prior to the prepayment of
Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment, the Tranche of
Loans to be prepaid, the Type(s) of Term Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Term Loans (except
that if the Tranche of Term Loans to be prepaid includes both Base Rate Loans
and Eurodollar Rate Loans, absent direction by the Borrower, the applicable
prepayment shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner that
minimizes the amount payable by the Borrower in respect of such prepayment
pursuant to Section 3.05). The Administrative Agent shall promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s ratable share of the
relevant Tranche). If such notice is given by the Borrower, subject to clause
(iii) below, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 2.05(d) and 3.05. Each prepayment of outstanding Term Loans pursuant to
this Section 2.05(a) shall be applied to each Tranche of Term Loans as the
Borrower may direct, and each such prepayment shall be paid to the Appropriate
Lenders in the same Tranche on a pro rata basis; provided, that, notwithstanding
anything herein to the contrary, any such prepayment of Incremental Term Loans
or Extended Term Loans pursuant to this Section 2.05(a) shall be accompanied by
at least a pro rata prepayment of the Initial Term Loans.

 

 47 

 

  

(ii)         [Reserved].

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may state that any notice of prepayment under
Section 2.05(a)(i) is conditioned upon the occurrence or non-occurrence of any
event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(iv)        [Reserved].

 

(v)         Notwithstanding any other provision of this Section 2.05(a), in
connection with a refinancing in full of the Term Facilities any Lender may,
with the consent of the Borrower, elect to accept Rollover Indebtedness in lieu
of all or part of such Lender’s pro rata portion of any prepayment of Term
Loans, made pursuant to this Section 2.05(a).

 

(b)          Mandatory.

 

(i)          Subject to Section 2.05(b)(ix), on or prior to the tenth day
following the date on which the financial statements have been delivered (or, if
later, are required to be delivered) pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered (or, if later, is required to be
delivered) pursuant to Section 6.02(a) unless and to the extent that such
ten-day period is not practicable based on applicable legal or regulatory
constraints, in which case the date of prepayment shall be the first date on
which the Borrower is able to make a prepayment using Borrower’s commercially
reasonable efforts to do so (provided that, for the avoidance of doubt, any such
amount not paid shall be excluded from the determination of the Available
Amount), the Borrower shall prepay, subject to Section 2.05(c), an aggregate
principal amount of the Initial Term Loans equal to (A) 50% (as may be adjusted
pursuant to the proviso below) of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements (commencing with the fiscal year ending
December 31, 2019), minus (B) the sum of (1) the amount of any prepayments of
the Term Loans made pursuant to Section 2.05(a) during such fiscal year and/or
any cash repurchases of the Term Loans made pursuant to Section 10.07(i) during
such fiscal year, (2) the amount of any prepayments of the First Lien Term Loans
made pursuant to Section 2.05(a) of the First Lien Credit Agreement during such
fiscal year and/or any cash repurchases of the First Lien Term Loans made
pursuant to Section 10.07(i) of the First Lien Credit Agreement during such
fiscal year, (3) solely to the extent the Revolving Credit Commitments are
reduced pursuant to Section 2.06(a) of the First Lien Credit Agreement in
connection therewith (and solely to the extent of the amount of such reduction),
the amount of any prepayments of the Revolving Credit Loans made pursuant to
Section 2.05(a) of the First Lien Credit Agreement during such fiscal year, (4)
the portion of the Excess Cash Flow applied (to the extent the Borrower or any
Subsidiary is required by the terms thereof) to prepay, repay or purchase other
Indebtedness that is secured on a pari passu basis with the Obligations on a no
more than pro rata basis with the Initial Term Loans; provided that (x) no
voluntary prepayment funded with the proceeds of an incurrence of Indebtedness
may be applied pursuant to clause (B) above to reduce the amount of the
prepayment required under this Section 2.05(b)(i) and (y) in the case of any
such prepayment that is made at less than the par value of the applicable
Indebtedness being so repaid, the amount of any reduction pursuant to this
Section 2.05(b)(i) shall be limited to the actual cash amount paid by the
Borrower in respect of such repayment; provided, further, that such percentage
in clause (A) above shall be reduced to (x) 25% if the Total Net Leverage Ratio
as of the end of such fiscal year was equal to or less than 4.50:1.00 but
greater than 4.00:1.00 and (y) 0% if the Total Net Leverage Ratio as of the end
of such fiscal year was equal to or less than 4.00:1.00.

 

 48 

 

  

(ii)         (A)         If (x) Parent, the Borrower or any of their respective
Subsidiaries Disposes of any property or assets (other than any Disposition
(1) to a Loan Party or (2) by a Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party) pursuant to Section 7.05(i), (l), (n) or
(o), or (y) any Casualty Event occurs, and the transactions or series of related
transactions described in this clause (A) result in the receipt by Parent, the
Borrower and the Subsidiaries of Net Cash Proceeds (any such transaction or
series of related transactions being a “Relevant Transaction”), the Borrower
shall (1) give written notice to the Administrative Agent thereof promptly after
the date of receipt of such Net Cash Proceeds and (2) except to the extent the
Borrower elects in such notice to reinvest all or a portion of such Net Cash
Proceeds in accordance with Section 2.05(b)(ii)(B), the Borrower shall, subject
to Section 2.05(b)(vii) hereof, prepay an aggregate principal amount of Term
Loans in an amount equal to the Net Cash Proceeds received from such Relevant
Transaction within fifteen (15) Business Days of receipt thereof by Parent, the
Borrower or such Subsidiary; provided that the Borrower may use a portion of the
Net Cash Proceeds received from such Relevant Transaction to prepay or
repurchase any other Indebtedness that is secured by the Collateral on a pari
passu or senior basis to the Obligations to the extent such other Indebtedness
and the Liens securing the same are permitted hereunder and the documentation
governing such other Indebtedness requires such a prepayment or repurchase
thereof with the proceeds of such Relevant Transaction, in each case in an
amount not to exceed (1) in the case of pari passu Indebtedness, the product of
(x) the amount of such Net Cash Proceeds and (y) a fraction, the numerator of
which is the outstanding principal amount of such other pari passu Indebtedness
and the denominator of which is the aggregate outstanding principal amount of
Term Loans and such other Indebtedness, and (2) in the case of Senior
Indebtedness, the amount of such Net Cash Proceeds.

 

(B)         With respect to any Net Cash Proceeds realized or received with
respect to any Relevant Transaction at the option of the Borrower, the Borrower
may, so long as no Event of Default would result therefrom, reinvest all or any
portion of such Net Cash Proceeds in the business of the Borrower and its
Subsidiaries (including to make Permitted Acquisitions) within three hundred
sixty five (365) days following receipt of such Net Cash Proceeds (or, if the
Borrower or the relevant Subsidiary, as applicable, has contractually committed
within three hundred sixty five (365) days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, then within five hundred forty five
(545) days following receipt of such Net Cash Proceeds); provided, however, that
if any of such Net Cash Proceeds are no longer intended to be so reinvested at
any time after the occurrence of the Relevant Transaction (or are not reinvested
within such three hundred sixty five (365) days or five hundred forty five (545)
days, as applicable), an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Term Loans (subject to the proviso set
forth in Section 2.05(b)(ii)(A)) as set forth in this Section 2.05.

 

 49 

 

  

(iii)        Upon the incurrence or issuance by Parent, the Borrower or any of
their respective Subsidiaries of (x) Specified Refinancing Debt or any Credit
Agreement Refinancing Indebtedness in respect of the Term Loans, the Borrower
shall prepay the Tranche of Term Loans being refinanced or (y) any Indebtedness
not expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrower shall prepay the Term Loans, in each case in an amount equal to 100% of
all Net Cash Proceeds received therefrom (disregarding, in the case of
clause (x) and for the avoidance of doubt, any Indebtedness incurred
contemporaneously therewith, even if of the same tranche or series, if and to
the extent such Indebtedness was incurred in accordance with and pursuant to
available baskets in Section 7.03 that do not require such Indebtedness to be
incurred in the form of Specified Refinancing Debt or Credit Agreement
Refinancing Indebtedness) immediately upon receipt thereof by Parent, the
Borrower or such Subsidiary.

 

(iv)        [Reserved].

 

(v)         [Reserved].

 

(vi)        Subject to Sections 2.16(e)(v), 2.17 and 2.21, (A) each prepayment
of Term Loans pursuant to this Section 2.05(b) (other than pursuant to
Sections 2.05(b)(iii)(x) and (v)) shall be (i) allocated to the Tranches of Term
Loans outstanding based upon the then outstanding principal amounts of the
respective Tranches of Term Loans, pro rata, based upon the applicable remaining
scheduled installments of principal due in respect of each such Tranche of Term
Loans and (ii) applied pro rata to Term Loans of Term Lenders within each
Tranche, based upon the outstanding principal amounts owing to each such Term
Lender under each such Tranche of Term Loans; provided that (x) with respect to
the allocation of such prepayments under this clause (A) between an Existing
Term Tranche and Extended Term Tranche of the same extension series, the
Borrower may allocate such prepayments as the Borrower may specify, subject to
the limitation that the Borrower shall not allocate to Extended Term Loans of
any extension series any such mandatory prepayment unless such prepayment under
this clause (A) is accompanied by at least a pro rata prepayment, based upon the
applicable remaining scheduled installments of principal due in respect thereof,
of the Term Loans of the Existing Term Tranche, if any, from which such Extended
Term Loans were converted or exchanged (unless such Term Loans of the Existing
Term Tranche have otherwise been repaid in full) and (y) the Borrower may
allocate less than a pro rata amount of such prepayment to any Incremental Term
Loan or Refinancing Term Loan to the extent so provided in the applicable
joinder agreement or Refinancing Amendment, respectively, and (B) each
prepayment of Term Loans required by Section 2.05(b)(iii)(x) shall be
(i) allocated to the Tranche or Tranches of Term Loans being Refinanced and
(ii) applied pro rata to Term Loans of Term Lenders within each Tranche subject
to such prepayment, based upon the outstanding principal amounts owing to each
such Term Lender under each such Tranche or Tranches of Term Loans.

 

 50 

 

  

(vii)       All prepayments under this Section 2.05 shall be made together with,
in the case of any such prepayment of a Eurodollar Rate Loan on a date other
than the last day of an Interest Period therefor, any amounts owing in respect
of such Eurodollar Rate Loan pursuant to Section 3.05. Each prepayment of Term
Loans under any Tranche pursuant to this Section 2.05(b) shall be applied on a
pro rata basis to the then outstanding Base Rate Loans and Eurodollar Rate Loans
under the Tranche being prepaid; provided that if there are no Declining Lenders
with respect to such prepayment, then the amount thereof shall be applied first
to Base Rate Loans under the Tranche being prepaid to the full extent thereof
before application to Eurodollar Rate Loans under such Tranche, in each case in
a manner that minimizes the amount payable by the Borrower in respect of such
prepayment pursuant to Section 3.05.

 

(viii)      Notwithstanding any other provisions of this Section 2.05, to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary or the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary, in each case giving rise to a prepayment event pursuant to
Section 2.05(b)(ii), or Excess Cash Flow giving rise to a prepayment event
pursuant to Section 2.05(b)(i), if distributed by such Foreign Subsidiary, (x)
would result in material adverse tax consequences for the Borrower and its
Subsidiaries (taken as a whole) or adverse tax consequences that are material in
relation to the amount of such Net Cash Proceeds or (y) would violate, require
consents from a Governmental Authority under or otherwise be or delayed by
applicable local law from being repatriated to the United States, in each case
as reasonably determined by the Borrower in good faith in consultation with the
Administrative Agent, (A) the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans;
provided that the Borrower will use commercially reasonable efforts (which shall
not require the incurrence of any costs or losses beyond a de minimis amount) to
take all actions permitted by applicable Law, in order to repatriate or
otherwise permit the payment of such amounts; provided, further, that, in the
case of any such prepayment that is delayed by applicable local law, such
prepayment be made when reasonably practicable after such delay; provided,
further, that any such amount not repatriated or paid shall be excluded from the
determination of the Available Amount.

 

(ix)         Notwithstanding anything herein to the contrary, (A) so long as any
First Lien Obligations or other Indebtedness that is secured on a pari passu
basis with the First Lien Obligations remains outstanding, any prepayment of the
First Lien Obligations or such other Indebtedness pursuant to the terms of the
First Lien Credit Agreement or the other agreements governing any other First
Lien Obligations or such other Indebtedness, in each case, in respect of any
mandatory prepayment set forth in this Section 2.05(b), shall satisfy the
Borrower’s obligation to make a prepayment of the Term Loans pursuant to this
Section 2.05(b); provided that any excess (which for the avoidance of doubt,
shall include any proceeds declined by any Declining Lender (as defined in the
First Lien Credit Agreement) shall be applied to the Term Loans in accordance
with this Section 2.05(b).

 

(c)          Term Lender Opt-Out. With respect to any prepayment of Term Loans
pursuant to Section 2.05(b)(i), (ii) or (ix) (with respect to proceeds declined
by any Declining Lender (as defined in the First Lien Credit Agreement)) the
Term Lenders may decline to accept the applicable prepayment. The Borrower shall
notify the Administrative Agent of any event giving rise to a prepayment under
Section 2.05(b)(i) or (ii) at least ten (10) Business Days prior to the date of
such prepayment. Each such notice shall specify the expected date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment that is required to be made under Section 2.05(b)(i) or (ii) (the
“Prepayment Amount”). The Administrative Agent will promptly notify each
Appropriate Lender of the contents of any such prepayment notice so received
from the Borrower, including the date on which such prepayment is to be made
(the “Prepayment Date”). Any Appropriate Lender may decline to accept all (but
not less than all) of its share of any such prepayment (any such Lender, a
“Declining Lender”) by providing written notice to the Administrative Agent no
later than five (5) Business Days after the date of such Appropriate Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. If
any Appropriate Lender does not give a notice to the Administrative Agent on or
prior to such fifth Business Day informing the Administrative Agent that it
declines to accept the applicable prepayment, then such Lender will be deemed to
have accepted such prepayment. On any Prepayment Date, an amount equal to the
Prepayment Amount minus the portion thereof allocable to Declining Lenders, in
each case for such Prepayment Date, shall be paid to the Administrative Agent by
the Borrower and applied by the Administrative Agent ratably to prepay Term
Loans under the Term Loan Tranches owing to Appropriate Lenders (other than
Declining Lenders) in the manner described in Section 2.05(b) for such
prepayment. Any amounts that would otherwise have been applied to prepay Term
Loans under any Term Loan Tranche owing to Declining Lenders shall be retained
by the Borrower (such amounts, the “Declined Amounts”).

 

 51 

 

  

(d)          Prepayment Premium. If the Borrower (i) makes a voluntary
prepayment of any Initial Term Loans pursuant to Section 2.05(a), (ii) replaces
a Non-Consenting Lender pursuant to a mandatory assignment in accordance with
Section 10.07(b), or (iii) makes a prepayment of Initial Term Loans pursuant to
Section 2.05(b)(ii) or (iii), then (x) at any time prior to the first
anniversary of the Closing Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of the applicable Lenders, a prepayment premium
in an amount equal to 2.00% of the principal amount prepaid or otherwise
mandatorily assigned pursuant to the foregoing clause (ii) and (y) at any time
from and after the first anniversary of the Closing Date and prior to the second
anniversary of the Closing Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of the applicable Lenders, a prepayment premium
in an amount equal to 1.00% of the principal amount prepaid or otherwise
mandatorily assigned pursuant to the foregoing clause (ii). For the avoidance of
doubt, no premium will be applicable if such prepayment or mandatory assignment
is made on or after the second anniversary of the Closing Date.

 

(e)          All payments or repayments of Term Loans made pursuant to this
Section 2.05 shall be made in Dollars.

 

Section 2.06         Termination or Reduction of Commitments.  

 

(a)          Optional.

 

(i)          The Borrower may, upon written notice to the Administrative Agent,
terminate the unused portions of the Term Commitments or from time to time
permanently reduce the unused portions of the Term Commitments; provided that
(i) any such notice shall be received by the Administrative Agent three (3)
Business Days (or such shorter period as the Administrative Agent shall agree)
prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof.

 

(ii)         Any such notice of termination or reduction of commitments pursuant
to Section 2.06(a)(i) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to 2:00 p.m.
(New York City time) on the specified effective date) if such condition is not
satisfied.

 

(b)          Mandatory. The (i) aggregate Term Commitments in respect of the
Initial Term Loans shall be automatically and permanently reduced to zero (0) on
the date of the Term Borrowing of the Initial Term Loans and (ii) any
subsequently incurred Term Commitments shall be automatically and permanently
reduced to zero (0) on the date of the Term Borrowing applicable thereto.

 

 52 

 

  

(c)          Application of Term Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Term Commitments under this Section 2.06. Upon any reduction of
Term Commitments under a Term Facility, the Term Commitment of each Lender under
such Term Facility shall be reduced by such Lender’s ratable share of the amount
by which such Term Facility is reduced (other than the termination of the Term
Commitment of any Lender as provided in Section 3.07). All commitment fees
accrued until the effective date of any termination of the Aggregate Term
Commitments and unpaid, shall be paid on the effective date of such termination.

 

Section 2.07         Repayment of Term Loans. 

 

(a)          Initial Term Loans. The Initial Term Loans shall be due and payable
in full on the Maturity Date.

 

(b)          [Reserved].

 

(c)          [Reserved].

 

(d)          Incremental Term Loans. The principal amount of Incremental Term
Loans of each Term Lender shall be repaid by the Borrower as provided in the
amendment to this Agreement in respect of such Incremental Term Loans as
contemplated by Section 2.16, subject to the requirements of Section 2.16. To
the extent not previously paid, each Incremental Term Loan shall be due and
payable on the Maturity Date applicable to such Incremental Term Loans.

 

(e)          Extended Term Loans. The principal amount of Extended Term Loans of
each Extending Lender shall be repaid as provided in the amendment to this
Agreement in respect of such Extended Term Loans as contemplated by Section
2.17, subject to the requirements of Section 2.17 (which installments shall, to
the extent applicable, be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Sections 2.05 and 2.06).
To the extent not previously paid, each Extended Term Loan shall be due and
payable on the Maturity Date applicable to such Extended Term Loans.

 

(f)          [Reserved].

 

(g)          Specified Refinancing Term Loans. The principal amount of Specified
Refinancing Term Loans of each Term Lender shall be repaid by the Borrower as
provided in the Refinancing Amendment, subject to the requirements of Section
2.21. To the extent not previously paid, each Specified Refinancing Term Loan
shall be due and payable on the Maturity Date applicable to such Specified
Refinancing Term Loans.

 

Section 2.08         Interest. 

 

(a)          Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Term Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
(A) the Eurodollar Rate for such Interest Period plus (B) the Applicable Rate
for Eurodollar Rate Loans under such Term Facility and (ii) each Base Rate Loan
under a Term Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date or conversion date, as the case may
be, at a rate per annum equal to the sum of (A) the Base Rate plus (B) the
Applicable Rate for Base Rate Loans under such Term Facility.

 

 53 

 

  

(b)          Commencing upon the occurrence of and during the continuation of an
Event of Default under Section 8.01(a), (f) or (g) or upon the request of the
Administrative Agent (made at the request or direction of the Required Lenders,
upon the occurrence and during the continuation of any other Event of Default,
the Borrower shall pay interest on all Obligations hereunder, which shall
include all Obligations following an acceleration pursuant to Section 8.02
(including an automatic acceleration) at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)          Accrued interest on each Term Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein; provided that in the event of any repayment or
prepayment of any Term Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

(d)          All interest paid or payable pursuant to this Section 2.08 shall be
paid in Dollars.

 

Section 2.09         Fees.  

 

(a)          The Borrower shall pay to RBC Capital Markets and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.

 

(b)          The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

Section 2.10         Computation of Interest and Fees; Retroactive Adjustments
of Applicable Rate. All computations of interest for Base Rate Loans (except for
Base Rate computations in respect of clauses (a) and (c) of the definition
thereof) shall be made on the basis of a year of three hundred sixty-five (365)
or three hundred sixty-six (366) days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a three hundred sixty (360)-day year and actual days elapsed (which results
in more fees or interest, as applicable, being paid than if computed on the
basis of a three hundred sixty-five (365)-day year). Interest shall accrue on
each Term Loan for the day on which the Term Loan is made, and shall not accrue
on a Term Loan, or any portion thereof, for the day on which the Term Loan or
such portion is paid; provided that any Term Loan that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. 

 

Section 2.11         Evidence of Indebtedness. 

 

(a)          The Term Loans made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Term Loans
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Term Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Term Loans
and payments with respect thereto.

 

 54 

 

  

(b)          [Reserved].

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its
accounts or records pursuant to Sections 2.11(a) and (b), shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
and, in the case of such accounts or records, such Lender, under this Agreement
and the other Loan Documents, absent manifest error; provided that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such accounts or records shall not
limit the obligations of the Borrower under this Agreement and the other Loan
Documents.

 

Section 2.12         Payments Generally; Administrative Agent’s Clawback.  

 

(a)          General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. (New York City time) on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its ratable share in respect of the
relevant Term Facility or Tranche (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. (New York City time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. Except
as otherwise expressly provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided, however,
that if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

 

(b)          (i)          Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Term Borrowing of Eurodollar Rate Loans (or,
in the case of any Term Borrowing of Base Rate Loans, prior to 12:00 p.m. (New
York City time) on the date of such Term Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Term
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with and at the time required by
Section 2.02(b) and may, in its sole discretion and in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if any Lender does not in fact make its share of the applicable Term
Borrowing available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
an amount equal to such applicable share in immediately available funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower by the Administrative Agent to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate reasonably
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (B) in the case of a payment to be made by the Borrower, the
highest interest rate applicable to Term Loans that are Base Rate Loans. If both
the Borrower and such Lender pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Term Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Term Loan included in such Term Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make its share of any Term Borrowing available to the
Administrative Agent.

 

 55 

 

  

(ii)         Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due. In such event,
if the Borrower did not in fact make such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed by the Administrative Agent to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Term Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

 

(d)          Obligations of the Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 9.07 are
several and not joint. The failure of any Lender to make any Term Loan or to
make any payment under Section 9.07 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Term Loan or to make its payment under Section 9.07.

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Term Loan in any particular place or manner.

 

(f)          Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

 56 

 

  

Section 2.13         Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Term Loans made by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Term Loans made by them as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Term Loans
pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent shall keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and shall in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For the avoidance of doubt, the
provisions of this Section 2.13 shall not be construed to apply to
(A) [reserved], (B) the assignments and participations (including by means of a
Dutch Auction and open market repurchases) described in Section 10.07, (C) the
incurrence of any Rollover Indebtedness in accordance with Section 2.05(a)(v),
any Incremental Term Facility in accordance with Section 2.16, any Specified
Refinancing Debt in accordance with Section 2.21, any Permitted Junior
Refinancing Debt or Permitted Pari Passu Secured Refinancing Debt permitted
under Section 7.03 or any Extension in accordance with Section 2.17, (D) any
loan modification offer described in Section 10.01 or (E) any applicable
circumstances contemplated by Sections 2.15, 2.17 or 3.07. 

 

Section 2.14         [Reserved].

 

 57 

 

  

Section 2.15         Increase in Term Facility.  

 

(a)          The Borrower may from time to time, upon notice by the Borrower to
the Administrative Agent specifying the proposed amount thereof, request an
increase, from any Lender or any Additional Lender, in any Tranche of Term Loans
(each, a “Term Facility Increase”) (which shall be on the same terms as, and
become part of, the applicable Tranche of Term Loans hereunder (except as
otherwise provided in Sections 2.15(c) and 2.15(e))) by an aggregate principal
amount not to exceed, at the time of incurrence, the Incremental Amount;
provided that any such request for a Term Facility Increase shall be in a
minimum amount of the lesser of (x) $5,000,000 and (y) the entire amount of any
Term Facility Increase that may be requested under this Section 2.15.

 

(b)          Each such notice shall specify the identity of each Lender or other
Person that is an Eligible Assignee (each, a “Term Facility Increase Lender”) to
whom the Borrower proposes any portion of such Term Facility Increase be
allocated and the proposed amounts of such allocation; provided that (x) any
Lender approached to provide all or a portion of the Term Facility Increase may
elect or decline, in its sole discretion, to increase its applicable Tranche of
Term Loans (it being understood that there is no obligation to approach any
existing Lenders to provide any portion of the Term Facility Increase) and (y)
the Administrative Agent shall have the right to consent (such consent not to be
unreasonably conditioned, withheld or delayed) to such Person’s providing such
portion of the Term Facility Increase if such consent of the Administrative
Agent would be required under Section 10.07 for an assignment of Term Loans or
Term Commitments to such Person.

 

(c)          If any Tranche of Term Loans is increased in accordance with this
Section 2.15, the Borrower, in consultation with the Administrative Agent, shall
determine the effective date (the “Term Increase Effective Date”) and the final
allocation of such Term Facility Increase among the applicable Term Facility
Increase Lenders which need not be on a ratable basis for all existing Lenders
of the applicable Tranche. The Administrative Agent shall promptly notify the
applicable Lenders of the final allocation of such increase and the Term
Increase Effective Date. As of the Term Increase Effective Date, the
amortization schedule for the Tranche of Term Loans subject to the Term Facility
Increase set forth in Section 2.07(a) (or any other applicable amortization
schedule for the relevant Tranche of Term Loans) shall be amended in a writing
(which may be executed and delivered solely by the Borrower and the
Administrative Agent) to reflect the addition of such Term Facility Increase. In
addition, in connection with any Term Facility Increase pursuant to this Section
2.15, the Lenders hereby authorize the Administrative Agent to enter into
amendments (which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary in the reasonable opinion of the Administrative
Agent and the Borrower in order to reflect any technical changes necessary to
give effect to such Term Facility Increase in accordance with its terms as set
forth herein.

 

 58 

 

  

(d)          Such Term Facility Increase shall become effective, as of the
applicable Term Increase Effective Date; provided that (i) no Event of Default
shall have occurred and be continuing or would result after giving effect to
such Term Facility Increase (including the use of proceeds thereof) (provided
that, if such Term Facility Increase is being incurred in connection with a
Limited Condition Acquisition, the Borrower and the Lenders providing such Term
Facility Increase may, pursuant to Section 1.09(b), agree to limit the foregoing
condition to provide that (x) no Event of Default has occurred and is continuing
as of the date the definitive agreement for such Limited Condition Acquisition
is entered into and (y) no Event of Default under Sections 8.01(a), (f) or (g)
shall have occurred and be continuing on the date of the consummation of such
Limited Condition Acquisition or would result after giving effect thereto and to
such Term Facility Increase), (ii) after giving effect to the making of any Term
Loans or the effectiveness of any Term Facility Increase (including the use of
proceeds thereof), the conditions set forth in Section 4.02(a) shall be
satisfied (provided that, if such Term Facility Increase is being incurred in
connection with a Limited Condition Acquisition, the Lenders providing such Term
Facility Increase may agree to limit the foregoing condition to relate solely to
the accuracy of the Specified Representations and the Acquisition Agreement
Representations); (iii) after giving effect to the making of any Term Loans or
the effectiveness of any Term Facility Increase (including the use of the
proceeds thereof), the Borrower shall be in Pro Forma Compliance with the
financial covenant contained in Section 7.10, (iv) the Term Facility Increase
shall be effected pursuant to one or more joinder agreements (in form and
substance reasonably satisfactory to the Administrative Agent) executed and
delivered by the Borrower and the Term Facility Increase Lenders, and to the
extent applicable, the Administrative Agent, and each of which shall be recorded
in the Register, (v) the Borrower shall have delivered a certificate dated as of
the Term Increase Effective Date signed by a Responsible Officer of the Borrower
certifying that the conditions precedent set forth in subclauses (i), (ii) and
(iii) have been satisfied and, if the Borrower is relying on clause (c) of the
definition of “Incremental Amount” for purposes of incurring all or any portion
of the Term Facility Increase, that the Borrower is in Pro Forma Compliance with
the Total Net Leverage Ratio requirement set forth in the definition of
“Incremental Amount”, (vi) to the extent reasonably requested by the
Administrative Agent, the Administrative Agent shall have received legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent in all material respects with those delivered on the
Closing Date under Section 4.01 with respect to the Borrower and all other
applicable Loan Parties (other than changes to such legal opinions resulting
from a change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent) and evidencing the approval
of such increase by the Borrower and each other applicable Loan Party and (vii)
all fees and expenses owing in respect of such increase to the Administrative
Agent and the applicable Lenders shall have been paid or shall be paid
concurrently with the Term Increase Effective Date. The additional Term Loans
made pursuant to any Term Facility Increase shall be made by the applicable
Lenders participating therein pursuant to the procedures set forth in Section
2.02.

 

(e)          Any Term Facility Increase shall (except as otherwise provided in
Section 2.15(c) with respect to amortization) be on the same terms and pursuant
to the same documentation as the Tranche or Tranches, as applicable, of Term
Loans increased thereby as of the Term Increase Effective Date; provided that it
is agreed that the Applicable Rate of the applicable existing Tranche of Term
Loans may be increased to equal the Applicable Rate of such increased Tranche of
Term Loans to satisfy the requirements of this clause (e).

 

Section 2.16         New Incremental Term Facilities.  

 

(a)          The Borrower may from time to time, upon notice by the Borrower to
the Administrative Agent, specifying in reasonable detail the proposed terms
thereof, request, from any Lender or any Additional Lender, to add one or more
new term loan facilities to the Term Facilities (each, an “Incremental Term
Facility”; and any advance made by a Lender thereunder, an “Incremental Term
Loan”), in an aggregate principal amount not to exceed, at the time of
incurrence, the Incremental Amount; provided that any such request for an
Incremental Term Facility shall be in a minimum amount of the lesser of
(i) $5,000,000 and (ii) the entire amount that may be requested under this
Section 2.16.

 

(b)          Each such notice shall specify the identity of each Lender or other
Person that is an Eligible Assignee (each, an “Incremental Term Lender”, as
applicable, and collectively, the “Incremental Term Lenders”) to whom the
Borrower proposes any portion of such Incremental Term Facility be allocated and
the proposed amounts of such allocations; provided that (i) any Lender
approached to provide all or a portion of the Incremental Term Facility may
elect or decline, in its sole discretion, to provide an Incremental Term
Facility (it being understood that there is no obligation to approach any
existing Lenders to provide any Incremental Term Facility) and (ii) the
Administrative Agent shall have the right to consent to such Person’s providing
such Incremental Term Facility if such consent of the Administrative Agent would
be required under Section 10.07 for an assignment of Term Loans or Term
Commitments to such Person.

 

 59 

 

  

(c)          If an Incremental Term Facility is added in accordance with this
Section 2.16, the Borrower, in consultation with the Administrative Agent
working in good faith, shall determine the effective date (the “Incremental Term
Facility Effective Date”) and the final allocation of such Incremental Term
Facility among the Incremental Term Lenders. The Administrative Agent shall
promptly notify the applicable Lenders of the final allocation of the
Incremental Term Facility and the Incremental Term Facility Effective Date. In
connection with any addition of an Incremental Term Facility pursuant to this
Section 2.16, the Lenders hereby authorize the Administrative Agent to enter
into amendments (which may be executed and delivered solely by the Borrower and
the Administrative Agent) to this Agreement and the other Loan Documents with
the Borrower as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in order to (i) give effect to such
Incremental Term Facility in accordance with its terms as set forth herein
(including the addition of such Incremental Term Facility as a “Term Facility”
hereunder and treated in a manner consistent with the other Term Facilities, as
applicable, including for purposes of prepayments and voting) and (ii) so long
as such changes are not materially adverse to the interest of the Lenders (as
determined by the Borrower and the Administrative Agent acting together in good
faith), make such Incremental Term Loans fungible with one or more then
outstanding Tranches of Term Loans.

 

(d)          Such Incremental Term Facility shall become effective, as of the
applicable Incremental Term Facility Effective Date; provided that (i) no Event
of Default shall have occurred and be continuing or would result after giving
effect to such Incremental Term Loans (including the use of the proceeds
thereof) (provided that, if such Incremental Term Loans are being incurred in
connection with a Limited Condition Acquisition, the Borrower and the Lenders
providing such Incremental Term Loans may, pursuant to Section 1.09(b), agree to
limit the foregoing condition to provide that (x) no Event of Default has
occurred and is continuing as of the date the definitive agreement for such
Limited Condition Acquisition is entered into and (y) no Event of Default under
Sections 8.01(a), (f) or (g) shall have occurred and be continuing on the date
of the consummation of such Limited Condition Acquisition or would result after
giving effect thereto and to the incurrence of such Incremental Term Loans),
(ii) after giving effect to the making of any Incremental Term Loans (including
the use of the proceeds thereof) the conditions set forth in Section 4.02(a)
shall be satisfied (provided that, if such Incremental Term Loans are being
incurred in connection with a Limited Condition Acquisition, the Lenders
providing such Incremental Term Loans may agree to limit the foregoing condition
to relate solely to the accuracy of the Specified Representations and the
Acquisition Agreement Representations), (iii) after giving effect to the
incurrence of any Incremental Term Loans (including the use of the proceeds
thereof), the Borrower shall be in Pro Forma Compliance with the financial
covenant contained in Section 7.10, (iv) the Incremental Term Facility, as
applicable, shall be effected pursuant to one or more joinder agreements (in
form and substance reasonably satisfactory to the Administrative Agent) executed
and delivered by the Borrower and Incremental Term Lenders, and to the extent
applicable, the Administrative Agent, and each of which shall be recorded in the
Register, (v) the Borrower shall have delivered a certificate dated as of the
Incremental Term Facility Effective Date signed by a Responsible Officer of the
Borrower certifying that the conditions precedent set forth in subclauses (i),
(ii) and (iii) have been satisfied and, if the Borrower is relying on clause (c)
of the definition of “Incremental Amount” for purposes of incurring all or any
portion of the Incremental Term Loans, that the Borrower is in Pro Forma
Compliance with the Total Net Leverage Ratio requirement set forth in the
definition of “Incremental Amount”, (vi) to the extent reasonably requested by
the Administrative Agent, the Administrative Agent shall have received legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent in all material respects with those delivered on the
Closing Date under Section 4.01 with respect to the Borrower and all other
applicable Loan Parties (other than changes to such legal opinions resulting
from a change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent) and evidencing the approval
of such increase by the Borrower and each other applicable Loan Party, and (vii)
all fees and expenses owing in respect of such Incremental Term Facility to the
Administrative Agent and the applicable Lenders shall have been paid or shall be
paid concurrently with the Incremental Term Facility Effective Date.

 

 60 

 

  

(e)          The terms, provisions and documentation of the Incremental Term
Loans and Incremental Term Facilities shall be as determined by the Borrower and
the lenders providing such Incremental Term Facility and Incremental Term Loans;
provided that, except as set forth in the proviso below, to the extent such
terms, provisions and documentation are not substantially identical with the
Initial Term Facility, they shall not be materially more favorable (taken a
whole) to the Lenders providing such Incremental Term Facility and Incremental
Term Loans than the corresponding terms applicable the Initial Term Loans or
shall be as otherwise reasonably acceptable the Administrative Agent (except for
terms applicable only to periods after the Latest Maturity Date with respect to
the then outstanding Term Loans (determined immediately prior to giving effect
to such Incremental Term Loan or Incremental Term Facility)); provided, further,
that:

 

(i)          such Incremental Term Facility and the Term Loans thereunder (x)
shall be incurred or guaranteed only by the Borrower and the Guarantors
obligated under the Initial Term Loans and (y) shall rank pari passu in right of
payment with and be secured on a pari passu basis with (by the same Collateral
securing), in each case, the Initial Term Loans;

 

(ii)         the final maturity of any Tranche of Incremental Term Loans shall
be no earlier than the Latest Term Loan Maturity Date in effect at the time of
incurrence;

 

(iii)        the Weighted Average Life to Maturity of such Incremental Term
Facility shall be no shorter than the then-longest remaining Weighted Average
Life to Maturity of the Tranches of Term Loans outstanding at the time of
incurrence;

 

(iv)        subject to clauses (ii) and (iii) of this proviso, the amortization
schedule applicable to any Incremental Term Facility shall be determined by the
Borrower and the Incremental Term Lenders providing such Incremental Term
Facility;

 

(v)         any Incremental Term Facility may participate on a pro rata basis or
less than pro rata basis (but, except as otherwise expressly permitted by this
Agreement, not on a greater than pro rata basis) in any prepayments of the
Initial Term Facility pursuant to Section 2.05(a) and 2.05(b) (other than
prepayments of the Initial Term Facility pursuant to Section 2.05(b)(iii)(x)),
as specified in the applicable joinder agreement;

 

(vi)        the All-In Yield applicable to the Incremental Term Loans of each
Tranche shall be determined by the Borrower and the applicable Incremental Term
Lenders and shall be set forth in each applicable joinder agreement; provided
that with respect to the Incremental Term Loans of any Tranche, the All-In Yield
applicable to such Incremental Term Loans shall not be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Initial Term Loans
plus 50 basis points per annum unless the interest rate (together with, as
provided in the proviso below, the Eurodollar Rate or Base Rate floor) with
respect to the Initial Term Loan is increased so as to cause the then applicable
All-In Yield under this Agreement on the Initial Term Loans to equal the All-In
Yield then applicable to the Incremental Term Loans minus 50 basis points;
provided that any increase in All-In Yield to any existing Initial Term Loan due
to the application of a Eurodollar Rate or Base Rate floor on any Incremental
Term Loan shall be effected solely through an increase in (or implementation of,
as applicable) any Eurodollar Rate or Base Rate floor applicable to such
existing Initial Term Loan; and

 

 61 

 

  

(vii)       subject to clause (vi) above, any fees payable in connection with
any such Incremental Term Facility shall be determined by the Borrower and the
lenders providing such Incremental Term Facility.

 

(f)          The Term Loans and Term Commitments made or established pursuant to
this Section 2.16 shall constitute Term Loans and Term Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien granted by the
Collateral Documents continue to be perfected under the Uniform Commercial Code
or otherwise to the extent required under Section 6.13 and the Collateral
Documents after giving effect to the extension or establishment of any such Term
Loans or any such Term Commitments.

 

Section 2.17         Extension of Term Loans.

 

(a)          The Borrower may at any time and from time to time request that all
or a portion of the (i) Term Loans of one or more Tranches existing at the time
of such request (each, an “Existing Term Tranche”, and the Term Loans of such
Tranche, the “Existing Term Loans”) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of any Existing Tranche (any such Existing Tranche which
has been so extended, an “Extended Term Tranche”, and the Term Loans of such
Extended Term Tranche, the “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.17; provided that (i) any such request shall be
made by the Borrower to all Lenders with Term Loans with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans) and on the same terms
to each such Lender and (ii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower in its sole discretion. In order to
establish any Extended Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be substantially similar to those applicable to the Existing Tranche from
which they are to be extended (the “Specified Existing Tranche”), except with
respect to the following as determined by the Borrower and set forth in the
Extension Request: (i) interest margins and fees, (ii) other covenants or other
provisions applicable only to periods after the Maturity Date of the applicable
Existing Tranche, (iii) [reserved] and (iv) in the case of an Extended Term
Tranche, amortization, final maturity date, premium, required prepayment dates
and participation in prepayments; provided that, (A) the Weighted Average Life
to Maturity of such Extended Tranche shall be no shorter than the remaining
Weighted Average Life to Maturity of the Specified Existing Tranche, (B) the
final maturity date of such Extended Term Tranche shall be no earlier than the
Maturity Date of the applicable Existing Tranche, (C) any Extended Term Loans
may participate on a pro rata basis or on a less than pro rata basis (but not
greater than pro rata basis) in any mandatory prepayments of Term Loans under
Section 2.05(b)(i) or (ii); provided that, notwithstanding anything to the
contrary in this Section 2.17 or otherwise, assignments and participations of
Extended Tranches shall be governed by the same or, at the Borrower’s
discretion, more restrictive assignment and participation provisions applicable
to Initial Term Loans set forth in Section 10.07. No Lender shall have any
obligation to agree to have any of its Existing Term Loans converted into an
Extended Tranche pursuant to any Extension Request. Any Extended Tranche shall
constitute a separate Tranche of Term Loans from the Specified Existing Tranches
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date).

 

 62 

 

  

(b)          The Borrower shall provide the applicable Extension Request at
least five (5) Business Days (or such shorter period as the Administrative Agent
may agree in its reasonable discretion) prior to the date on which Lenders under
the applicable Existing Tranche or Existing Tranches are requested to respond.
Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Specified Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Term Loans pursuant to this
Section 2.17 (each, an “Extension”), the Borrower shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this Section
2.17. The Borrower may amend, revoke or replace an Extension Request pursuant to
procedures reasonably acceptable to the Administrative Agent at any time prior
to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond to the Extension Request. Any Lender may revoke an Extension Election at
any time prior to 5:00 p.m. on the date that is two (2) Business Days prior to
the Extension Request Deadline, at which point the Extension Request becomes
irrevocable (unless otherwise agreed by the Borrower). The revocation of an
Extension Election prior to the Extension Request Deadline shall not prejudice
any Lender’s right to submit a new Extension Election prior to the Extension
Request Deadline.

 

(c)          Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions as set forth in Section 2.17(a), and which, in each case, except to
the extent expressly contemplated by the last sentence of this Section 2.17(c)
and notwithstanding anything to the contrary set forth in Section 10.01, shall
not require the consent of any Lender other than the Extending Lenders with
respect to the Extended Tranches established thereby) executed by the Loan
Parties, the Administrative Agent, and the Extending Lenders. For the avoidance
of doubt, the failure of a Lender to respond to a request for an Extension shall
be treated as if such non-responding Lender had affirmatively declined to
participate in such Extension. Subject to the requirements of this Section 2.17
and without limiting the generality or applicability of Section 10.01 to any
Section 2.17 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.17 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.17 Additional Amendments do not become effective prior to the time
that such Section 2.17 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Tranches provided for in any Extension Amendment) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such Section
2.17 Additional Amendments to become effective in accordance with Section 10.01;
provided, further, that no Extension Amendment may provide for any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the Existing Tranches or be guaranteed by any Person other
than the Guarantors. Notwithstanding anything to the contrary in Section 10.01,
any such Extension Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary, in the
reasonable judgment of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.17; provided that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.17
Additional Amendment.

 

 63 

 

  

(d)          Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).

 

(e)          If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may (at its sole expense), on notice
to the Administrative Agent and the Non-Extending Lender, replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07 (with the assignment fee and any
other costs and expenses to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to provide Extended Term Loans on the
terms set forth in such Extension Amendment; provided, further, that all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Term Loans so assigned shall be paid in full by the assignee Lender to
such Non-Extending Lender concurrently with such Assignment and Assumption. In
connection with any such replacement under this Section 2.17, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Assumption by the later of (A) the date on which
the replacement Lender executes and delivers such Assignment and Assumption and
(B) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Term Loans so assigned shall be
paid in full by the assignee Lender to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Assumption as of such date and the Borrower shall be entitled
(but not obligated) to execute and deliver such Assignment and Assumption on
behalf of such Non-Extending Lender.

 

(f)          Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Term Loans deemed to be an Extended Term Loan under the applicable
Extended Tranche on any date (each date a “Designation Date”) prior to the
maturity date of such Extended Tranche; provided that such Lender shall have
provided written notice to the Borrower and the Administrative Agent at least
ten (10) Business Days prior to such Designation Date (or such shorter period as
the Administrative Agent may agree in its reasonable discretion); provided,
further, that no greater amount shall be paid by or on behalf of the Borrower or
any of its Affiliates to any such Non-Extending Lender as consideration for its
extension into such Extended Tranche than was paid to any Extending Lender as
consideration for its Extension into such Extended Tranche. Following a
Designation Date, the Existing Term Loans held by such Lender so elected to be
extended will be deemed to be Extended Term Loans of the applicable Extended
Tranche, and any Existing Term Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Term Loans” of the applicable
Tranche.

 

(g)          With respect to all Extensions consummated by the Borrower pursuant
to this Section 2.17, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Sections 2.05(a) and (b) and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Term Loans of any or all applicable Tranches be extended. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.17 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement (including, without limitation,
Sections 2.05(a) and (b) and 2.07) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.17.

 

 64 

 

  

Section 2.18         [Reserved].  

 

Section 2.19         Defaulting Lenders. 

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, that Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be as set
forth in Section 10.01.

 

(b)          If the Borrower and the Administrative Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will cease to be a Defaulting Lender.

 

Section 2.20         Incremental Equivalent Debt. 

 

(a)          The Borrower and the Subsidiary Guarantors may, from time to time,
upon notice by the Borrower to the Administrative Agent, specifying in
reasonable detail the proposed terms thereof, issue or incur Indebtedness in
respect of one or more series of senior unsecured notes, senior secured pari
passu or junior lien notes or subordinated notes, in each case issued in a
public offering, Rule 144A or other private placement or customary bridge
facility in respect of the foregoing (and any Registered Equivalent Notes issued
in exchange therefor), senior secured pari passu, junior lien secured or
unsecured or subordinated loans or junior lien secured or unsecured mezzanine
Indebtedness that, if secured, will (i) in the case of any such Indebtedness
constituting notes issued in a public offering, Rule 144A or other private
placement, be secured by the Collateral on a pari passu or junior basis with the
Obligations and (ii) in the case of any such Indebtedness constituting loans,
shall be secured by the Collateral solely on a junior basis with the
Obligations, and that are issued or made in lieu of an Incremental Term Facility
pursuant to an indenture, a note purchase agreement, loan or credit agreement or
otherwise (such Indebtedness, collectively, “Incremental Equivalent Debt”) in a
principal amount not to exceed the Incremental Amount at the time of incurrence.

 

 65 

 

  

(b)          As a condition precedent to the issuance or incurrence of any
Incremental Equivalent Debt pursuant to this Section 2.20, (i) the Borrower
shall deliver to the Administrative Agent a certificate dated as of the date of
issuance or incurrence of the Incremental Equivalent Debt signed by a
Responsible Officer of the Borrower certifying that the conditions set forth in
this Section 2.20(b) have been satisfied and, if the Borrower is relying on
clause (c) of the definition of Incremental Amount for purposes of incurring all
or any portion of such Incremental Equivalent Debt, that the Borrower is in Pro
Forma Compliance with the Total Net Leverage Ratio requirement set forth in such
provision, (ii) such Incremental Equivalent Debt shall not be borrowed by or
subject to any Guarantee by any Person other than the Borrower and the
Guarantors, (iii) to the extent such Incremental Equivalent Debt is secured,
(x) the security agreements relating to such Incremental Equivalent Debt shall
be not materially more burdensome to the Borrower, taken as a whole, than the
Collateral Documents (with such exceptions as are reasonably satisfactory to the
Administrative Agent), (y) such Incremental Equivalent Debt shall be secured (if
at all) either on a pari passu basis with the Obligations or on a junior basis
to the Liens that secure the Obligations, in each case solely on all or some of
the Collateral that secures the Term Facilities and (z) such Incremental
Equivalent Debt shall be subject to (A) in the case of Incremental Equivalent
Debt that will be secured by the Collateral on a pari passu basis with the
Obligations, a customary pari passu intercreditor agreement (and the
representative named therein of such Incremental Equivalent Debt shall become a
party to the Second Lien Intercreditor Agreement and (B) in the case of
Incremental Equivalent Debt that will be secured by the Collateral on a junior
priority basis to the Obligations, the Second Lien Intercreditor Agreement or an
Other Intercreditor Agreement, as applicable, (iv) (A) [reserved] and (B) the
final maturity of any Incremental Equivalent Debt shall be no earlier than the
Latest Term Loan Maturity Date in effect at the time of the incurrence, issuance
or obtainment of such Indebtedness, (v) (A) the terms of such Indebtedness that
constitutes notes do not provide for any mandatory prepayment, repurchase,
redemption or sinking fund obligations prior to the Latest Term Loan Maturity
Date in effect at the time of the incurrence, issuance or obtainment of such
Indebtedness (other than customary prepayments, repurchases or redemptions or
offers to prepay, redeem or repurchase or mandatory prepayments upon a change of
control, asset sale or casualty or condemnation event, and customary
acceleration rights after an event of default), (B) any such Indebtedness that
constitutes loans may participate on a pro rata basis or less than pro rata
basis (but, except as otherwise expressly permitted by this Agreement, not on a
greater than pro rata basis) in any prepayments of the Initial Term Facility
pursuant to Section 2.05(a) and 2.05(b) (other than prepayments of the Initial
Term Facility pursuant to Section 2.05(b)(iii)(x)) and (C) the terms of any
Incremental Equivalent Debt have a Weighted Average Life to Maturity that is no
shorter than the then-longest remaining Weighted Average Life to Maturity of the
Tranches of Term Loans outstanding at the time of incurrence, (vi) the terms and
conditions of such Indebtedness (excluding, for the avoidance of doubt, interest
rates (including through fixed interest rates), interest margins, rate floors,
fees, funding discounts, original issue discounts and prepayment or redemption
premiums and terms) are, when taken as a whole, are (x) substantially identical
to or (y) not materially more favorable to the lenders or holders providing such
Indebtedness than those applicable to the Term Facilities when taken as a whole
(other than covenants (including financial maintenance covenants) or other
provisions applicable only to periods after the Latest Maturity Date in effect
at the time of incurrence, issuance or obtainment of such Indebtedness)
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent at the time of the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (vi)(y) shall be conclusive
evidence that such terms and conditions satisfy such requirement) or are
otherwise reasonably acceptable to the Administrative Agent (provided that, the
Administrative Agent’s consent shall not be required with respect to covenants
(including any financial maintenance covenant added for the benefit of lenders
providing such Credit Agreement Refinancing Indebtedness) and other provisions
so long as such covenants or other provisions are also added for the benefit of
the Lenders of all then outstanding Term Loans), (vii) the pricing applicable to
the Incremental Equivalent Debt shall be determined by the Borrower and the
applicable lenders providing such Incremental Equivalent Debt (provided, that,
any such Incremental Equivalent Debt that is incurred in the form of term loans
that are secured on a pari passu basis with the Obligations shall be required to
satisfy the requirements of Section 2.16(e)(vi) (assuming, for such purposes,
that such Incremental Equivalent Debt is being incurred in the form of
Incremental Term Loans)), (viii) no Event of Default shall have occurred and be
continuing or would result after giving effect to such Incremental Equivalent
Debt (including the use of the proceeds thereof) (provided that, if such
Incremental Equivalent Debt is being incurred in connection with a Limited
Condition Acquisition, the Borrower and the Lenders providing such Incremental
Equivalent Debt may, pursuant to Section 1.09(b), agree to limit the foregoing
condition to provide that (x) no Event of Default has occurred and is continuing
as of the date the definitive documentation for such Limited Condition
Acquisition is entered into and (y) no Event of Default under Sections 8.01(a),
(f) or (g) shall have occurred and be continuing on the date of the consummation
of such Limited Condition Acquisition or would result after giving effect
thereto and to the incurrence of such Incremental Equivalent Debt), (ix) after
giving effect to the making or issuance of any Incremental Equivalent Debt
(including the use of the proceeds thereof), the conditions set forth in
Section 4.02(a) shall be satisfied (provided that, if such Incremental
Equivalent Debt is being incurred in connection with a Limited Condition
Acquisition, the Lenders providing such Incremental Equivalent Debt may agree to
limit the foregoing condition to relate solely to the accuracy of the Specified
Representations and the Acquisition Agreement Representations, and to be subject
to customary limitations on collateral-related requirements (in each case,
modified as necessary for such Limited Condition Acquisition)) and (x) after
giving effect to such Incremental Equivalent Debt (including the use of the
proceeds thereof), the Borrower shall be in Pro Forma Compliance with the
financial covenant contained in Section 7.10.

 

 66 

 

  

(c)          The Lenders hereby authorize the Administrative Agent to enter into
amendments (which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary or appropriate in order to secure any Incremental
Equivalent Debt with the Collateral of the Loan Parties and/or to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
issuance or incurrence of such Incremental Equivalent Debt, in each case in
accordance with the terms set forth in this Section 2.20.

 

 67 

 

  

Section 2.21         Specified Refinancing Debt.

 

(a)          The Borrower may, from time to time, add one or more new term loan
facilities to the Term Facilities that are provided by any Lender or any
Additional Lender (“Specified Refinancing Debt”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower, to refinance all or any portion of the Term Loans then outstanding
under this Agreement (which for purposes of this Section 2.21 will be deemed to
include any then outstanding Specified Refinancing Debt, Incremental Term
Facility, Extended Term Loans or other Tranches of Term Loans), in each case
pursuant to a Refinancing Amendment; provided that such Specified Refinancing
Debt: (i) will rank pari passu or junior in right of payment and of security as
the other Term Loans and Term Commitments hereunder (as determined by the
Borrower); (ii) will not be borrowed and will not be Guaranteed by any Person
that is not the Borrower or a Guarantor, respectively; (iii) will be unsecured
or secured by only some or all of the Collateral on a pari passu or junior basis
with the Obligations (as determined by the Borrower) and, if secured, shall be
subject to the Second Lien Intercreditor Agreement or an Other Intercreditor
Agreement, as applicable (and, if secured on a pari passu basis with the
Obligations, the “Additional Second Lien Representative” (as defined in the
Second Lien Intercreditor Agreement) of such Specified Refinancing Debt shall
become a party to the Second Lien Intercreditor Agreement); (iv)(A) will have
such pricing and optional prepayment terms (including call protection and
prepayment terms and premiums) as may be agreed by the Borrower and the
applicable Lenders thereof (provided, that, any such Specified Refinancing Debt
that is incurred in the form of term loans that are secured on a pari passu
basis with the Obligations shall be required to satisfy the requirements of
Section 2.16(e)(vi) (assuming, for such purposes, that such Specified
Refinancing Debt is being incurred in the form of Incremental Term Loans))
and/or (B) provide for the payment of additional fees and/or premiums to the
Lenders providing such Specified Refinancing Debt in addition to any of the
items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Refinancing Amendment; (v) will have a maturity date
that is not prior to the scheduled Latest Maturity Date of, and will have a
Weighted Average Life to Maturity that is not shorter than the Weighted Average
Life to Maturity of, the Tranche of Term Loans being refinanced (provided, that
in the case of any such Specified Refinancing Debt that is secured on a junior
basis to the Obligations or is unsecured, such Specified Refinancing Debt will
have a maturity date that is not prior to 91 days after the Latest Maturity Date
of the Tranche of Term Loans being refinanced; (vi) subject to clauses (iv) and
(v) above, will have terms and conditions (other than pricing and optional
prepayment provisions (provided, that, any such Permitted Refinancing that is
incurred in the form of term loans that are secured on a pari passu basis with
the Obligations shall be required to satisfy the requirements of
Section 2.16(e)(vi) (assuming, for such purposes, that such Indebtedness is
being incurred in the form of Incremental Term Loans))) that are substantially
identical to, or not materially more favorable, taken as a whole, to the lenders
providing such Specified Refinancing Debt than, the terms and conditions of the
Term Facilities and Term Loans being refinanced as reasonably determined by the
Borrower and the Administrative Agent or shall otherwise be reasonably
acceptable to the Borrower and the Administrative Agent (provided that, the
Administrative Agent’s consent shall not be required with respect to covenants
(including any financial maintenance covenant added for the benefit of lenders
providing such Credit Agreement Refinancing Indebtedness) and other provisions
so long as such covenants or other provisions are also added for the benefit of
the Lenders of all then outstanding Term Loans); and (vii) the Net Cash Proceeds
of such Specified Refinancing Debt shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata payment of outstanding Term Loans
being so refinanced, in each case pursuant to Section 2.05 and 2.06, as
applicable; provided, however, that such Specified Refinancing Debt (x) may
provide for any additional or different financial or other covenants or other
provisions that are agreed among the Borrower and the Lenders thereof and
applicable only during periods after the Latest Term Loan Maturity Date in
effect at the time of such refinancing or the date on which all non-refinanced
Obligations are paid in full and (y) shall not have a principal amount (or
accreted value, if applicable) greater than the principal amount (or accreted
value, if applicable) of the Term Loans being refinanced plus accrued interest
(including, without duplication, interest paid-in-kind), fees and premiums (if
any) thereon payable by the terms of the Indebtedness being refinanced and
reasonable fees and expenses (including upfront fees, original issue discount
and initial yield payments) associated with such refinancing (it being agreed
that, for purposes of assessing whether the foregoing limit on principal amount
has been observed, any Indebtedness contemporaneously incurred pursuant to and
in accordance with available baskets set forth in Section 7.03 (other than the
basket pursuant to which such Specified Refinancing Debt is being incurred)
shall be disregarded, even if such Indebtedness is of the same tranche or series
of such Specified Refinancing Debt). Any Specified Refinancing Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but, except as
otherwise expressly permitted by this Agreement, not on a greater than pro rata
basis) in any mandatory prepayments of Term Loans under Section 2.05(b)(i), (ii)
or (iii) (other than pursuant to Section 2.05(b)(iii)(x)), as specified in the
applicable Refinancing Amendment. It is understood that the Administrative Agent
shall have the right to consent (such consent not to be unreasonably withheld or
delayed) to any Additional Lender providing such Specified Refinancing Debt if
such consent would be required under Section 10.07 for an assignment of Term
Loans or Term Commitments to such Person.

 

(b)          The effectiveness of any Refinancing Amendment shall be subject to,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Collateral Documents and any applicable intercreditor
agreement providing for such Specified Refinancing Debt to be secured thereby,
consistent in all material respects with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Tranches of Specified Refinancing Debt and to make such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new
Tranches, in each case on terms consistent with this Section 2.21.

 

 68 

 

  

(c)          Each class of Specified Refinancing Debt incurred under this
Section 2.21 shall be in an aggregate principal amount that is (x) not less than
$10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

 

(d)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Specified Refinancing Debt
incurred pursuant thereto (including the addition of such Specified Refinancing
Debt as separate “Term Facilities” and “Tranches” hereunder and treated in a
manner consistent with the Term Facilities being refinanced, including for
purposes of prepayments and voting). Any Refinancing Amendment may, without the
consent of any Person other than the Borrower, the Administrative Agent and the
Lenders providing such Specified Refinancing Debt, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.21.

 

Article III

Taxes, Increased Costs Protection and Illegality

 

Section 3.01         Taxes.  

 

(a)          Any and all payments by the Borrower and any other Loan Party to or
for the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction or withholding for any Taxes, unless
otherwise required by applicable Laws. If any Loan Party shall be required by
any Laws (as determined in the good faith discretion of an applicable Loan
Party) to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (i) if such Tax is an Indemnified Tax, the
sum payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions Indemnified Taxes
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Loan Party shall make such
deductions, (iii) the Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Laws and (iv) as
soon as practicable after such payment, the Loan Party shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, a copy of the return reporting such payment or other written proof of
payment thereof that is reasonably satisfactory to the Administrative Agent.

 

(b)          In addition but without duplication, the Borrower shall pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
and all present or future stamp, court, documentary, intangible, recording,
filing or similar Taxes which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under or
otherwise with respect to, any Loan Document except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.07) (hereinafter referred to as “Other
Taxes”).

 

(c)          The Borrower agrees to indemnify each Agent and any Lender, as
applicable, for (i) the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes or Other Taxes imposed or asserted by any
Governmental Authority on amounts payable under this Section 3.01) paid by such
Agent and such Lender and (ii) any reasonable expenses arising therefrom or with
respect thereto, in each case whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority, other than any amounts described in clause (i) or (ii) arising as a
result of the gross negligence or willful misconduct of any such Agent or
Lender; provided that such Agent or Lender, as the case may be, provides the
Borrower with a certificate or other evidence reasonably acceptable to the
Borrower setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within thirty (30)
days after the date such Lender or such Agent makes a written demand therefor.

 

 69 

 

  

(d)          If any Lender or Agent determines in its sole discretion exercised
in good faith that it has received a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by the Borrower pursuant to this Section 3.01, it shall promptly remit
such refund (including any interest included in such refund paid by the relevant
Governmental Authority) to the Borrower, net of all reasonable out-of-pocket
expenses of the Lender or Agent, as the case may be; provided, however, that the
Borrower, upon the request of the Lender or Agent, as the case may be, agree
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such party in the event such
party is required to repay such refund to the relevant Governmental Authority.
Nothing contained in this Section 3.01(d) shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any Tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled. Notwithstanding anything to the contrary in this
clause (d), in no event will any Agent or any Lender be required to pay any
amount to the Borrower pursuant to this clause (d) the payment of which would
place any Agent or any Lender in a less favorable net after-Tax position than
any Agent or any Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

 

(e)          Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a), (b) or (c) with respect to such Lender
it will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid or reduce to the greatest extent
possible any indemnification or additional amounts being due under this Section
3.01, including to designate another Lending Office for any Term Loan affected
by such event; provided that such efforts are made on terms that, in the
reasonable and good faith judgment of such Lender, (i) would eliminate or reduce
amounts payable pursuant to Section 3.04 or 3.01, as the case may be, in the
future, and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be material disadvantageous to such Lender;
provided, further, that nothing in this Section 3.01(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Sections 3.01(a) and (c). The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender as a result of a request by the Borrower
under this Section 3.01(e).

 

(f)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation and information
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation and
information reasonably requested by the Borrower or the Administrative Agent as
may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 3.01(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

 70 

 

  

Section 3.02         Illegality. If any Lender reasonably determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Term Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. 

 

Section 3.03         Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) by
reason of any changes arising on or after the Closing Date affecting the London
interbank eurodollar market, adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (excluding for all purposes of this Section 3.03 only, the
portion of the Obligations and unused Term Commitments that are not available
for Term Loans in the applicable currency) or (c) that the Eurodollar Rate for
any currency requested Interest Period on any date of determination with respect
to a Eurodollar Rate Loan for the applicable currency requested Interest Period
does not adequately and fairly reflect the cost to the Required Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans in the applicable currency
shall be suspended and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Term Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Term Borrowing of
Base Rate Loans in the amount specified therein. 

 71 

 

 

Notwithstanding the foregoing, if the Administrative Agent (i) determines that
the circumstances described in clause (a) of this Section 3.03 have arisen and
such circumstances are unlikely to be temporary, (ii) determines that the
circumstances described in clause (a) of this Section 3.03 have not arisen but
the supervisor for the administrator of the Eurodollar Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurodollar Rate shall no
longer be used for determining interest rates for loans, (iii) is advised by the
Required Lenders of their determination in accordance with clause (b) of this
Section 3.03, or (iv) new syndicated loans have started to adopt a new benchmark
interest rate, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable, provided
that to the extent that the Administrative Agent determines that adoption of any
portion of such market convention is not administratively feasible or that no
market convention for the administration of such alternate rate of interest
exists, the Administrative Agent shall administer such alternate rate of
interest in a manner determined by the Administrative Agent in consultation with
the Borrower. Notwithstanding anything to the contrary in Section 10.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. If a notice
of an alternate rate of interest has been given and no such alternate rate of
interest has been determined, and the circumstances under clause (i) above
exist, the specific date referred to in clause (ii) has occurred or the
Administrative Agent has received the notice from the Required Lenders referred
to in clause (iii) above (as applicable), Alternate Base Rate shall apply
without regard to clause (c) of the definition thereof. Notwithstanding anything
herein to the contrary, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

Section 3.04         Increased Cost and Reduced Return; Capital Adequacy.  

 

(a)          If any Lender reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Term Loan the interest on which is determined by
reference to the Eurodollar Rate, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (including
Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, but excluding for purposes of this Section 3.04(a) any
such increased costs or reduction in amount resulting from (i) Indemnified
Taxes, Other Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes, and (ii) reserve requirements
reflected in the Eurodollar Rate), then within fifteen (15) days after demand of
such Lender setting forth in reasonable detail such increased costs (with a copy
of such demand to the Administrative Agent given in accordance with Section
3.06), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction; provided, that,
such Lender will only be compensated to the extent it is the general policy or
practice of such Lender to demand such charges in similar circumstances under
comparable provisions of comparable syndicated credit facilities.

 

 72 

 

  

(b)          If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then within fifteen (15) days after
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within fifteen (15) days after receipt of demand therefor.

 

(c)          The Borrower shall not be required to compensate a Lender pursuant
to Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred eighty (180) days prior to the date that such Lender demands,
or notifies the Borrower of its intention to demand, compensation therefor;
provided that if the circumstance giving rise to such increased cost or
reduction is retroactive, then such one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

(d)          If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower and at the Borrower’s expense,
use commercially reasonable efforts to designate another Lending Office for any
Term Loan affected by such event; provided that such efforts would not, in the
good faith judgment of such Lender, be inconsistent with the internal policies
of, or otherwise be materially disadvantageous in any legal, economic or
regulatory respect to such Lender or its Lending Office. The provisions of this
clause (d) shall not affect or postpone any Obligations of the Borrower or
rights of such Lender pursuant to Sections 3.04(a) or (b).

 

(e)          For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have gone into effect after the date hereof, regardless of the date
enacted, adopted or issued.

 

Section 3.05         Funding Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of: 

(a)          any continuation, conversion, payment or prepayment of any Term
Loan (other than a Base Rate Loan) on a day other than the last day of the
Interest Period for such Term Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Term Loan) to prepay, borrow, continue or convert any Term
Loan (other than a Base Rate Loan) on the date or in the amount notified by the
Borrower; or

 

(c)          any mandatory assignment of such Lender’s Term Loans (other than
Base Rate Loans) pursuant to Section 3.07 on a day other than the last day of
the Interest Period for such Term Loans;

 

 73 

 

  

including any loss or expense (excluding loss of anticipated profits and all
administrative processing or similar fees) arising from the liquidation or
reemployment of funds obtained by it to maintain such Term Loan or from fees
payable to terminate the deposits from which such funds were obtained, but
excluding any such loss for which no reasonable means of calculation exist, as
set forth in Section 3.03.

 

Section 3.06         Matters Applicable to All Requests for Compensation.  

 

(a)          Any Agent or any Lender claiming compensation under this Article
III shall deliver a certificate to the Borrower contemporaneously with the
demand for payment, setting forth in reasonable detail a calculation of the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)          With respect to any Lender’s claim for compensation under Section
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another Eurodollar Rate Loans, or to convert Base Rate Loans into Eurodollar
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)          If the obligation of any Lender to make or continue from one
Interest Period to another any Eurodollar Rate Loan, or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b)
hereof, such Lender’s Eurodollar Rate Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion
no longer exist:

 

(i)          to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

 

(ii)         all Term Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

(d)          If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Term Loans held by the
Lenders holding Eurodollar Rate Loans and by such Lender are held pro rata (as
to principal amounts, interest rate basis, and Interest Periods) in accordance
with their respective Term Commitments.

 

 74 

 

  

Section 3.07         Replacement of Lenders under Certain Circumstances.  

 

(a)          If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 or any Lender
ceases to make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender, or (iii) any
Lender becomes a Non-Consenting Lender (as defined below in this Section 3.07)
(collectively, a “Replaceable Lender”), then the Borrower may (at its sole
expense), on prior written notice to the Administrative Agent and such Lender,
either (i) replace such Lender by causing such Lender to (and such Lender shall
be obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to
be paid by the Borrower unless waived by the Administrative Agent in such
instance) 100% of its relevant Term Commitments and the principal of its
relevant outstanding Term Loans plus any accrued and unpaid interest together
with all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person or (ii) so long as no Default shall have occurred and be
continuing, terminate the applicable Term Commitment of such Lender and repay
all applicable obligations of the Borrower owing to such Lender relating to the
Term Loans and participations held by such Lender as of such termination date;
provided that (A) in the case of any such assignment resulting for a claim for
compensation under Section 3.01 or payments to be required under Section 3.04,
such assignment will result in a reduction in such compensation or payments and
(B) in the case of any such termination of Term Commitments with respect to a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents.

 

(b)          Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Term Commitment and outstanding Term Loans (provided that the failure
of any such Lender to execute an Assignment and Assumption shall not render such
assignment invalid and such assignment shall be recorded in the Register) and
(ii) deliver any Notes evidencing such Term Loans to the Borrower or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Term Commitment and outstanding Term Loans, (B) all
Obligations relating to the Term Loans and participations so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption and (C) upon such payment and, if so requested by
the assignee Lender, the assigning Lender shall deliver to the assignee Lender
the applicable Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Term Loans, Term Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Replaceable Lender (as defined above) does not
execute and deliver to the Administrative Agent a duly executed Assignment and
Assumption reflecting such replacement within one (1) Business Day of the date
on which the assignee Lender executes and delivers such Assignment and
Assumption to such Replaceable Lender, then such Replaceable Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Replaceable Lender. In connection with the replacement
of any Lender pursuant to Section 3.07(a) above, the Borrower shall pay to such
Lender such amounts as may be required pursuant to Section 3.05.

 

(c)          [Reserved].

 

 75 

 

  

(d)          In the event that (i) the Borrower or the Administrative Agent have
requested the Lenders to consent to (A) an extension of the Maturity Date as
permitted by Section 2.17, (B) a departure or waiver of any provisions of the
Loan Documents or (C) agree to any amendment or other modification thereto,
(ii) the consent, waiver, amendment or modification in question requires the
agreement of all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 or all the Lenders with respect to a certain Tranche of the Term
Loans and (iii) solely with respect to clauses (i)(B) and (C) above, the
Required Lenders have agreed to such waiver, amendment or modification, then any
Lender who does not agree to such waiver, amendment or modification shall be
deemed a “Non-Consenting Lender.”

 

Section 3.08         Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Term Commitments and
repayment of all other Obligations hereunder and resignation of the
Administrative Agent. 

 

Article IV

Conditions Precedent to Term Borrowings

 

Section 4.01         Conditions to Closing Date. Each Lender’s respective Term
Commitments hereunder shall become effective, on the terms and subject to the
other conditions set forth herein, upon the satisfaction or waiver (in
accordance with Section 10.01) of the following conditions precedent: 

 

(a)          The Administrative Agent shall have received all of the following,
each properly executed by a Responsible Officer of each signing Loan Party and
each dated as of the Closing Date (or, in the case of certificates of
governmental officials, as of a recent date before the Closing Date), each in
form and substance reasonably satisfactory to the Administrative Agent, and each
accompanied by their respective required schedules and other attachments:

 

(i)          executed counterparts of (A) this Agreement from each party hereto,
(B) the Second Lien Intercreditor Agreement from each party thereto (other than
the Administrative Agent) and (C) the corresponding principal Second Lien Loan
Documents from each Loan Party party thereto;

 

(ii)         the Security Agreement, duly executed by each party thereto,
together with:

 

(A)         certificates, if any, representing the Equity Interests in the
Borrower and all other Pledged Interests referenced in the Security Agreement
accompanied by undated stock powers executed in blank; provided that delivery of
the foregoing to the First Lien Agent shall be deemed to satisfy the
requirements of this Section 4.01(a)(ii)(A),

 

(B)         copies of property financing statements, filed or duly prepared for
filing under the Uniform Commercial Code in all jurisdictions that the
Administrative Agent may deem reasonably necessary in order to perfect and
protect the Liens on assets of each of the Loan Parties created under the
Security Agreement, covering the Collateral described in the Security Agreement,
and

 

(C)         evidence that all other actions, recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created thereby shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent (including receipt of
duly executed payoff letters, customary lien searches and copies of UCC-3
termination statements duly prepared for filing);

 

 76 

 

  

(iii)        an Intellectual Property Security Agreement (in the form of Exhibit
B to the Security Agreement), duly executed by each Loan Party that owns
intellectual property that is required to be pledged in accordance with the
Security Agreement;

 

(iv)        a certificate for each Loan Party certifying the Organizational
Documents, good standing certificates in the jurisdiction of organization (if
applicable), resolutions, and incumbency certificates; and

 

(v)         an opinion of Morrison & Forester LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and the Lenders on the Closing Date, in
form and substance reasonably satisfactory to the Administrative Agent.

 

(b)          Since December 31, 2017, no Material Adverse Effect shall have
occurred.

 

(c)          Each Loan Party shall have provided the documentation and other
information reasonably requested in writing at least five (5) Business Days
prior to the Closing Date by the Lenders in connection with satisfactory
compliance clearing, including, without limitation, in respect of applicable
“know your customer” and anti-money-laundering rules and regulations and the
PATRIOT Act, in each case at least three (3) Business Days prior to the Closing
Date.

 

(d)          The Administrative Agent shall have received insurance certificates
with respect to the properties and business of Parent and its Subsidiaries, as
set forth in Section 6.07.

 

(e)          The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note reasonably in advance of the
Closing Date.

 

(f)          The Administrative Agent shall have received a solvency certificate
from the chief financial officer or other officer with equivalent duties of the
Borrower (after giving effect to the consummation of the Transactions)
substantially in the form attached hereto as Exhibit H.

 

(g)          RBC Capital Markets shall have received (i) audited consolidated
balance sheets and related statements of income, changes in equity and cash
flows of Parent and its Subsidiaries, in each case, for the three most recently
completed fiscal years ended at least one hundred twenty (120) days prior to the
Closing Date, (ii) unaudited consolidated balance sheets and related statements
of income, changes in equity and cash flows of Parent and its Subsidiaries, in
each case, for each subsequent fiscal quarter ended at least forty-five (45)
days prior to the Closing Date) and (iii) an unaudited pro forma consolidated
balance sheet of the Borrower and its Subsidiaries as of the date of the most
recent consolidated balance sheet delivered pursuant to the preceding subclause
(i) or (ii), as applicable, and a pro forma statement of operations and
Consolidated EBITDA for the twelve-month period ending on such balance sheet
date, in each case adjusted to give effect to the Transactions, the other
transactions related thereto and such other adjustments as are reflected in the
financial model delivered to RBC Capital Markets prior to the Closing Date.

 

(h)          All accrued costs, fees and expenses (including, without
limitation, legal fees and expenses and the fees and expenses of any other
advisors) and other compensation due and payable to the Administrative Agent,
the Arrangers and the Lenders and required by the Engagement Letter or the Fee
Letter to be paid on the Closing Date shall have been paid, in the case of
expenses, to the extent a reasonably detailed invoice has been delivered to the
Borrower at least two (2) Business Days prior to the Closing Date; provided that
the foregoing amounts may, at the Borrower’s option, be offset against the
proceeds of the Initial Term Facility funded on the Closing Date.

 

 77 

 

  

(i)          After giving effect to the Closing Date Refinancing and the other
Transactions contemplated hereby, Parent, the Borrower and their respective
Subsidiaries shall have outstanding no indebtedness or disqualified equity other
than the loans and other extensions of credit under the Initial Term Facility
and other indebtedness permitted by this Agreement and the other Loan Documents.

 

(j)          The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to compliance with the
conditions set forth in clause (b) of this Section 4.01 and in clauses (a) and
(b) of Section 4.02. 

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender as of the Closing Date shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the Closing Date
specifying its objection thereto.

 

Section 4.02         Conditions to All Term Borrowings. The obligation of each
Lender to honor any Committed Loan Notice (other than in connection with a
Committed Loan Notice requesting only a conversion of Term Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent: 

 

(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date of such
Term Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and 5.05(b) shall be deemed to refer to
the most recent financial statements furnished pursuant to Section 6.01(a) and
(b), respectively, prior to such proposed Term Borrowing.

 

(b)          No Default shall exist, or would result from such proposed Term
Borrowing or from the application of the proceeds therefrom.

 

(c)          The Administrative Agent shall have received a Committed Loan
Notice in accordance with the requirements hereof.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Term Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that, subject to the proviso to the first paragraph of this Section
4.02, the conditions specified in Sections 4.02(a) and (b) have been satisfied
(unless waived) on and as of the date of the applicable Term Borrowing.

 

 78 

 

  

Article V

Representations and Warranties

 

Each of Parent (to the extent applicable) and the Borrower represents and
warrants to the Administrative Agent and the Lenders (after giving effect to the
Transactions) that:

 

Section 5.01         Existence, Qualification and Power. Each of Parent, the
Borrower and each Subsidiary (a) is a Person duly organized or formed, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, and (d) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrower),
(b) (other than in the case of (b)(ii) with respect to the Borrower), (c) and
(d), to the extent that any failure to be so or to have such would not
reasonably be expected to, individually, or in the aggregate, have a Material
Adverse Effect. 

 

Section 5.02         Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action and do not (a) contravene the
terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment (other than
for Indebtedness to be repaid on the Closing Date in connection with the
Transactions) to be made under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate any Law; in the case of the foregoing clauses
(b) and (c), except to the extent such conflict, breach, violation,
contravention or payment would not reasonably be expected to, individually, or
in the aggregate, have a Material Adverse Effect. 

 

Section 5.03         Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(i) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties, filings in the United States Patent and Trademark
Office and the United States Copyright Office, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to, individually, or in the aggregate, have a Material Adverse Effect. 

 

Section 5.04         Binding Effect. This Agreement and each other Loan Document
has been duly executed and delivered by each Loan Party that is party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other Laws affecting creditors’ rights generally of the United States or
other applicable jurisdictions from time to time in effect and by general
principles of equity. 

 

 79 

 

  

Section 5.05         Financial Statements; No Material Adverse Effect.  

 

(a)          The financial statements delivered pursuant to Section 4.01(g)(i)
fairly present in all material respects the consolidated financial condition of
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

 

(b)          The consolidated forecasted balance sheets, statements of income
and statements of cash flows of Parent and its Subsidiaries delivered pursuant
to Section 4.01(g)(ii) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed by the management of
Parent to be reasonable as of the date of delivery thereof; it being recognized
by the Agents and the Lenders that such projections are as to future events and
are not to be viewed as facts, the projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of Parent,
the Borrower and their respective Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

 

(c)          There has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have, since the
Closing Date, a Material Adverse Effect.

 

Section 5.06         Absence of Adverse Proceedings. Except as specified in
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing at law, in
equity, in arbitration or before any Governmental Authority, by or against
Parent, the Borrower or any of their respective Subsidiaries, that either
individually or in the aggregate, would reasonably be expected to, individually,
or in the aggregate, have a Material Adverse Effect. 

 

Section 5.07         No Default. No Default has occurred and is continuing under
this Agreement. 

 

Section 5.08         Ownership of Property; Liens; Intellectual Property;
Insurance.

 

(a)          Each of Parent, the Borrower and their respective Subsidiaries has
good record and indefeasible valid title in fee simple to, or valid leasehold
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business and Liens
permitted by Section 7.01 or as approved by the Required Lenders in writing,
except where the failure to have such title or interests would not reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect.

 

(b)          Each of Parent, the Borrower and their respective Subsidiaries
owns, licenses or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are used in and
reasonably necessary for the operation of its respective business, as currently
conducted (the “Borrower IP Rights”), except to the extent such failure to own,
license or possess such Borrower IP Rights would not reasonably be excepted to,
individually, or in the aggregate, have a Material Adverse Effect. To the
knowledge of the Borrower, the use of the Borrower IP Rights in the conduct of
Parent’s, the Borrower’s and their respective Subsidiaries’ respective business
as currently conducted does not infringe upon any IP Rights of any other Person,
except for such infringements which would not reasonably be expected to,
individually, or in the aggregate, have a Material Adverse Effect. Set forth on
Schedule 5.08 is a complete and accurate list of all material registered or
applications to register IP Rights owned by Parent, the Borrower and their
respective Subsidiaries as of the Closing Date, after giving effect to the
Transactions. The conduct of the business of Parent, the Borrower or any
Subsidiary of the foregoing as currently conducted, to the knowledge of the
Borrower, does not infringe upon or violate any intellectual property rights
held by any other Person, except for such infringements and violations which
would not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrower, threatened in writing, which
would reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect.

 

 80 

 

  

(c)          The properties of Parent and its Subsidiaries are insured with
reputable insurance companies not Affiliates of Parent, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Parent or the applicable Subsidiary operates.

 

(d)          All real property that constitutes Collateral and that is a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) is covered by flood insurance with
reputable insurance companies not Affiliates of Parent, in such amounts and with
such deductibles as the Administrative Agent may reasonably request, and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, upon at least thirty (30) days
prior written notice to the Borrower.

 

Section 5.09         Environmental Compliance. Except as disclosed in
Schedule 5.09 hereto: 

 

(a)          None of Parent, the Borrower or any of their respective
Subsidiaries are subject to any Environmental Liability that would reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect.

 

(b)          None of the Material Real Properties contain any Hazardous
Materials in amounts or in concentrations which constitute a violation of, or
require remedial action under, Environmental Laws or otherwise would reasonably
be expected to give rise to an Environmental Liability, except for any such
violations, remedial actions and liabilities that would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

(c)          None of Parent, the Borrower or any of their respective
Subsidiaries is undertaking, and none has completed, either individually or
together with other potentially responsible parties, any investigation,
remediation, mitigation, removal, assessment or remedial, response or corrective
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except for any such investigations or assessments or remedial
or responsive actions that would not reasonably be expected to, individually, or
in the aggregate, have a Material Adverse Effect.

 

(d)          All Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or, to the knowledge of
the Borrower, formerly owned or operated by any Loan Party or any of their
respective Subsidiaries have been disposed of in a manner not reasonably
expected to result in liability to any Loan Party or any of their respective
Subsidiaries that would reasonably be expected to, individually, or in the
aggregate, have a Material Adverse Effect.

 

Section 5.10         Taxes. Each of Parent, the Borrower and their respective
Subsidiaries have filed all federal, state, local, foreign and other Tax returns
and reports required to be filed, and have paid all federal, state, local,
foreign and other Taxes, levied or imposed upon them or their properties, income
or assets that have become due and payable, except those (a) which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (b) with
respect to which the failure to make such filing or payment would not reasonably
be expected to, individually, or in the aggregate, have a Material Adverse
Effect. 

 

 81 

 

 

Section 5.11         ERISA; Labor Matters.  

 

(a)          Except as would not reasonably be expected to, individually, or in
the aggregate, have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other applicable federal
and state laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code may rely upon an opinion letter for a prototype plan
or has received a favorable determination letter from the IRS to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS, and to the knowledge of any Loan Party,
nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

 

(b)          There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to, individually,
or in the aggregate, have a Material Adverse Effect. There has been no
“prohibited transaction” within the meaning of Section 4975 of the Code or
Section 406 or 407 of ERISA (and not otherwise exempt under Section 408 of
ERISA) with respect to any Plan that has resulted or would reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred and neither any Loan Party nor, to
the knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event
or circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Plan, (ii) each Loan Party and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Plan, and no waiver of the minimum funding standards under such
Pension Funding Rules has been applied for or obtained, (iii) neither any Loan
Party nor, to the knowledge of any Loan Party, any ERISA Affiliate knows of any
facts or circumstances that would reasonably be expected to cause the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) for
any Plan, if applicable, to drop below 60% as of the most recent valuation date,
(iv) neither any Loan Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid, (v) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA and (vi) no Plan has been terminated by the
plan administrator thereof or by the PBGC and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Plan or
Multiemployer Plan, except with respect to each of the foregoing clauses (i)
through (vi) of this Section 5.11(c), as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

(d)          With respect to each Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to, individually, or in the aggregate,
have a Material Adverse Effect: (i) substantial non-compliance with its terms
and with the requirements of any and all applicable Laws, statutes, rules,
regulations and orders; (ii) failure to be maintained, where required, in good
standing with applicable regulatory authorities; (iii) any obligation of a Loan
Party or its Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of a Loan Party or its Subsidiaries in favor of a Governmental
Authority as a result of any action or inaction regarding a Foreign Plan; (v)
for each Foreign Plan that is a funded or insured plan, failure to be funded or
insured on an ongoing basis to the extent required by applicable non-U.S. law
(using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Authorities); (vi) any
facts that, to the best knowledge of the Loan Party or any of its Subsidiaries,
exist that would reasonably be expected to give rise to a dispute and any
pending or threatened disputes that, to the best knowledge of the Loan Party or
any of its Subsidiaries, would reasonably be expected to result in a material
liability to the Loan Party or any of its Subsidiaries concerning the assets of
any Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law (each of the events described in clauses (i)
through (vii) hereof are hereinafter referred to as a “Foreign Plan Event”).

 

 82 

 

  

(e)          For the immediately preceding two (2) year period, except as, in
the aggregate, would not reasonably be expected to, individually, or in the
aggregate, have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Parent, the Borrower or any of their respective
Subsidiaries pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by, and payments made based on hours worked by, employees of Parent, the
Borrower and their respective Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Laws dealing with wage and hour
matters; and (c) all payments due from Parent, the Borrower or any of their
respective Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.

 

Section 5.12         Subsidiaries; Business Locations; Taxpayer Identification
Number. 

 

(a)          As of the Closing Date, after giving effect to the Transactions,
Parent and the Borrower have no Subsidiaries other than those specifically
disclosed in Schedule 5.12(a), and all of the outstanding Equity Interests in
Parent, the Borrower and such Subsidiaries that are owned by a Loan Party are
owned free and clear of all Liens except (i) those created under the Collateral
Documents, (ii) those created under the Second Lien Loan Documents and (iii) any
other Lien that is permitted under Section 7.01.

 

(b)          Set forth on Schedule 5.12(b) is a list of all real property
located in the United States that is owned or leased by any Loan Party as of the
Closing Date (identifying whether such real property is owned or leased and
which Loan Party owns or leases such real property).

 

(c)          Set forth on Schedule 5.12(c) is the chief executive office, state
of organization, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date.

 

(d)          The exact legal name of each Loan Party as of the Closing Date is
as set forth on the signature pages hereto. Except as set forth on Schedule
5.12(d), no Loan Party has during the five years preceding the Closing Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other change in structure.

 

Section 5.13         Margin Regulations; Investment Company Act; EEA Financial
Institution.  

 

(a)          The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Term Borrowings will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carry any
margin stock.

 

(b)          Neither the making of any Term Loan hereunder nor the use of
proceeds thereof will violate the provisions of Regulation T, Regulation U or
Regulation X of the FRB.

 

 83 

 

 

(c)          None of the Loan Parties is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

(d)          No Loan Party is an EEA Financial Institution.

 

Section 5.14         Disclosure. As of the Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, is accurate and complete in all material respects and does
not, when taken as a whole, contain, when furnished, any untrue statement of
fact or omit to state any fact necessary in order to make the statements therein
not materially misleading in the light of the circumstances under which they
were made; provided that, with respect to projected and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time made; it being understood (A) that such projections and forecasts are
as to future events and are not to be viewed as facts, that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of Parent, the Borrower and their respective Subsidiaries, that no
assurance can be given that any particular projection or forecast will be
realized and that actual results during the period or periods covered by any
such projections or forecasts may differ significantly from the projected
results and such differences may be material and that such projections and
forecast are not a guarantee of future financial performance and (B) that no
representation is made with respect to information of a general economic or
general industry nature. 

 

Section 5.15         Compliance with Laws. Each of Parent, the Borrower and
their respective Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect. 

 

Section 5.16         No Debarment. 

 

(a)          Neither Parent nor any Subsidiary is subject to any pending or, to
the knowledge of the Responsible Officers of the Loan Parties after a reasonable
investigation, threatened proceedings for debarment or suspension from
contracting with the United States government or any department, agency or
instrumentality thereof.

 

(b)          Neither Parent nor any Subsidiary of Parent has been debarred or
suspended from contracting with the United States government or any department,
agency or instrumentality thereof at any time prior to the Closing Date.

 

(c)          Except as set forth on Schedule 5.16, to the knowledge of the
Responsible Officers of the Loan Parties, no investigation or inquiry involving
fraud, deception or willful misconduct has been commenced and is continuing in
connection with any Government Contract.

 

Section 5.17         Solvency. As of the Closing Date after giving effect to the
consummation of the Transactions, including the making of the Term Loans under
this Agreement and the incurrence by the Borrower of the other Indebtedness
incurred by them on the Closing Date, and after giving effect to the application
of the proceeds of such Term Loans and such other Indebtedness, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent. 

 

 84 

 

 



 

Section 5.18         Status of the Term Facilities as Senior Indebtedness. The
obligations under the Term Facilities constitute “senior debt”, “senior
indebtedness”, “guarantor senior debt”, “senior secured financing” and
“designated senior indebtedness” (or any comparable term) under the
documentation for all Indebtedness that is subordinated in right of payment to
the Obligations (if applicable). 

 

Section 5.19         Perfection, Etc. Each Collateral Document delivered
pursuant to this Agreement will, upon execution and delivery thereof, be
effective to create (to the extent described therein) in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby and required to be
perfected therein, except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and (a) when financing statements and other
filings in appropriate form are filed in the offices of the Secretary of State
(or other appropriate filing office) of each Loan Party’s jurisdiction of
organization or formation and applicable documents are filed and recorded in the
United States Copyright Office or the United States Patent and Trademark Office
and (b) upon the taking of possession or control by the Administrative Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement, subject to the Second Lien
Intercreditor Agreement or any Other Intercreditor Agreement), the Liens created
by the Collateral Documents shall constitute fully perfected Liens so far as
possible under relevant Law on, and security interests in (to the extent
intended to be created thereby and required to be perfected under the Loan
Documents), all right, title and interest of the grantors in such Collateral in
each case free and clear of any Liens other than Liens permitted hereunder. 

 

Section 5.20         PATRIOT Act; Anti-Terrorism; Anti-Money Laundering; Etc.

 

(a)          Each of Parent, the Borrower and their respective Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foregoing assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto,
(ii) Executive Order No. 13224 on Terrorist Financing effective September 24,
2001, (iii) the PATRIOT Act, (iv) the Bank Secrecy Act, (v) the Money Laundering
Control Act of 1986 and (vi) the rules and regulations promulgated under the
foregoing and any other applicable Law with respect to terrorism or money
laundering (each of the foregoing, an “Anti-Terrorism Law”).

 

(b)          The use of proceeds of the Term Loans will not violate any
Anti-Terrorism Law or any of the foreign asset control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended).

 

Section 5.21         FCPA; Anti-Corruption.

 

(a)          None of Parent, the Borrower, any Subsidiary of Parent or the
Borrower, nor, to the knowledge of the Borrower, any director, officer,
executive, representative, agent or employees of Parent, the Borrower or any
Subsidiary of Parent or the Borrower has violated, in any material respect, the
Foreign Corrupt Practices Act of 1977 (as amended, the “FCPA”) or any other
anti-corruption law applicable to Parent, the Borrower and their respective
Subsidiaries.

 

 85 

 

  

(b)          No part of the proceeds of the Term Loans will be used, directly,
or, to the knowledge of the Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage in violation of the FCPA or any other anti-corruption law applicable
to Parent, the Borrower and their respective Subsidiaries.

 

Section 5.22         Sanctioned Persons.

 

(a)          None of Parent, the Borrower, any of their respective Subsidiaries,
nor, to the knowledge of the Borrower, any director or officer, employee, or
agent of Parent, the Borrower or any of their respective Subsidiaries is, or is
an individual or entity that is, directly or indirectly, 50% or more owned in
the aggregate or controlled by an individual or entity, that is: (i) the subject
of any United States sanctions administered by the Office of Foreign Assets
Control of the United States Treasury Department (“OFAC”), the United States
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is the subject of Sanctions (each, a “Sanctioned
Country”).

 

(b)          The Borrower will not knowingly use the proceeds of the Term Loans
or otherwise make available such proceeds to any Person, or for the purpose of
financing activities of or with any Person, that at the time of such financing,
is the subject of an United States sanctions administered by OFAC or the United
States Department of State, to the extent resulting in a violation, in any
material respect, of OFAC.

 

Article VI

Affirmative Covenants

 

So long as any Lender shall have any Term Commitment hereunder, any Term Loan or
other Obligation (other than contingent indemnification or other contingent
obligations, in each case, as to which no claim has been asserted) hereunder
shall remain unpaid or unsatisfied, Parent (to the extent applicable) and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of their respective Subsidiaries to:

 

Section 6.01         Financial Statements. Deliver to the Administrative Agent
for further distribution to each Lender: 

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Parent (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC), subject to any extension
permitted by Rule 12b-25(b) promulgated by the SEC under the Exchange Act,
commencing with the fiscal year ending December 31, 2018, a consolidated balance
sheet of Parent and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and in the case of such
consolidated statements audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than as a result of (x) current debt maturity in the final
year of any Term Facility or any First Lien Facility, or (y) a prospective
default in respect of the financial covenants set forth in Section 7.10 hereof
or the financial covenants set forth in Section 7.10 of the First Lien Credit
Agreement);

 

 86 

 

  

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Parent (or, if earlier, five (5) days after the date required to be filed with
the SEC), subject to any extension permitted by Rule 12b-25(b) promulgated by
the SEC under the Exchange Act), commencing with the fiscal quarter ending June
30, 2018, a consolidated balance sheet of Parent and its Subsidiaries as at the
end of such fiscal quarter, the related consolidated statements of income or
operations for the portion of Parent’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity and cash flows for
such fiscal quarter and for the portion of Parent’s fiscal year then ended,
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and in the case of
such consolidated statements certified by the chief executive officer, chief
financial officer, treasurer or controller of Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Parent and the Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(c)          no later than ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2018, (i) an
annual business plan or budget of Parent and its Subsidiaries and (ii) forecasts
prepared by management of Parent, in form satisfactory to the Administrative
Agent, of consolidated statements of income or operations of Parent and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs); and

 

(d)          promptly after furnishing thereof, copies of any notices relating
to any actual or prospective default or event of default received or delivered
by any Loan Party, in each case, pursuant to the terms of the Second Lien Credit
Agreement or any other Junior Financing Documentation in a principal amount
greater than the Threshold Amount and not otherwise required to be furnished to
the Lenders pursuant to any other clause of this Section 6.02.

 

Notwithstanding the foregoing, (A) in the event that Parent delivers to the
Administrative Agent an Annual Report for Parent on Form 10-K for any fiscal
year, as filed with the SEC, within one hundred twenty (120) days after the end
of such fiscal year, such Form 10-K shall satisfy all requirements of clause (a)
of this Section 6.01 with respect to such fiscal year to the extent that it
contains the information and report and opinion required by such clause (a) and
such report and opinion does not contain any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of audit (other than any such
exception or explanatory paragraph expressly permitted to be contained therein
under clause (a) of this Section 6.01) and (B) in the event that Parent delivers
to the Administrative Agent a Quarterly Report for Parent on Form 10-Q for any
fiscal quarter, as filed with the SEC, within forty-five (45) days after the end
of such fiscal quarter, such Form 10-Q shall satisfy all requirements of clause
(b) of this Section 6.01 with respect to such fiscal quarter to the extent that
it contains the information required by such clause (b); in each case to the
extent that information contained in such Form 10-K or Form 10-Q satisfies the
requirements of clauses (a) or (b) of this Section 6.01, as the case may be.

 

Section 6.02         Certificates; Other Information. Deliver to the
Administrative Agent for further distribution to each Lender (notwithstanding
the remainder of this Section 6.02, Parent and Borrower shall be deemed to have
furnished to Agent the information referred to in this Section 6.02 if Parent or
Borrower have filed such reports and information with the SEC via the EDGAR
system (or any successor system) and such reports and information are publicly
available): 

 

 87 

 

  

(a)          No later than five (5) days after delivery of (i) the financial
statements referred to in Sections 6.01(a) and (b), or (ii) an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (in either case, delivered pursuant
to the final paragraph of Section 6.01), beginning with the fiscal period ending
June 30, 2018, a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower (which delivery may be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

(b)          promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Parent or the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(c)          promptly after the assertion or occurrence thereof, notice of any
action arising under any Environmental Law against, or of any noncompliance by,
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would reasonably be expected to, individually, or in
the aggregate, have a Material Adverse Effect;

 

(d)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equity holders of Parent or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
or any Subsidiary may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)          promptly (and in any event within five (5) Business Days) after
receipt thereof by Parent or any Subsidiary, copies of each material notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Parent or any
Subsidiary; and

 

(f)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of Parent, the Borrower or any of their
respective Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant Internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent).

 

The Administrative Agent shall have no obligation to request the delivery of or
to maintain or deliver to Lenders paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

 88 

 

  

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive information that
is (i) of a type that is not publicly available and would not be publicly
available (or could not be derived from publicly available information) if the
Borrower were a public reporting company, (ii) material with respect to the
Borrower or any of its securities for purposes of Unites States federal and
state securities laws, assuming such laws were applicable to the Borrower and
its Subsidiaries and (iii) of a type that would not be publicly disclosed in
connection with any issuance by the Borrower in connection with any issuance by
it or any debt or equity securities issued pursuant to a public offering, Rule
144A offering or other private placement where assistance by a placement agent
(all such information described in the foregoing, “MNPI”). The Borrower hereby
agrees that (w) at the Administrative Agent’s request, they will use
commercially reasonable efforts to cause all Borrower Materials to be identified
as either (A) “PUBLIC” (which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof) or (B) “PRIVATE”; (x) by
marking the Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any MNPI (although it may be sensitive and
proprietary) (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are marked “PUBLIC” as being suitable for posting on a
portion of the Platform designated “Public Side Information” (it being
understood that the Borrower and its Subsidiaries shall not otherwise be under
any obligation to mark any particular Borrower Materials “PUBLIC”). Unless
expressly marked “PUBLIC” and subject to the prior sentence, the Administrative
Agent and the Arrangers agree not to make any such Borrower Materials available
to Public Lenders.

 

Section 6.03         Notices. Notify the Administrative Agent: 

 

(a)          promptly, but in any event within two (2) Business Days after a
Responsible Officer of the Borrower or any Guarantor has obtained knowledge
thereof, of the occurrence of any Default;

 

(b)          promptly after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge of any matter that has resulted or would
reasonably be expected to, individually, or in the aggregate, have a Material
Adverse Effect;

 

(c)          promptly after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge of the institution of any material,
non-frivolous, litigation not previously disclosed by the Borrower to the
Administrative Agent, or any material development in any material litigation in
each case that is reasonably likely to be adversely determined and could, if
adversely determined be reasonably expected to, individually, or in the
aggregate, have a Material Adverse Effect, or that seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated herein;

 

(d)          promptly after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge of the occurrence of any ERISA Event or Foreign
Plan Event, which would reasonably be excepted to, individually, or in the
aggregate, have a Material Adverse Effect; and

 

 89 

 

  

(e)          promptly, but in any event within five (5) Business Days after a
Responsible Officer of the Borrower or any Guarantor has obtained knowledge
thereof, any default or event of default under this Agreement or any delivery to
the Borrower by the Second Lien Agent or the lenders thereunder, or the receipt
by the Second Lien Agent or such lenders from the Borrower, of any notice of a
default or event of default under the Second Lien Credit Agreement.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

Section 6.04         Payment of Taxes. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all of its Tax liabilities and
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Parent, the Borrower or such Subsidiary; except to the
extent the failure to pay, discharge or satisfy the same would not reasonably be
expected to, individually, or in the aggregate, have a Material Adverse Effect. 

 

Section 6.05         Preservation of Existence. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing, if such concept is applicable in its jurisdiction of
organization), permits, licenses and franchises material to conduct of its
business, except in each case of clause (a) or (b) (other than with respect to
the preservation of legal existence of Parent and the Borrower) to the extent
that failure to do so would not reasonably be expected to, individually, or in
the aggregate, have a Material Adverse Effect or as otherwise permitted
hereunder. 

 

Section 6.06         Maintenance of Properties. Except if the failure to do so
would not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order, repair and condition (ordinary wear and tear excepted and
casualty or condemnation excepted) and preserve or renew all of its preservable
or renewable, as applicable, United States registered patents, trademarks, trade
names and service marks necessary in the operation of its business, to the
extent permitted by applicable Laws of the United States. 

 

Section 6.07         Maintenance of Insurance.  

 

(a)          Except if the failure to do so would not reasonably be expected to,
individually, or in the aggregate, have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies (in the good faith judgment
of the management of the Borrower), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Parent,
the Borrower and their respective Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon reasonable written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. Each such policy
of insurance (excluding business interruption insurance) maintained in the
United States shall, as appropriate, (i) name the Administrative Agent, on
behalf of the Secured Parties, as an additional insured thereunder as its
interests may appear and/or (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement that names the Administrative
Agent, on behalf of the Secured Parties, as the loss payee thereunder.

 

 90 

 

  

(b)          If at any time the area in which the Premises (as defined in the
Mortgages, if any) are located is designated (i) a “special flood hazard area”
in any Floor Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), (1) obtain and maintain flood insurance with
financially sound and reputable insurance companies (except to the extent that
any insurance company insuring the Mortgaged Property ceases to be sound and
reputable after the Closing Date, in which case, the Borrower shall or shall
cause the applicable Loan Party to promptly replace such insurance company with
a financially sound and reputable insurance company), in such total amount as
the Administrative Agent may from time to time reasonably require, and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws, and (2) promptly upon request of the
Administrative Agent, will deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent including, without limitation, evidence of annual renewals of such
insurance; or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as customary for similarly situated Persons engaged in the same or
similar businesses as Parent, the Borrower and their respective Subsidiaries.

 

Section 6.08         Maintenance of Ratings. Use commercially reasonable efforts
to maintain (i) a public corporate family rating of the Borrower and a public
rating of the Initial Term Facility, in each case from Moody’s, and (ii) a
public corporate credit rating of the Borrower and a public rating of the
Initial Term Facility, in each case from S&P (but, in each case, not to obtain
or maintain a specific rating). 

 

Section 6.09         Compliance with Law; Anti-Terrorism Laws, Anti-Money
Laundering and Embargoed Persons; Environmental Laws.

 

(a)          Comply in all respects with the requirements of all Laws and all
orders, writs, injunctions, decrees and judgments applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

(b)          Conduct its business in such manner so as to not, directly or
indirectly, (i) deal in or otherwise engage in any transaction relating to, any
property or interests in property, blocked pursuant to any Anti-Terrorism Law or
(ii) engage in or conspire to engage in any transaction that violates, or
attempts to violate, any of the material prohibitions set forth in any
Anti-Terrorism Law.

 

(c)          (i) Use funds or properties of Parent, the Borrower or any of their
respective Subsidiaries to repay the Term Loans only to the extent it does not
constitute, to the knowledge of the Borrower, property of, or is beneficially
owned, to the knowledge of the Borrower, directly or indirectly, by any Person
that is the subject of Sanctions or trade restrictions under United States law
(each such person, an “Embargoed Person”) that is identified on (x) the “List of
Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or on
any similar list maintained by OFAC pursuant to any authorizing statute,
including, but not limited, the International Economic Powers Act (50 U.S.C.
§§1701 et seq.), The Trading with the Enemy Act (50 U.S.C. App. 1 et seq.) and
any Executive Order or any applicable Law promulgated thereunder or any similar
laws or regulations that apply to Parent, the Borrower or their respective
Subsidiaries or (y) the Executive Order, any related enabling legislation or any
other similar Executive Orders or (ii) to the knowledge of Borrower, allow any
Embargoed Person to have any direct or indirect interests in Parent, the
Borrower or any of their respective Subsidiaries, in each case, that results in
the investment in Parent, the Borrower or any of their respective Subsidiaries
(whether directly or indirectly) being prohibited by any applicable Law or the
Term Loans made by the Lenders (whether directly or indirectly) being in
violation of any applicable Law.

 

 91 

 

  

(d)          Except, in each case, to the extent that the failure to do so would
not reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect, (i) comply, and make all reasonable efforts to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits and obtain and renew all Environmental Permits necessary
for its operations and properties and (ii) to the extent required under
Environmental Laws, conduct any investigation, mitigation, study, sampling and
testing, and undertake any cleanup or removal, remedial, corrective or other
action necessary to respond to and remove all Hazardous Materials from any of
its properties, if required by and in accordance with the requirements of
applicable Environmental Laws, unless liability for such actions is being
contested in good faith.

 

(e)          The Borrower will maintain in effect policies and procedures
designed to promote compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
the FCPA and other applicable anti-corruption laws.

 

Section 6.10         Books and Records. Maintain proper books of record and
account, in a manner to allow financial statements to be prepared in conformity
with GAAP consistently applied in respect of all material financial transactions
and matters involving the assets and business of Parent, the Borrower or such
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in a manner to allow
financial statements to be prepared in conformity with generally accepted
accounting principles that are applicable in their respective jurisdiction of
organization). 

 

Section 6.11         Inspection Rights. To the extent permitted by applicable
Law, permit representatives of the Administrative Agent (and, during the
continuance of any Event of Default, representatives of each Lender may
accompany the representatives of the Administrative Agent), to visit and inspect
any of its properties (to the extent it is within such Person’s control to
permit such inspection), to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance written notice to the Borrower; provided that,
in no event shall the Borrower or any of its Subsidiaries be required pursuant
to the terms of this Section 6.11 to allow any such Person to inspect or
examine, or be required to discuss, any records, documents or other information
(a) with respect to which the Borrower or any of its Subsidiaries has
obligations of confidentiality to a non-Affiliate or (b) that is subject to
attorney client privilege; provided, further, that excluding any such visits and
inspections during the continuation of an Event of Default, (i) only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.11, (ii) the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and (iii) such exercise shall be at
the Borrower’s expense; provided, further, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance written
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s accountants. 

 

Section 6.12         Use of Proceeds. (a) Use the proceeds of the Term
Borrowings made on the Closing Date, to finance the Transactions and pay the
Transactions costs and for other general corporate purposes not prohibited
hereunder and (b) use the proceeds of all other Term Borrowings after the
Closing Date, for any purpose not prohibited hereunder. 

 

 92 

 

  

Section 6.13         Covenant to Guarantee Obligations and Give Security.  

 

(a)          Upon the formation or acquisition of any new Subsidiaries by any
Loan Party (provided that any Excluded Subsidiary ceasing to be an Excluded
Subsidiary (including a FSHCO ceasing to be a FSHCO) shall be deemed to
constitute the acquisition of a Subsidiary for all purposes of this
Section 6.13), and upon the acquisition of any property (other than Excluded
Assets (as defined in the Security Agreement) and real property that is not
Material Real Property) by any Loan Party, which property, in the reasonable
judgment of the Administrative Agent, is not already subject to a perfected Lien
in favor of the Administrative Agent for the benefit of the Secured Parties (and
where such a perfected Lien would be required in accordance with the terms of
the Collateral Documents), the Borrower shall, in each case at the Borrower’s
expense:

 

(i)          in connection with the formation or acquisition of a Subsidiary,
within sixty (60) days after such formation or acquisition or such longer period
as the Administrative Agent may agree in its sole discretion, (A) cause each
such Subsidiary that is not an Excluded Subsidiary to duly execute and deliver
to the Administrative Agent a supplement to the Guaranty, substantially in the
form of Annex B thereto or a guaranty or a guaranty supplement in such other
form reasonably satisfactory to the Administrative Agent, guaranteeing the
Borrower’s obligations under the Loan Documents and (B) (if not already so
delivered) deliver certificates representing the Pledged Interests of each such
Subsidiary (if any) accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the Pledged
Debt (if any) of such Subsidiary indorsed in blank to the Administrative Agent,
together with, if requested by the Administrative Agent, supplements to the
Security Agreement substantially in the form of Annex A thereto or pledge or
security agreement in such other form reasonably satisfactory to the
Administrative Agent; provided that, in the case of any CFC or FSHCO, only 65%
of the issued and outstanding Voting Equity Interests of any CFC or FSHCO that
is held directly by a Loan Party shall be required to be pledged as Collateral;
provided, further, that (1) notwithstanding anything to the contrary in this
Agreement, (x) no assets owned directly or indirectly by any CFC or FSHCO,
(y) no Equity Interests in any CFC not held directly by the Borrower or a
Guarantor, and (z) no assets to the extent a security interest therein would
result in material adverse tax consequences for the Borrower and its
Subsidiaries (taken as a whole), or adverse tax consequences under Section 956
of the Code that the Borrower (in consultation with the Administrative Agent)
reasonably determines are material in relation to the value of such assets,
shall be required to be pledged as Collateral and (2) no pledge or security
agreements governed by the Law of any non-U.S. jurisdiction shall be required,

 

(ii)         in connection with the formation or acquisition of a Subsidiary,
within sixty (60) days after such formation or acquisition (or such longer
period, as the Administrative Agent may agree), furnish to the Administrative
Agent a description of the owned real and personal properties of each such
Subsidiary and their respective Subsidiaries (other than Excluded Subsidiaries)
in detail reasonably satisfactory to the Administrative Agent; provided that any
such information provided pursuant to this clause (ii) shall consist solely of
information of the type that would be set forth on Schedules I-IV of the
Security Agreement,

 

 93 

 

  

(iii)        within sixty (60) days (or, in the case of Mortgages and other
documentation related thereto, ninety (90) days) after such formation or
acquisition or any request therefor by the Administrative Agent (or such longer
period, as the Administrative Agent may agree in its sole discretion) duly
execute and deliver, and cause each such Subsidiary that is not an Excluded
Subsidiary to duly execute and deliver, to the Administrative Agent one or more
Mortgages (with respect to Material Real Properties only), supplements to the
Security Agreement (in the form of Annex A thereto or such other form reasonably
satisfactory to the Administrative Agent), IP Security Agreement Supplements and
other security agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreement, IP Security Agreement and Mortgages), securing payment of all the
Obligations of the applicable Loan Party or such Subsidiary, as the case may be,
under the Loan Documents and establishing Liens on all such properties; provided
that, notwithstanding the foregoing, the Administrative Agent shall not enter
into any Mortgage in respect of any real property acquired by the Borrower or
any other Loan Party after the Closing Date until the date that is (1) if such
Mortgaged Property relates to a property not located in a flood zone, five (5)
Business Days or (2) if such Mortgaged Property relates to a property located in
a flood zone, thirty (30) days, after the Administrative Agent has delivered to
the Lenders (which may be delivered electronically) the following documents in
respect of such real property: (i) a completed flood hazard determination from a
third party vendor; (ii) if such real property is located in a “special flood
hazard area”, (A) a notification to the Borrower (or applicable Loan Party) of
that fact and (if applicable) notification to the Borrower (or applicable Loan
Party) that flood insurance coverage is not available and (B) evidence of the
receipt by the Borrower (or applicable Loan Party) of such notice; and (iii) if
such notice is required to be provided to the Borrower (or applicable Loan
Party) and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance, which shall, in any
event, be sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws.

 

(iv)        within sixty (60) days (or, in the case of Mortgages and other
documentation related thereto, ninety (90) days) after such request, formation
or acquisition, or such longer period, as the Administrative Agent may agree in
its sole discretion, take, and cause such Subsidiary that is not an Excluded
Subsidiary to take, whatever action (including the recording of Mortgages (with
respect to Material Real Properties only), the filing of Uniform Commercial Code
financing statements, the giving of notices and delivery of stock and membership
interest certificates) as specified by the Administrative Agent as may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the Mortgages, supplements to the Security Agreement, IP
Security Agreement Supplements and security agreements delivered pursuant to
this Section 6.13, in each case to the extent required under the Loan Documents
and subject to the Perfection Exceptions, enforceable against all third parties
in accordance with their terms,

 

(v)         in connection with the formation or acquisition of a Subsidiary
which will be a Subsidiary Guarantor, within sixty (60) days (or, in the case of
any local counsel opinion relating to Mortgages relating to Material Real
Property, ninety (90) days) after the request of the Administrative Agent, or
such longer period as the Administrative Agent may agree in its sole discretion,
deliver to the Administrative Agent, a signed copy of one or more opinions,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters as the Administrative Agent may reasonably request,

 

(vi)        in connection with the formation or acquisition of a Subsidiary
(other than an Excluded Subsidiary), as promptly as practicable after the
request of the Administrative Agent, deliver to the Administrative Agent with
respect to each Material Real Property owned in fee by a Subsidiary that is the
subject of such request, title reports, fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies or the
equivalent or other form available in the applicable jurisdiction in form and
substance, with endorsements and in an amount reasonably acceptable to the
Administrative Agent (not to exceed the value of the Material Real Properties
covered thereby) and American Land Title Association/American Congress on
Surveying and Mapping form surveys, and

 

 94 

 

  

(vii)       at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, supplements to the Security Agreement, IP Security
Agreement Supplements and security agreements.

 

(b)          The foregoing shall, in each case, be subject to the Perfection
Exceptions.

 

Section 6.14         Further Assurances. Promptly upon reasonable request by the
Administrative Agent, and subject to the limitations described in Section 6.13,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Collateral
Documents. 

 

Section 6.15         Treatment of Controlled Redemption Proceeds. 

 

(a)          From and after the Closing Date through the Convertible Notes
Initial Redemption Date, the Borrower shall cause an amount equal to the amount
of all proceeds of the Term Loans funded on the Closing Date and not otherwise
utilized to finance the Transactions (the “Excess Term Loan Proceeds Amount”) to
be retained on its balance sheet in the form of cash or cash equivalents that
are readily convertible into cash.

 

(b)          If, after giving effect to the initial settlement date with respect
to the repurchase of the Convertible Notes pursuant to the tender offer as more
fully described in the Offer to Purchase and related Letter of Transmittal, each
dated April 13, 2018 (the “Convertible Notes Initial Redemption Date”),
Convertible Notes in an aggregate principal amount exceeding $30,000,000 remain
outstanding, the Borrower shall deposit cash (which cash shall not constitute
the proceeds of Indebtedness, other than the Term Loans) in an amount equal to
the excess of the Excess Term Loan Proceeds Amount over $30,000,000 into a
deposit account over which the Administrative Agent has a perfected lien and
that is subject to control arrangements that are reasonably satisfactory to the
Administrative Agent (such account, the “Convertible Notes Redemption Account”).

 

(c)          The Borrower shall use amounts held in the Convertible Notes
Redemption Account solely for purposes of redeeming or repurchasing the
outstanding Convertible Notes (including, without limitation, for purposes of
funding conversion payments on the Convertible Notes in cash upon an early
conversion or termination thereof).

 

(d)          Upon the redemption or repurchase of outstanding Convertible Notes
(including, without limitation, for purposes of funding conversion payments on
the Convertible Notes in cash upon an early conversion or termination thereof),
the amount needed therefor may be withdrawn by the Borrower from the Convertible
Notes Redemption Account and the Lien of the Administrative Agent on such
amounts shall be automatically released and the Borrower may use such amounts to
make such redemptions, repurchases and payments. If at any time the aggregate
outstanding principal amount of Convertible Notes is less than $30,000,000, the
Lien of the Administrative Agent over the Convertible Notes Redemption Account
shall automatically be released and any such amounts remaining on deposit in the
Convertible Notes Redemption Account shall be permitted to be withdrawn by the
Borrower and used by the Borrower for any purposes that are otherwise permitted
by this Agreement and the other Loan Documents.

 

 95 

 

  

Article VII

Negative Covenants

 

So long as any Lender shall have any Term Commitment hereunder, any Term Loan or
other Obligation (other than contingent indemnification or other contingent
obligations, in each case, as to which no claim has been asserted) hereunder
shall remain unpaid or unsatisfied, neither Parent nor the Borrower shall, nor
shall permit any of their respective Subsidiaries to, directly or indirectly:

 

Section 7.01         Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following: 

 

(a)          Liens pursuant to any Loan Document (including, without limitation,
in respect of any Incremental Term Facility);

 

(b)          Liens existing on the Closing Date and listed on Schedule 7.01
hereto (or to the extent not listed on such Schedule 7.01, where the Fair Market
Value of all property as to which such Liens under this clause (b) attach is
less than $2,000,000 in the aggregate), and any modifications, replacements,
renewals, refinancings or extensions thereof; provided that (i) the Lien does
not encumber any property other than (A) property encumbered on the Closing
Date, (B) after-acquired property that is affixed or incorporated into the
property encumbered by such Lien on the Closing Date and (C) proceeds and
products thereof (it being understood that individual financings otherwise
permitted to be secured hereunder provided by one Person may be
cross-collateralized to other such financings provided by such Person (or its
affiliates) on customary terms) and (ii) the replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens, to the extent
constituting Indebtedness, is permitted by Section 7.03;

 

(c)          Liens for Taxes, assessments or governmental charges which are not
overdue for a period of more than ninety (90) days or are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization);

 

(d)          Statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business, which secure amounts not overdue for
a period of more than ninety (90) days or if more than ninety (90) days overdue,
are unfiled (or if filed, have been discharged or are stayed) and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)          Liens, pledges or deposits in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security legislation, (ii) securing liability for reimbursement or
indemnification obligations of (including bank guarantees for the benefit of)
insurance carriers providing property, casualty or liability insurance to
Parent, the Borrower or any of their respective Subsidiaries or (iii) securing
obligations in respect of letters of credit that have been posted by the
Borrower or any of its Subsidiaries to support the payment of items set forth in
clauses (i) and (ii);

 

 96 

 

  

(f)          Liens to secure the performance of tenders, statutory obligations,
bids, trade contracts, governmental contracts, leases and other contracts (other
than Indebtedness for borrowed money), statutory obligations, licenses, surety,
stay, customs and appeal bonds, performance and return-of-money bonds,
performance and completion guarantees and other obligations of a like nature
(including (i) those to secure health, safety and environmental obligations,
(ii) those required or requested by any Governmental Authority and (iii) letters
of credit issued in lieu of any such bonds or to support issuance thereof) and
other Liens in favor of providers of performance or surety bonds pursuant to
customary indemnity and other similar arrangements entered into in connection
therewith incurred in the ordinary course of business;

 

(g)          (i) easements (including reciprocal easement arrangements),
reservations, rights-of-way, restrictions (including building, zoning and
similar restrictions), utility agreements, covenants, reservations,
encroachments, protrusions, changes and other similar encumbrances and title
defects affecting real property which, in the aggregate, do not in any case
materially and adversely interfere with the ordinary conduct of the business of
Parent, the Borrower and their respective Subsidiaries on the properties subject
thereto, taken as a whole, (ii) mortgages, liens, security interests,
restrictions, encumbrances or any other matter of record that have been placed
by any developer, landlord or other third party on property over which Parent,
the Borrower or any of their respective Subsidiaries has easement rights or a
leasehold, and subordination or similar agreements relating thereto, (iii)
ground leases (other than with respect to the Mortgaged Properties) in the
ordinary course in respect of real property on which facilities owned or leased
by the Loan Parties or any of their Subsidiaries are located and (iv) Liens
arising on any real property as a result of any eminent domain, condemnation or
similar proceeding being commenced with respect to such real property;

 

(h)          Liens securing judgments, or arising by reason of a judgment,
decree or court order, in each case not constituting an Event of Default under
Section 8.01(h);

 

(i)          Liens securing Indebtedness permitted under Section 7.03(e)
(including Liens securing Permitted Refinancing of the Indebtedness secured by
such Lien); provided that (i) such Liens (other than any Liens securing any
Permitted Refinancing of the Indebtedness secured by such Liens) attach prior
to, concurrently with or within two hundred seventy (270) days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property (except for replacements, additions and accessions to such
property) other than the property financed by such Indebtedness and the proceeds
and the products thereof and accessories thereto and (iii) with respect to
leases evidencing Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets other than the assets subject to such leases and
the proceeds and products thereof, additions and accessions thereto, and
customary security deposits; provided that individual financings otherwise
permitted to be secured hereunder provided by one Person (or its affiliates) may
be cross-collateralized to other similar financings provided by such Person (or
its affiliates) on customary terms;

 

(j)          leases, licenses, subleases or sublicenses granted to others that
do not interfere in any material respect with the business of Parent, the
Borrower and their respective Subsidiaries, taken as a whole;

 

(k)          licenses or sublicenses (or other grants of rights to use or
exploit) of IP Rights granted to others that do not interfere in any material
respect with the business of Parent, the Borrower and their respective
Subsidiaries, taken as a whole;

 

 97 

 

  

(l)          Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person, or supporting trade payables,
warehouse receipts or similar facilities entered into, to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

 

(m)          Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

 

(n)          Liens (i) on cash or Cash Equivalents advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment, (ii)
arising out of conditional sale, title retention, consignment or similar
arrangements for the purchase or sale of goods entered into by Parent, the
Borrower or any of their respective Subsidiaries in the ordinary course of
business, (iii) solely on any cash earnest money deposits made by Parent, the
Borrower or any of their respective Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder or (iv) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05 (or, to dispose of any property in a transaction not constituting a
Disposition hereunder);

 

(o)          Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.03(k); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary and (ii) such Liens do not
extend to any assets other than the assets of the acquired Person;

 

(p)          Liens arising from precautionary UCC financing statement (or
similar filings under applicable Law) filings regarding leases, consignment or
bailee arrangements, or other non-Indebtedness arrangements, entered into by
Parent, the Borrower or any of their respective Subsidiaries;

 

(q)          any interest or title of a lessor, sublessor, licensee,
sublicensee, licensor or sublicensor under any lease, sublease, license (or
other grants of rights to use or exploit) or sublicense agreement or secured by
a lessor’s, sublessor’s, licensee’s, sublicensee’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense permitted by this
Agreement (including software and other technology licenses), and any Lien
deemed to exist in connection with software escrow arrangements entered into by
Parent, the Borrower or any of their respective Subsidiaries with third parties
that do not interfere in any material respect with the business of Parent, the
Borrower and their respective Subsidiaries, taken as a whole;

 

(r)          Liens on Cash Collateral granted in favor of any Lenders and/or L/C
Issuers (under and as defined in the First Lien Credit Agreement) created as a
result of any requirement or option to Cash Collateralize (as defined in the
First Lien Credit Agreement) pursuant to the First Lien Credit Agreement, as in
effect on the Closing Date;

 

(s)          Liens that are customary contractual rights of setoff (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of Parent, the Borrower or any
of their respective Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Parent, the Borrower
or any of their respective Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of Parent, the Borrower or any of
their respective Subsidiaries in the ordinary course of business;

 

 98 

 

  

(t)          (i) deposits made in the ordinary course of business to secure
liability to insurance carriers and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of insurance premiums with respect
thereto;

 

(u)          Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted hereunder;

 

(v)         Liens on property constituting Collateral of the Loan Parties
securing obligations incurred under Sections 7.03(s) and (v) and any Guarantee
thereof permitted under Section 7.03(c); provided that (i) in the case of any
such Liens securing obligations incurred pursuant to Section 7.03(s), at the
time of incurrence thereof such obligations are permitted to be secured pursuant
to the definitions of Permitted Junior Refinancing Debt, Permitted Pari Passu
Secured Refinancing Debt or Permitted Refinancing and, in each case, to the
extent subject to the Second Lien Intercreditor Agreement or an Other
Intercreditor Agreement and (ii) in the case of any such Liens securing
obligations incurred pursuant to Section 7.03(v), any such Liens that are junior
to the Liens securing the First Lien Obligations shall either be pari passu
with, or junior to, the Liens securing the Obligations, as applicable;

 

(w)          other Liens securing obligations outstanding in an aggregate
principal amount not to exceed $12,000,000.

 

Any Lien permitted under this Section 7.01 may extend to the proceeds and
products of the collateral subject to such Lien. Notwithstanding anything in the
foregoing to the contrary, Parent shall not be permitted to incur any Liens upon
any of its property, assets or revenues to the extent such Lien secures debt for
borrowed money; provided that the foregoing sentence shall not apply to Liens in
connection with this Agreement.

 

Section 7.02         Investments. Make or hold any Investments, except: 

 

(a)          Investments held by Parent, the Borrower or any of their respective
Subsidiaries in the form of Cash Equivalents or that were Cash Equivalents when
such Investment was made;

 

(b)          loans or advances to officers, directors, managers, consultants and
employees of Parent, the Borrower or any of their respective Subsidiaries
(i) for travel, entertainment, relocation and analogous ordinary business
purposes in the ordinary course of business or constituting advances of payroll
payments and expenses, in an aggregate amount not to exceed $3,000,000 at any
time outstanding, (ii) relating to indemnification or reimbursement in respect
of liability relating to their serving in any such capacity in the ordinary
course of business, and (iii) in connection with such Person’s purchase of
Equity Interests of Parent, the Borrower or any of their respective
Subsidiaries; provided that no cash is actually advanced pursuant to this clause
(iii) other than to pay Taxes due in connection with such purchase unless such
cash is promptly repaid or contributed to a Loan Party;

 

(c)          Investments (i) by Parent, the Borrower or any of their respective
Subsidiaries in any Loan Party (excluding Parent), (ii) by any Subsidiary of the
Borrower that is not a Loan Party in any other Subsidiary of the Borrower that
is also not a Loan Party and (iii) by Loan Parties in any Subsidiary of the
Borrower that is not a Loan Party so long as such Investment is part of a series
of simultaneous Investments by Loan Parties in Subsidiaries of the Borrower that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties;

 

 99 

 

  

(d)          Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business (including advances made to distributors),
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, Investments made in the ordinary course of
business in connection with obtaining, maintaining or renewing client contacts,
and Investments consisting of prepayments to suppliers, licensors and licensees
in the ordinary course of business and (ii) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business and upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

 

(e)          to the extent constituting Investments, transactions expressly
permitted under Sections 7.01, 7.03, 7.04, 7.05 (including the receipt of
non-cash consideration for the Dispositions of assets permitted thereunder),
7.06 and 7.12, in each case, other than any provision in any of the foregoing
Sections generally permitting transactions permitted by this Section 7.02;

 

(f)          Investments in existence on, or that are made pursuant to legally
binding written commitments that are in existence on, the Closing Date and are,
in each case, set forth on Schedule 7.02, and any modification, replacement,
renewal or extension thereof; provided that no such modification, replacement,
renewal or extension shall increase the amount of Investments then permitted
under this Section 7.02(f), except pursuant to the terms of such Investment in
existence on the Closing Date or as otherwise permitted by this Section 7.02;

 

(g)          Investments in Swap Contracts permitted under Section 7.03;

 

(h)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)          (i) the Transactions and (ii) Investments constituting a Permitted
Acquisition:

 

(j)          Investments in the ordinary course of business, consisting of
(i) endorsements for collection or deposit, (ii) customary trade arrangements
with customers, (iii) loans or advances made to distributors, (iv) advances of
payroll payments to employees or other advances of salaries or compensation
(including advances against commissions) to employees and sales representatives
and (v) Investments maintained in connection with any Loan Party’s deferred
compensation plan;

 

(k)          the contribution of intellectual property rights pursuant to joint
marketing arrangements with Persons other than Parent, the Borrower and their
respective Subsidiaries in the ordinary course of business;

 

(l)          so long as no Default shall have occurred and be continuing or
would result therefrom, other Investments in an aggregate principal amount not
to exceed the greater of (i) $21,600,000 and (ii) 40.5% of Consolidated EBITDA
as of the last day of the most recently ended Test Period, at any time
outstanding;

 

(m)          Investments held by a Person that is acquired and becomes a
Subsidiary or held by a company merged or amalgamated or consolidated into any
Subsidiary, in each case after the Closing Date and in accordance with this
Section 7.02 and/or Section 7.04, as applicable, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

 100 

 

  

(n)          Investments by any Loan Party in a Foreign Subsidiary for purposes
of funding receivables arising from transfer pricing and the ordinary course
operations of such Foreign Subsidiary in an aggregate principal amount not to
exceed, when aggregated with any Investments made pursuant to Section 7.02(p)
below, $12,000,000;

 

(o)          To the extent constituting an Investment, any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction;

 

(p)          Investments by any Loan Party in any Subsidiary that is not a Loan
Party in an aggregate principal amount not to exceed, when aggregated with any
Investments made pursuant to Section 7.02(n) above, $12,000,000;

 

(q)          So long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Investments made with the portion, if
any, of the Available Amount on the date that the Borrower elects to apply all
or a portion thereof to this Section 7.02(q);

 

(r)          Investments consisting of operating deposit accounts maintained in
the ordinary course of business;

 

(s)          Investments to the extent that (x) payment for such Investments is
made by the issuance of, or from the proceeds of the issuance of, Equity
Interests (other than Disqualified Equity Interests) of Parent or (y) such
Investments are contributed by Parent to the common equity capital of the
Borrower; and

 

(t)          so long as no Event of Default shall have occurred and be
continuing or would result therefrom, other Investments if immediately after
giving effect thereto, the Borrower would be in compliance, on a Pro Forma
Basis, with a Total Net Leverage Ratio not to exceed 4.00:1.00.

 

Section 7.03         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except: 

 

(a)          Indebtedness of the Loan Parties under the Loan Documents
(including, without limitation, in respect of any Incremental Term Facility);

 

(b)          Indebtedness outstanding or committed to be incurred on the Closing
Date and listed on Schedule 7.03 and, other than in the case of any Convertible
Notes set forth thereon, any Permitted Refinancing thereof (or successive
Permitted Refinancings thereof); provided that any such Indebtedness owed by a
Subsidiary that is not a Loan Party may be assumed from time to time by any
other Subsidiary that is not a Loan Party;

 

(c)          Guarantees incurred by the Borrower or any Subsidiary thereof in
respect of Indebtedness of the Borrower or any other Subsidiary that is
permitted to be incurred under this Agreement; provided that any such Guarantee
by a Loan Party of Indebtedness incurred by a non-Loan Party shall constitute an
Investment by such Loan Party pursuant to Section 7.02(o) and shall be required
to be permitted thereunder (and shall constitute a utilization thereof);

 

 101 

 

  

(d)          Indebtedness of (i) any Loan Party owing to any other Loan Party,
(ii) any Subsidiary that is not a Loan Party owed to any other Subsidiary that
is not a Loan Party and (iii) any Loan Party owed to any Subsidiary which is not
a Loan Party; provided that any Indebtedness incurred pursuant to this clause
(d)(iii) shall constitute an Investment made by the obligee of such Indebtedness
and shall be required to be in compliance with Section 7.02; provided, further,
that all such Indebtedness of any Loan Party under this clause (d)(iii) must be
expressly subordinated to the Obligations on the terms of the Intercompany
Subordination Agreement or subject to subordination terms substantially
identical to the subordination terms set forth in Exhibit I, in each case within
sixty (60) days of the incurrence of such Indebtedness or such later date as the
Administrative Agent shall reasonably agree in its sole discretion;

 

(e)          (i) Capitalized Lease Obligations and purchase money obligations
(including obligations in respect of mortgage, industrial revenue bond,
industrial development bond and similar financings) to finance the purchase,
construction, lease, repair or improvement of fixed or capital assets; provided,
however, that (A) such Indebtedness is incurred prior to or within two hundred
seventy (270) days after such acquisition or the completion of such purchase,
construction, lease, repair or improvement and (B) the aggregate principal
amount of all such Indebtedness at any one time outstanding, together with the
aggregate principal amount of Permitted Refinancings outstanding pursuant to
clause (ii) below, shall not exceed $21,600,000 and (ii) any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof);

 

(f)          Indebtedness in respect of Swap Contracts incurred in the ordinary
course of business and not for speculative purposes;

 

(g)          Indebtedness of any Subsidiary that is not a Loan Party owed to any
Loan Party; provided that any such Indebtedness shall constitute an Investment
by such Loan Party pursuant to Section 7.02(p) and shall be required to be
permitted thereunder (and shall constitute a utilization thereof);

 

(h)          Indebtedness representing (1) deferred compensation or stock-based
compensation to directors, officers, managers, employees and other service
providers of Parent, the Borrower and their respective Subsidiaries or (2) to
the extent constituting Indebtedness, unfunded pension fund and other employee
benefit plan obligations and liabilities incurred in the ordinary course of
business to the extent they do not result in an Event of Default under Section
8.01(i);

 

(i)          Indebtedness consisting of promissory notes issued by Parent, the
Borrower or any of their respective Subsidiaries to current or former officers,
directors, managers, consultants and employees, their respective estates, heirs,
family members, spouses, domestic partners or former spouses or former domestic
partners to finance the purchase or redemption of Equity Interests thereof
permitted by Section 7.06;

 

(j)          Indebtedness in respect of indemnification, purchase price
adjustments, earnouts or other similar obligations incurred by Parent, the
Borrower or any of their respective Subsidiaries in a Permitted Acquisition or
similar Investment or Disposition under agreements which provide for
indemnification, the adjustment of the purchase price or for similar
adjustments;

 

 102 

 

  

(k)          so long as no Event of Default exists or would result therefrom,
Indebtedness of a Person or Indebtedness attaching to assets of a Person that,
in either case, becomes a Subsidiary (or is merged or consolidated with or into
the Borrower or a Subsidiary thereof) or Indebtedness attaching to assets that
are acquired by the Borrower or any Subsidiary thereof (including any
Indebtedness assumed by the Borrower or any Subsidiary thereof in connection
with any acquisition of any assets or Person), in each case after the Closing
Date as the result of a Permitted Acquisition or other Investment permitted by
Section 7.02 (other than Section 7.02(e)) to the extent existing at the time of
such Permitted Acquisition or similar Investment and any Permitted Refinancing
thereof (or successive Permitted Refinancings thereof); provided that (i) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
similar Investment and (ii) on the date of determination, immediately after
giving effect to such incurrence or assumption of Indebtedness in connection
therewith and the related acquisition or similar Investment, the Borrower and
its Subsidiaries shall be in Pro Forma Compliance with a Total Net Leverage
Ratio not to exceed 5.00:1.00; provided that the aggregate principal amount of
any Indebtedness assumed pursuant to this Section 7.03(k) by a Subsidiary that
is not a Loan Party (or is not required to become a Loan Party under Section
6.13) shall not, in the aggregate, exceed $18,000,000 at any time outstanding;

 

(l)          Indebtedness in respect of cash management obligations and netting
services, overdraft protections, employee credit card programs, automatic
clearinghouse arrangements and similar arrangements in each case in connection
with deposit accounts and Indebtedness arising from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

 

(m)          Indebtedness in an aggregate principal amount not to exceed the
greater of (i) $30,000,000 and (ii) 56.5% of Consolidated EBITDA as of the last
day of the most recently ended Test Period, at any time outstanding;

 

(n)          Indebtedness incurred by the Borrower or any Subsidiary thereof in
respect of any banker’s acceptances, bank guarantees, letters of credit,
warehouse receipts or similar instruments entered into in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims;

 

(o)          (i) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any Subsidiary thereof and (ii) Indebtedness consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business or
consistent with past practice;

 

(p)          Indebtedness of the Borrower or any Subsidiary thereof as an
account party in respect of trade letters of credit issued in the ordinary
course of business;

 

(q)          Guarantees (i) in respect of any travel and other reimbursable
business expenses incurred by employees of Parent, the Borrower or any of
respective Subsidiaries in the ordinary course of business and (ii) incurred in
the ordinary course of business in respect of obligations of or to suppliers,
customers, franchisees, lessors, licensees, sublicensees or distribution
partners;

 

(r)          all premiums (if any), interest (including post-petition interest),
fees, expenses, defeasance costs, charges and additional or contingent interest
on obligations described in this Section 7.03;

 

(s)          any (i) Permitted Pari Passu Secured Refinancing Debt and any
Permitted Refinancings thereof (or successive Permitted Refinancings thereof),
(ii) any Permitted Junior Refinancing Debt and any Permitted Refinancings
thereof (or successive Permitted Refinancings thereof) and (iii) Incremental
Equivalent Debt and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof), in each case incurred in accordance with this Agreement;

 

 103 

 

  

(t)          to the extent constituting Indebtedness, obligations in respect of
any Permitted Bond Hedge Transaction and any Permitted Warrant Transaction;

 

(u)          (i) deferred purchase price obligations due to sellers incurred in
connection with Permitted Acquisitions (including post-closing net working
capital adjustments and earn-outs) and (ii) to the extent constituting
Indebtedness, retention payments to former owners of entities acquired by the
Borrower or a Subsidiary pursuant to a Permitted Acquisition or pursuant to a
transaction entered into prior to the Closing Date; provided that any such
obligation described in this sub-clause (ii) is payable in Equity Interests of
Parent; and

 

(v)         any (i) Indebtedness of the Loan Parties under the First Lien Credit
Agreement in an aggregate principal amount, when taken together with the
aggregate principal amount of Permitted Refinancings outstanding pursuant to
clause (ii) below, not to exceed $265,000,000 plus the aggregate principal
amount of any “Term Facility Increase” and “Incremental Term Facility” (each as
defined in the First Lien Credit Agreement as in effect on the Closing Date) and
Incremental First Lien Equivalent Debt incurred as permitted under and in
accordance with Sections 2.15, 2.16 and 2.17 of the First Lien Credit Agreement
as in effect on the Closing Date (or, in the case of a Refinancing of the First
Lien Credit Agreement, under and in accordance with comparable successor
provisions of the documentation governing the replacement indebtedness so long
as such provisions do not permit a greater amount of Indebtedness to be incurred
and such provisions are otherwise not disadvantageous to the Lenders in any
material respect as compared to the predecessor provisions included in the First
Lien Credit Agreement (as reasonably determined by the Borrower)) and (ii) any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof) so
long as, if secured, the terms and provisions thereof shall be subject to the
Second Lien Intercreditor Agreement or an Other Intercreditor Agreement, as
applicable.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

 

Section 7.04         Fundamental Changes. Merge, dissolve, liquidate,
amalgamate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom: 

 

(a)          so long as immediately after giving effect to such merger,
amalgamation or consolidation, the Borrower shall be in Pro Forma Compliance
with the financial covenants set forth in Section 7.10, any Subsidiary (or any
other Person) may merge, amalgamate or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction in any State of the United States of America); provided that
the Borrower shall be the continuing or surviving Person or (x) the surviving
Person shall expressly assume the obligations of the Borrower under the Loan
Documents pursuant to documents reasonably acceptable to the Administrative
Agent and the Required Lenders (which consent of the Required Lenders shall be
deemed to have been given without any further action or consent of any Lender if
such documentation has not been objected to in writing by the Required Lenders
within five (5) Business Days following the Lenders’ receipt of notice thereof)
and (y) the Administrative Agent and each Lender shall have received, at least
three (3) Business Days prior to the consummation of such merger, amalgamation
or consolidation, all documentation and other information relating such
surviving Person as has been reasonably requested and is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the PATRIOT Act; provided
that the Borrower must be the surviving Person in any such transaction with an
Excluded Subsidiary or (ii) any one or more other Subsidiaries; provided,
further, that when any Guarantor is merging or amalgamating with another
Subsidiary that is not a Loan Party the Guarantor shall be the continuing or
surviving Person or the continuing or surviving Person shall assume such
Guarantor’s obligations under the Loan Documents;

 

 104 

 

  

(b)           (i) any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve, or the Borrower or any Subsidiary
may (if the validity, perfection and priority of the Liens securing the
Obligations is not adversely affected thereby) change its legal form if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Subsidiaries taken as a whole and is not disadvantageous to
the Lenders in any material respect (it being understood that in the case of any
liquidation or dissolution of a Subsidiary that is a Guarantor, such Subsidiary
shall at or before the time of such liquidation or dissolution transfer its
assets to another Subsidiary that is a Loan Party unless such Disposition of
assets is permitted hereunder; and in the case of any change in legal form, a
Subsidiary that is a Loan Party will remain a Loan Party unless such Loan Party
is otherwise permitted to cease being a Loan Party hereunder and a Domestic
Subsidiary shall remain a Domestic Subsidiary);

 

(c)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Subsidiary; provided that if the transferor in such transaction is a Guarantor,
then (i) the transferee must be a Loan Party and (ii) to the extent constituting
an Investment, such Investment must be permitted by Section 7.02 (other than
Section 7.02(e));

 

(d)          any Subsidiary may merge, amalgamate or consolidate with, or
dissolve into, any other Person in order to effect an Investment permitted
pursuant to Section 7.02 (other than Section 7.02(e)); provided that (i) the
continuing or surviving Person shall, to the extent subject to the terms hereof,
have complied with the requirements of Section 6.13, (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02 (other than Section 7.02(e)), (iii) to the extent
constituting a Disposition, such Disposition must be permitted hereunder and
(iv) to the extent such Subsidiary is a Loan Party, it must remain a Loan Party
and to the extent such Subsidiary is a Domestic Subsidiary, it must remain a
Domestic Subsidiary;

 

(e)          any Subsidiary may merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person or Dispose of all or substantially all
of its assets in order to effect a Disposition permitted pursuant to Section
7.05;

 

(f)          any Investment permitted by Section 7.02 (other than Section
7.02(e)) may be structured as a merger, consolidation or amalgamation; and

 

 105 

 

  

(g)          so long as immediately after giving effect to such merger,
consolidation or amalgamation, the Borrower shall be in Pro Forma Compliance
with the financial covenants set forth in Section 7.10, the Borrower may merge,
consolidate or amalgamate with any other Person in which the Borrower is not the
surviving Person (any such Person, the “Successor Company”); provided that (i)
(A) the Successor Company shall be an entity organized or existing under the
Laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) prior to or on the date of any such transaction, the
Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent and the Required Lenders (which consent of the
Required Lenders shall be deemed to have been given without any further action
or consent of any Lender if such documentation has not been objected to in
writing by the Required Lenders within five (5) Business Days following the
Lenders’ receipt of notice thereof), (C) the Successor Company shall cause such
amendments, supplements or other instruments to be executed, delivered, filed
and recorded (and deliver a copy of same to the Administrative Agent) in such
jurisdictions as may be required by applicable Law to preserve and protect the
Lien of the Collateral Documents on the Collateral owned by or transferred to
the Successor Company, together with such financing statements as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement under the UCC of the relevant
states, (D) the Collateral owned by or transferred to the Successor Company
shall (a) continue to constitute Collateral under the Collateral Documents, (b)
be subject to the Lien in favor of and for the benefit of the Secured Parties,
and (c) not be subject to any Lien other than Liens permitted by Section 7.01,
in each case except as otherwise permitted by the Loan Documents, the property
and assets of the Person which is merged or consolidated with or into the
Successor Company, to the extent that they are property or assets of the types
which would constitute Collateral under the Collateral Documents, shall be
treated as after-acquired property and the Successor Company shall take such
action as may be reasonably necessary to cause such property and assets to be
made subject to the Lien of the Collateral Documents in the manner and to the
extent required in the Collateral Documents, (E) each Guarantor, unless it is
the other party to such merger or consolidation, shall have confirmed that its
guaranty shall apply to the Successor Company’s obligations under the Loan
Documents, (F) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (G) if
requested by the Administrative Agent, each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (H) if requested by the Administrative Agent, the Borrower
shall have delivered a legal opinion of counsel in form reasonably satisfactory
to the Administrative Agent with respect to the matters set forth in this
Section 7.04(g), (I) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger or consolidation and
such supplement to this Agreement or any Collateral Document preserves the
enforceability of this Agreement, the Guaranty and the Collateral Documents and
the perfection of the Liens under the Collateral Documents and (J) the
Administrative Agent and each Lender shall have received, at least three (3)
Business Days prior to the consummation of such merger, consolidation or
amalgamation, all documentation and other information relating to such surviving
Person as has been reasonably requested and is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the PATRIOT Act; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement.

 

Section 7.05         Dispositions. Make any Disposition, except: 

 

(a)          Dispositions of obsolete, uneconomic, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used, useful or economically practicable to
maintain in the conduct of the business of Parent, the Borrower and their
respective Subsidiaries (including allowing any registrations or any
applications for registration of any intellectual property rights owned by
Parent, the Borrower and their respective Subsidiaries to lapse or go
abandoned);

 

(b)          Dispositions of inventory and goods held for sale in the ordinary
course of business;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) an amount equal to the net proceeds of such Disposition is promptly
applied to the purchase price of such replacement property;

 

 106 

 

  

(d)          to the extent constituting a Disposition, (i) Investments permitted
by Section 7.02 and (ii) Restricted Payments permitted by Section 7.06, in each
case excluding any provision of such applicable Sections generally permitting
transactions permitted by this Section 7.05;

 

(e)          Dispositions of (i) Cash Equivalents in the ordinary course of
business and (ii) accounts receivables in the ordinary course of business in
connection with the collection or compromise thereof;

 

(f)          (i) Dispositions of accounts receivable (including in a true sale
fashion) in connection with the factoring, collection or compromise thereof and
(ii) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

 

(g)          sales, Disposition or contributions of property (including IP
Rights) (A) between Loan Parties, (B) between Subsidiaries (other than Loan
Parties), (C) by Subsidiaries that are not Loan Parties to the Loan Parties or
(D) by Loan Parties to any Subsidiary that is not a Loan Party; provided that
(1) the portion (if any) of any such Disposition made for less than Fair Market
Value and (2) any non-cash consideration received in exchange for any such
Disposition, shall in each case constitute an Investment in such Subsidiary;

 

(h)          leases or subleases occupancy agreements in the ordinary course of
business;

 

(i)          transfers of (i) property subject to Casualty Events,
(ii) condemned property as a result of the exercise of “eminent domain” or other
similar powers to the respective Governmental Authority or agency that has
condemned the same (whether by deed in lieu of condemnation or otherwise) and
(iii) property arising from foreclosure or similar action or that have been
subject to a casualty to the respective insurer of such real property as part of
an insurance settlement; provided that the Net Cash Proceeds received by Parent,
the Borrower or a Subsidiary of the foregoing from Dispositions made pursuant to
this clause (i) are applied to prepay Term Loans to the extent required by
Section 2.05(b)(ii);

 

(j)          any Disposition of any asset between or among the Subsidiaries of
the Borrower as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to this Section 7.05;

 

(k)          Dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; provided that the Net Cash
Proceeds received by Parent, the Borrower or a Subsidiary of the foregoing from
Dispositions made pursuant to this clause (k) are applied to prepay Term Loans
to the extent required by Section 2.05(b)(ii);

 

(l)          the transfer for fair value of property (including Equity Interests
of Subsidiaries of the Borrower) to another Person in connection with a joint
venture arrangement with respect to the transferred property; provided that such
transfer is permitted under Section 7.02(l);

 

(m)          the unwinding or termination of Swap Contracts permitted hereunder
pursuant to their terms;

 

 107 

 

  

(n)          Dispositions by the Borrower or any Subsidiary thereof not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition no Default shall have occurred and be continuing or would
result therefrom, (ii) such Disposition shall not be for a substantial portion
of the Collateral, (iii) such Disposition shall be for no less than the Fair
Market Value of such property at the time of such Disposition, (iv) at least 75%
of the purchase price for such property shall be paid to the Borrower or such
Subsidiary, as applicable, in the form of cash or Cash Equivalents; provided,
however, that for the purposes of this clause (n)(iv), the following shall be
deemed to be cash: (x) any securities received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received in the conversion) within one hundred eighty (180) days
following the closing of the applicable Disposition and (y) any Designated
Non-Cash Consideration in respect of such Disposition shall have an aggregate
Fair Market Value, taken together with the Designated Non-Cash Consideration in
respect of all other Dispositions, not in excess of $21,600,000 (with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured as
of the time received) and (v) the Net Cash Proceeds received by the Borrower or
a Subsidiary thereof from Dispositions made pursuant to this clause (n) are
applied to prepay Term Loans to the extent required by Section 2.05(b)(ii);

 

(o)          the Disposition of assets acquired pursuant to or in order to
effectuate a Permitted Acquisition or an Investment permitted pursuant to
Section 7.02, which assets are not used or useful to the core or principal
business of Parent, the Borrower and their respective Subsidiaries;

 

(p)          any issuance of, or Disposition in connection with, directors’
qualifying shares or investments by residents of a particular jurisdiction as,
and to the extent, mandated by relevant foreign law; and

 

(q)          any abandonment, cancellation, non-renewal or discontinuance of use
or maintenance of Intellectual Property (or rights relating thereto) of any Loan
Party that the Borrower determines in good faith is desirable in the conduct of
its business.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent is authorized to, and, upon request, shall, take any
actions necessary or deemed appropriate in order to effect the foregoing.

 

Section 7.06         Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except: 

 

(a)          each Subsidiary may make Payments to the Borrower and to other
Subsidiaries that directly or indirectly own Equity Interests of such Subsidiary
(and, in the case of a Restricted Payment by a non-wholly owned Subsidiary, to
the Borrower and any such other Subsidiary and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests, it
being understood, however, that any such Subsidiary may exclude one or more
classes of equity holders from any such Restricted Payment so long as the class
or classes of equity interests owned by any Loan Party or any Subsidiary are not
excluded from any such Restricted Payment);

 

(b)          Parent, the Borrower and each of their respective Subsidiaries may
declare and make dividend payments or other distributions payable solely in the
Equity Interests (other than Disqualified Equity Interests) of such Person;

 

(c)          to the extent constituting Restricted Payments, the Borrower and
the Subsidiaries may take actions expressly permitted by Sections 7.02 (other
than Sections 7.02(e)), 7.04, 7.08 or 7.12);

 

(d)          Borrower or any Subsidiary may make Restricted Payments to Parent:

 

 108 

 

  

(i)          the proceeds of which shall be used by Parent to pay (a) its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, plus any
reasonable and customary indemnification claims made by directors, officers or
employees of Parent or (b) the fees and other amounts described in Sections
7.08(e) and (l) to the extent that the Borrower or any Subsidiary would be then
permitted under such Section 7.08(e) or (l), as applicable to pay such fees and
other amounts directly;

 

(ii)         the proceeds of which will be used to repurchase, retire or
otherwise acquire the Equity Interests of Parent or any of its Subsidiaries from
current or former directors, managers, officers, employees, consultants or
independent contractors or members of management of Parent, the Borrower or any
Subsidiary (or their estate, heirs, beneficiaries under their estates, family
members, spouse, former spouse, domestic partner and/or former domestic
partner), in each case in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, benefit plan or agreement, stock subscription plan, employment
termination agreement or any other employment agreements, partnership agreement
or equity holders’ agreement in an aggregate amount, except with respect to
non-discretionary repurchases, acquisitions, retirements or redemptions pursuant
to the terms of any stock option or stock appreciation rights plan, any
management, director and/or employee stock purchase, ownership or incentive
plan, benefit plan or agreement, stock subscription plan, employment termination
agreement or any other employment agreement, partnership agreement or equity
holders’ agreement, not in excess of $6,000,000 in any fiscal year of the
Borrower plus any unutilized portion of such amount in the immediately preceding
fiscal year (provided that such amount shall not, in any event, exceed
$12,000,000 in any fiscal year);

 

(iii)        the proceeds of which are applied to the purchase or other
acquisition by Parent of all or substantially all of the property and assets or
business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all of the Equity Interests in a
Person or to finance any Investment permitted to be made pursuant to Section
7.02 as if such Investment were made by the Borrower or any Subsidiary; provided
that if such purchase, other acquisition or other Investment had been made by
the Borrower or any Subsidiary, it would have constituted a Permitted
Acquisition or other Investment permitted under Section 7.02; provided, further,
that (A) such Restricted Payment shall be made substantially concurrently with
the closing of such purchase, other acquisition or other Investment and
(B) Parent shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) and any liabilities
assumed to be contributed to the Borrower or any Subsidiary or (2) the merger
(to the extent permitted in Section 7.04) into the Borrower or any Subsidiary of
the Person formed or acquired in order to consummate such purchase, other
acquisition or other Investment;

 

(iv)        the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to directors, managers, officers and employees of
Parent, in each case, to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of Parent and its Subsidiaries;
and

 

(v)         to the extent constituting Restricted Payments, amounts that would
be permitted to be paid directly by Parent or its Subsidiaries under Section
7.08 (other than Section 7.08(f));

 

 109 

 

  

(e)          in addition to the foregoing Restricted Payments, the Borrower may
make additional Restricted Payments to Parent, the Proceeds of which may be used
by Parent to make Restricted Payments, in an aggregate amount not to exceed an
amount equal to the portion, if any, of the Available Amount on the date
Borrower elects to apply this to Section 7.06(e); provided that, in the case of
this Section 7.06(e), (A) immediately before and after giving effect to any such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing and (B) immediately after giving effect to any such Restricted
Payment, the Borrower and its Subsidiaries shall be in Pro Forma Compliance with
a Total Net Leverage Ratio as of the end of the most recently ended Test Period
not to exceed 4.75:1.00, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) (or, prior to the first delivery
thereof, on the basis of the most recent financial statements delivered prior to
the Closing Date pursuant to Section 4.01(g)(ii)) as if the Restricted Payment
had occurred on the first day of such Test Period;

 

(f)          Parent and Borrower may (i) make scheduled payments of interest on
the Convertible Notes as and when due under the terms thereof and of the
Convertible Notes Indenture, as in effect on the date hereof, (ii) honor any
request by a holder of the Convertible Notes to convert all or a portion of
their Convertible Notes into common Equity Interests of Parent and, so long as
no Default or Event of Default shall have occurred and is continuing or would
result therefrom, make cash payments in lieu of fractional shares in connection
with any such conversion and (iii) so long as no Default or Event of Default
shall have occurred and is continuing or would result therefrom, make cash
payments to redeem or repurchase all or any portion of the Convertible Notes
(including, without limitation, conversion payments on the Convertible Notes in
cash upon an early conversion or termination thereof);

 

(g)          the Borrower and any Subsidiary may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination of its
Equity Interests or any Permitted Acquisition (or similar Investment) and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion;

 

(h)          the payment of dividends and distributions within sixty (60) days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would otherwise be permitted pursuant to this Section
7.06;

 

(i)          Restricted Payments in amounts sufficient to permit Parent to pay
its consolidated, combined or similar tax liability with respect to income,
franchise or similar taxes in respect of the Borrower and its Subsidiaries in
the event that the Borrower files a consolidated, combined or similar type
income tax return with Parent; provided that the amount of such Restricted
Payments shall not be greater than the amount of such taxes that would have been
due and payable by the Borrower and the Borrower’s Subsidiaries had the Borrower
filed a consolidated, combined or similar type income tax return as the parent
of a consolidated group that included only the Borrower and the Borrower’s
Subsidiaries;

 

(j)          the Borrower or Parent may redeem in whole or in part any Equity
Interests of the Borrower or Parent solely as part of an exchange for another
class of Equity Interests or rights to acquire Equity Interests or with proceeds
from substantially concurrent equity contributions from, or issuances of new
shares of its Equity Interests to, any Person other than Borrower or any of its
Subsidiaries; provided that any terms and provisions material to the interests
of the Lenders, when taken as a whole, contained in such other class of Equity
Interests of the Borrower or Parent are no more adverse (taken as a whole in any
material respect) to the Lenders than those contained in the Equity Interests
redeemed thereby;

 

 110 

 

  

(k)          each Subsidiary of the Borrower, or its direct or indirect parent
(other than the Borrower), may repurchase its Equity Interests owned by any of
its minority owners upon a direct or indirect sale of such Subsidiary or of all
or substantially all of such Subsidiary’s assets (provided that such sale is
permitted under this Agreement);

 

(l)          so long as no Default shall have occurred and be continuing or
would result therefrom, other Restricted Payments not in excess of $18,000,000
in the aggregate;

 

(m)          the Borrower may declare and make Restricted Payments to Parent and
Parent may in turn make Restricted Payments from such amounts so long as (i) no
Default shall have occurred and is continuing and (ii) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that after giving effect to such Restricted Payment on a Pro Forma
Basis the Total Net Leverage Ratio recomputed as of the end of the most recently
ended Test Period would not be greater than 3.50:1.00;

 

(n)          so long as no Default or Event of Default shall have occurred and
is continuing or would result therefrom, Parent may make premium payments in
connection with a Permitted Bond Hedge Transaction and settle any related
Permitted Warrant Transaction (i) by delivery of shares of Parent’s common stock
upon net share settlement thereof or (ii) by set-off against the related
Permitted Bond Hedge Transaction and payment of an early termination amount
thereof in common stock upon any early termination thereof; and

 

(o)          Restricted Payments to acquire the Equity Interests of Parent made
pursuant to any stock option or stock appreciation rights plan, any management,
director and/or employee stock ownership or incentive plan, benefit plan or
agreement, stock subscription plan, employment termination agreement, employee
stock purchase plan or any other employment agreements, in each case, as in
effect on the Closing Date (or otherwise no less favorable to Parent, the
Borrower and their respective Subsidiaries than any such plans in effect on the
Closing Date); provided that (i) at least 75% of the proceeds for any such
acquisition of Equity Interests shall be with proceeds contributed to Parent,
the Borrower or one or more of its subsidiaries from an employee thereof and
(ii) any such acquired Equity Interests shall be promptly contributed to such
employee.

 

Section 7.07         Change in Nature of Business; Conduct of Business. Engage
in any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof. 

 

 111 

 

  

Section 7.08         Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than (a) transactions among Loan Parties, (b)
transactions between one or more Subsidiaries of the Borrower, so long as no
such Subsidiary is a Loan Party, (c) on fair and reasonable terms substantially
as favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, (d) customary fees and indemnities may be
paid to, and customary indemnification agreements (or similar arrangement) may
be made with, any directors, officers, employees or members of management of
Parent, the Borrower and the other Subsidiaries and reasonable out-of-pocket
costs of such Persons may be reimbursed, (e) employment, compensation, bonus,
incentive, retention and severance arrangements and health, disability and
similar insurance or benefit plans or other benefit arrangements between Parent,
the Borrower or any of their respective Subsidiaries thereof and their
respective directors, officers, employees or managers (including management and
employee benefit plans or agreements, retirement or savings plans, vacation
plans, subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former employees, officers, directors, managers, consultants or
independent contractors and stock option or incentive plans and other
compensation arrangements) in the ordinary course of business or as otherwise
approved by the board of directors (or other similar governing body) of Parent,
the Borrower or any their respective Subsidiaries, (f) Restricted Payments
permitted under Section 7.06 (excluding provisions thereof generally permitting
transactions permitted by this Section 7.08), (g) Investments permitted under
Section 7.02 (excluding provisions thereof generally permitting transactions
permitted by this Section 7.08), (h) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment to
any such agreement to the extent such an amendment is not materially adverse,
taken as a whole, to the Lenders in any material respect, (i) transactions
between a Loan Party and any Person that is an Affiliate solely due to the fact
that a director of such Person is also a director of any Loan Party; provided,
however, that such director abstains from voting as a director of such Loan
Party, as the case may be, on any matter involving such other Person, (j) the
issuance of Equity Interests (i) in connection with employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of Parent, the Borrower or any their respective
Subsidiaries or (ii) to any other Person in connection with any Permitted
Acquisition or other Investment permitted hereunder, (k) loans, guarantees and
other transactions by the Borrower and its Subsidiaries to the extent not
prohibited under Article VII (excluding provisions thereof generally permitting
transactions permitted by this Section 7.08), (l) the Transactions and the
payment of fees and expenses in connection with the consummation of the
Transactions, (m) any issuance of Equity Interests in Parent or other payments,
awards or grants in cash, securities, Equity Interests in Parent or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans in the ordinary course of business approved by the board of
directors (or other similar governing body) of Parent or the Borrower, as the
case may be, (n) the payment of reasonable out-of-pocket costs and expenses
relating to registration rights and indemnities provided to Persons holding
Equity Interests of the Loan Parties pursuant to any registration rights
agreement entered into after the Closing Date, (o) transactions in which the
Borrower or any Subsidiary thereof, as the case may be, delivers to the
Administrative Agent a letter from an accounting, appraisal, investment banking
firm or consultant of nationally recognized standing that is, in the good faith
judgment of the Borrower, qualified to perform the task for which it has been
engaged and that is independent of the Borrower and its Affiliates stating that
such transaction is fair to the Borrower or such Subsidiary from a financial
point of view or meets the requirements of clause (c) of this Section 7.08, (p)
transactions with wholly-owned Subsidiaries of the Borrower for the purchase or
sale of goods, products, parts and services entered into in the ordinary course
of business and consistent with past practice, (q) transactions with joint
ventures for the purchase or sale of goods, equipment and services entered into
in the ordinary course of business and consistent with past practice and
(r) Investments by Affiliates in Indebtedness or preferred Equity Interests of
Parent, the Borrower or any of their respective Subsidiaries (and/or such
Affiliate’s exercise of any permitted rights with respect thereto) including
without limitation, any Investment by Affiliates in Indebtedness hereunder
pursuant to Section 10.07(j), so long as non-Affiliates were also offered the
opportunity to invest in such Indebtedness or preferred Equity Interests, and
transactions with Affiliates solely in their capacity as holders of Indebtedness
or preferred Equity Interests of Parent, the Borrower or any of their respective
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally. 

 

 112 

 

  

Section 7.09         Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability (a) of any Subsidiary that is not a Loan Party to make
Restricted Payments to Borrower or any Guarantor, except for (i) any agreement
in effect on the Closing Date and described on Schedule 7.09 (as amended, so
long as such restrictions are not expanded in scope), (ii) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of Parent, or any
agreement assumed in connection with the acquisition of assets from any Person,
so long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of Parent or of the acquisition of assets from such
Person, (iii) any agreement representing Indebtedness of a Subsidiary of Parent
which is not a Loan Party and which Indebtedness is permitted by Section 7.03,
(iv) any agreement in connection with a Disposition permitted by Section 7.05
or, any disposition not constituting a Disposition, (v) customary provisions (1)
in joint venture agreements or other similar agreements applicable to joint
ventures permitted under Section 7.02, and (2) in partnership agreements,
limited liability company agreements and other similar agreements that restrict
the transfer of ownership interests in the relevant partnership, limited
liability company or other person, (vi) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(vii) customary net worth provisions contained in real property leases entered
into by Parent, the Borrower or any their respective Subsidiaries in the
ordinary course of business, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of Parent, the Borrower and the Subsidiaries to meet their ongoing
payment obligations under the Loan Documents, (viii) any customary or
commercially reasonable restrictions of IP Rights contained in licenses or
sublicenses (or other grants of rights to use or exploit), (ix) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (x) customary or reasonable restrictions contained in any
agreements or instruments governing (A) the First Lien Credit Agreement, (B)
Specified Refinancing Debt, (C) Permitted Pari Passu Secured Refinancing Debt,
(D) Permitted Junior Refinancing Debt, (E) Incremental Equivalent Debt and
(F) Indebtedness permitted pursuant to Section 7.03 (to the extent applicable
only to the Foreign Subsidiaries obligated with respect to such Indebtedness),
and, in each case, any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof), (xi) restrictions contained in agreements and instruments
governing Indebtedness permitted pursuant to Section 7.03 to the extent not
materially more restrictive, taken as a whole, to the Borrower and its
Subsidiaries than the covenants contained in this Agreement and the other Loan
Documents and the First Lien Loan Documents (as reasonably determined by the
Borrower, which determination shall be conclusive), (xii) any agreement relating
to Indebtedness incurred pursuant to Sections 7.03(e), (xiii) solely to the
extent that such restrictions relate to the Subsidiary being acquired or
incurring such Indebtedness restrictions contained in Indebtedness permitted
pursuant to Section 7.03(k), (xiv) restrictions imposed by reason of applicable
Law, and (xv) any amendments, modifications, restatements, renewal, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in the foregoing clauses (i) through
(xiv); provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower not materially more restrictive with respect
to such Restricted Payment restrictions than those contained in the Restricted
Payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; or (b) of
Parent, the Borrower or any Subsidiary Guarantor to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Term Facilities and the Obligations or under the Loan
Documents except for (i) any agreement in effect on the Closing Date and
described on Schedule 7.09, (ii) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of Parent, or any agreement assumed in
connection with the acquisition of assets from any Person, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of Parent or of the acquisition of assets from such Person and
applies solely to such Subsidiary or to such acquired assets, (iii) customary
restrictions that arise in connection with (x) any Lien permitted by Section
7.01 on any asset or property that is not, and is not required to be, Collateral
that relates to the property subject to such Lien or (y) any Disposition
permitted by Sections 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition, (iv) negative pledges and restrictions on Liens in
favor of any holder of Indebtedness permitted under Sections 7.03(e), but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness and proceeds and products thereof (including
property which is cross-collateralized pursuant to the proviso to such clause),
(v) restrictions imposed by (1) any agreement relating to secured Indebtedness
permitted pursuant to Section 7.03 to the extent that such restrictions apply
only to the property or assets securing such Indebtedness and proceeds and
products thereof or (2) any agreements and instruments governing Indebtedness
permitted pursuant to Section 7.03 to the extent not materially more
restrictive, taken as a whole, to Parent and its Subsidiaries than the covenants
contained in this Agreement and the other Loan Documents and the First Lien Loan
Documents (as reasonably determined by the Borrower, which determination shall
be conclusive), (vi) customary or commercially reasonable restrictions in
leases, subleases, licenses, sublicenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (vii) customary net worth provisions contained in real property leases
entered into by Parent, the Borrower or any their respective Subsidiaries in the
ordinary course of business, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of Parent, the Borrower and their respective Subsidiaries to meet
their ongoing obligations, (viii) customary or reasonable restrictions contained
in agreements and instruments relating to (A) the First Lien Credit Agreement,
(B) Specified Refinancing Debt, (C) Permitted Pari Passu Secured Refinancing
Debt, (D) Permitted Junior Refinancing Debt, (E) Incremental Equivalent Debt
and, in each case, any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof); provided that in each case that such restrictions do not
restrict the Liens securing the Obligations or the senior priority status
thereof (it being understood that any such Indebtedness shall be permitted to be
secured on a pari passu basis or junior with the Obligations, if permitted
pursuant to Section 7.01), (ix) restrictions arising in connection with cash or
other deposits permitted under Sections 7.01 or 7.02 and limited to such cash or
deposit, (x) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) customary and reasonable
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (xii) customary and reasonable provisions (1) in joint
venture agreements and other similar agreements applicable to joint ventures,
and (2) in partnership agreements, limited liability company agreements and
other similar agreements that restrict the transfer of ownership interests in
the relevant partnership, limited liability company or other person, (xiii)
Indebtedness permitted pursuant to Section 7.03 incurred by Foreign Subsidiaries
(to the extent applicable only to the Foreign Subsidiaries obligated with
respect to such Indebtedness), (xiv) restrictions imposed by applicable Law,
(xv) restrictions contained in Indebtedness permitted pursuant to Section
7.03(f) or (l), to the extent relating to the Subsidiary incurring such
Indebtedness or party to such agreement and its Subsidiaries; provided that such
restrictions do not restrict the Liens securing the Obligations as contemplated
by the Loan Documents or the senior-priority status thereof and (xvi) any
amendments, modifications, restatements, renewal, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in the foregoing clauses (i) through (xv); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower not materially more restrictive with respect to such Lien restrictions
than those contained in the Lien restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing. 

 113 

 

  

Section 7.10         Financial Covenants. The Borrower shall not permit the
Total Net Leverage Ratio as of the last day of such fiscal quarter to exceed the
ratio set forth below for such fiscal period:

 

Calendar Year   March 31   June 30   September 30   December 31 2018   —  
7.75:1.00   7.75:1.00   7.75:1.00 2019   7.75:1.00   7.25:1.00   7.25:1.00  
7.25:1.00 2020   7.00:1.00   7.00:1.00   7.00:1.00   6.75:1.00 2021   6.75:1.00
  6.75:1.00   6.75:1.00   6.50:1.00 2022   6.50:1.00   6.50:1.00   6.50:1.00  
6.25:1.00 2023   6.25:1.00   6.25:1.00   6.25:1.00   6.25:1.00 2024   6.25:1.00
  6.25:1.00   6.25:1.00   6.25:1.00 2025   6.25:1.00   —   —   —

 

 114 

 

  

Section 7.11         Fiscal Year. Make any change in the fiscal year of the
Borrower; provided, however, that the Borrower may, with the written consent of
the Required Lenders, change its fiscal year to any other fiscal year reasonably
acceptable to the Required Lenders, in which case, the Borrower and the
Administrative Agent will, and is hereby authorized by the Lenders to make any
amendments to this Agreement that are necessary, in the reasonable judgment of
the Administrative Agent and the Borrower, to reflect such change in fiscal
year. 

 

Section 7.12         Prepayments, Etc. of Indebtedness; Amendments. (a) Make,
directly or indirectly, any voluntary prepayment or other voluntary distribution
(whether in cash, securities or property), prior to the scheduled due date
thereof, of or in respect of principal of or interest on Junior Financing, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Junior Financing in respect thereof, except (i) payments of regularly
scheduled interest and fees and payments of indemnities and expense
reimbursement, (ii) the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests), (iii) the prepayment, redemption,
purchase, defeasance or other satisfaction of any Junior Financing with any
Permitted Refinancing thereof, (iv) payments of interest in the form of payments
in kind, accretion or similar payments, (v) in the case of the Second Lien Term
Loans, in respect of any mandatory prepayments declined by the Lenders under
this Agreement and (vi) additional prepayments in an aggregate amount not to
exceed an amount equal to the portion, if any, of the Available Amount on the
date of such election that the Borrower elects to apply to this Section
7.12(a)(vi),; provided that, in the case of this Section 7.12(a)(vi), (A)
immediately before and after giving effect to any such prepayment, no Default or
Event of Default shall have occurred and be continuing and (B) immediately after
giving effect to any such prepayment, the Borrower and its Subsidiaries shall be
in Pro Forma Compliance with a Total Net Leverage Ratio as of the end of the
most recently ended Test Period not to exceed 4.75:1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) (or,
prior to the first delivery thereof, on the basis of most recent financial
statements delivered prior to the Closing Date pursuant to Section 4.01(g)(ii))
as if the applicable payment had occurred on the first day of such Test Period
or (b) amend, modify or change any term or condition of any Junior Financing
Documentation (excluding the Second Lien Term Loans) or any of its Organization
Documents in any manner that is (I) taken as a whole, materially adverse to the
interests of the Administrative Agent or the Lenders (provided, that if such
Junior Financing, when originally incurred or at the time of such amendment,
modification or change, would be permitted to be incurred having terms and
conditions that give effect such amendment, modification or change, then such
amendment, modification or change shall not be deemed adverse to the interests
of the Administrative Agent or the Lenders) and (II) in the case of any Junior
Financing Documentation in respect of Junior Financing that is subject to an
intercreditor agreement (including without limitation the Second Lien Loan
Documents) to which the Administrative Agent is a party, prohibited by such
intercreditor agreement; provided that this clause (b) shall not, for the
avoidance of doubt, restrict a Refinancing of any Junior Financing otherwise
permitted hereunder that complies with the definition of “Permitted Refinancing”
and any amendment to any Junior Financing Documentation to reflect such
Permitted Refinancing. 

 

 115 

 

  

Section 7.13         Passive Nature of Parent. Parent shall not engage in any
business or operations other than (a) the direct or indirect ownership of all
outstanding Equity Interests of the Borrower and its Subsidiaries;
(b) maintaining its corporate existence; (c) participating in tax, accounting
and other administrative activities (including preparing reports and financial
statements); (d) the performance of its obligations under Permitted Acquisitions
and the Loan Documents and Second Lien Loan Documents to which it is a party,
(e) the making and owning and holding of Investments, Restricted Payments and
any other actions by Parent otherwise expressly permitted under this Agreement;
(f) compliance with applicable Law; (g) making payments under the Convertible
Notes and performing such actions as required under the Convertible Notes and
any other actions by Parent otherwise expressly permitted under this Agreement,
and (h) obligations and activities incidental to the business or activities
described in the foregoing clauses (a) through (g), including providing
indemnification of officers, directors, shareholders and employees. 

 

Section 7.14         Federal Reserve Regulations. Use the proceeds of any Term
Borrowing, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose. 

 

Section 7.15         Organization Documents; Legal Name, State of Formation and
Form of Entity. (a) Amend, modify or change its Organization Documents in a
manner adverse to the Lenders or (b) without providing ten days prior written
notice to the Administrative Agent (or such lesser period as the Administrative
Agent may agree), change its name, state of formation or form of organization. 

 

Section 7.16         Ownership of Subsidiaries. Notwithstanding any other
provisions of this Agreement to the contrary, (a) permit any Person (other than
Parent or any Subsidiary) to own any Equity Interests of any Subsidiary, except
to qualify directors where required by applicable Law or to satisfy other
requirements of applicable Law with respect to the ownership of Equity Interests
of Foreign Subsidiaries and except for any joint ventures or strategic alliances
entered into in connection with the pursuit of business substantially related or
incidental to a line of business conducted by Parent or any Subsidiary thereof
on the Closing Date, or (b) permit any Subsidiary to issue or have outstanding
any shares of preferred Equity Interests. 

 

Section 7.17         Sale and Leaseback Transactions. Enter into Sale and
Leaseback Transactions which, in the aggregate, exceed $3,600,000. 

 

Section 7.18         Sanctions and Foreign Corrupt Practices Act.  

 

(a)          Use, directly or indirectly, the proceeds of the Term Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person (i) to fund any activities or business of
or with any Embargoed Person or in any Sanctioned Country or (ii) in any other
manner that would result in the violation of Sanctions by any Person (including
any Person participating in the Term Loans, whether as an underwriter, advisor,
investor or otherwise).

 

(b)          Use, directly or indirectly, the proceeds of the Term Loans for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage in violation of the FCPA or any other anti-corruption law
applicable to Parent, the Borrower and their respective Subsidiaries.

 

 116 

 

 

Article VIII

Events of Default and Remedies

 

Section 8.01         Events of Default. Any of the following shall constitute an
“Event of Default”: 

 

(a)          Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Term
Loan when due, or (ii) within five (5) Business Days after the same becomes due,
any interest on any Term Loan or any fee due hereunder, or any other amount
payable hereunder or with respect to any other Loan Document; or

 

(b)          Specific Covenants. Parent, the Borrower or any their respective
Subsidiaries fails to perform or observe any term, covenant or agreement
contained in any of Sections 6.03(a), 6.05(a) (solely with respect to the
Borrower), 6.09, 6.12, 6.15 or in any Section of Article VII; or

 

(c)          Other Defaults. Parent, the Borrower or any their respective
Subsidiaries fails to perform or observe any covenant or agreement (other than
those specified in Section 8.01(a) or (b) above) contained in any Loan Document
on its part to be performed or observed and such failure continues for thirty
(30) days after notice thereof by the Administrative Agent to the Borrower; or

 

(d)          Representations and Warranties. Any representation or warranty made
or deemed made by or on behalf of Parent, the Borrower or any their respective
Subsidiaries herein, in any other Loan Document, or in any document required to
be delivered pursuant hereto or thereto shall be incorrect in any material
respect when made or deemed made (or in any respect if any such representation
or warranty is already qualified by materiality); or

 

(e)          Cross-Default. Any Loan Party or any Subsidiary thereof (i) fails
to make any payment of principal, premium or interest beyond the applicable
grace period with respect thereto, if any (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise), in respect of any
Indebtedness (other than Indebtedness hereunder and Indebtedness owed by any
Loan Party to any other Loan Party or Indebtedness owed by any non-Loan Party
Subsidiary to any non-Loan Party Subsidiary) having an aggregate outstanding
principal amount of more than the Threshold Amount or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness
(other than Indebtedness hereunder and Indebtedness owed by a Loan Party to
another Loan Party) having an aggregate outstanding principal amount of more
than the Threshold Amount, or any other event occurs (and such failure or event
continues past any applicable grace period), the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(ii) shall not apply to (x) secured Indebtedness that becomes due
as a result of the voluntary sale or transfer or other Disposition (including
any Casualty Event) of the property or assets securing such Indebtedness, if
such sale, transfer or Disposition is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when
required under the documents providing for such Indebtedness or (y) events of
default, termination events or any other similar event under the documents
governing Swap Contracts for so long as such event of default, termination event
or other similar event does not result in the occurrence of an early termination
date or any acceleration or prepayment of any amounts or other Indebtedness
payable thereunder; provided, further, that the occurrence of any event or
condition that does not otherwise constitute a Default or Event of Default and
permits the conversion of the Convertible Notes into common Equity Interests of
Parent or cash shall not constitute an Event of Default pursuant to this clause
(e)(ii); provided, further, that, with respect to any such default or event or
other condition under the First Lien Loan Documents or under the Documentation
governing other First Lien Obligations, such default or event or other condition
shall only constitute an Event of Default under this Agreement if either (A)
such default or event or other condition relates to the failure to make any
payment of principal, premium or interest by the stated maturity thereof or (B)
in the case of any other default or event or other condition, such default or
event or other condition has resulted in the principle amount of the applicable
First Lien Facilities having been declared due and payable prior to the stated
maturity thereof in accordance with the terms thereof; or

 

 117 

 

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
thereof (other than Immaterial Subsidiaries) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes a general
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or substantially all of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged and unstayed for sixty
(60) days; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or substantially all of its property is instituted without the
consent of such Person and continues undismissed and unstayed for sixty (60)
days, or an order for relief is entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof (other than any Immaterial Subsidiary) admits in writing its
inability or fails generally to pay its debts as they become due or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or substantially all of the property of any such Person and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; or

 

(h)          Judgments. There is entered against any Loan Party or any
Subsidiary thereof a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not paid, and not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and does not dispute coverage) and there is a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)          ERISA. (i) An ERISA Event or Foreign Plan Event occurs which
results or would reasonably be expected to result in liability of any Loan Party
in an aggregate amount (determined as of the date of occurrence of such ERISA
Event) which would reasonably be expected to, individually, or in the aggregate,
have a Material Adverse Effect or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under any Multiemployer Plan which has resulted or would reasonably be
expected to result in liability of any Loan Party in an aggregate amount which
would reasonably be expected to, individually, or in the aggregate, have a
Material Adverse Effect; or

 

(j)          Invalidity of Loan Documents. Any material provision of the
Guaranty or any material provision of any Collateral Document, at any time after
its execution and delivery and for any reason other than (x) as expressly
permitted hereunder or thereunder (including such express permission as a result
of a transaction permitted under Section 7.04 or 7.05, or satisfaction in full
of all the Obligations then due and owing (other than contingent indemnification
or other obligations as to which no claim has been asserted and obligations)) or
(y) as a result of the acts or omissions of the Administrative Agent or any
Lender, ceases to be in full force and effect; or any Loan Party denies in
writing that it has any or further liability or obligation under the Guaranty or
any Collateral Document (other than as a result of repayment in full of the
Obligations then due and owing (other than contingent indemnification or other
obligations as to which no claim has been asserted) and termination of the
Aggregate Term Commitments, or as a result of a transaction permitted hereunder
or thereunder (including as a result of a transaction permitted under Section
7.04 or 7.05)); or

 

 118 

 

 

(k)          Change of Control. There occurs any Change of Control; or

 

(l)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create a valid and perfected
second-priority lien on and security interest in a material portion of
Collateral covered thereby, subject to Liens permitted under Section 7.01, and
such failure of such lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of ten (10) Business Days, except
(i) to the extent that any such perfection or priority is not required pursuant
to Section 4.01, Section 6.13 or Section 6.14, or the provisions of the
applicable Collateral Document, or results from the failure of the
Administrative Agent to maintain possession of possessory collateral actually
delivered to it or to file Uniform Commercial Code continuation statements or
other applicable documents or statements to the extent solely within its
control, (ii) as to Collateral consisting of real property, to the extent that
such losses are covered by a lender’s title insurance policy and such insurers
have not denied or failed to acknowledge coverage, or (iii) upon satisfaction in
full of all the Obligations then due and owing (other than the contingent
indemnification or other obligations as to which no claim has been asserted).

 

(m)          Intercreditor and Subordination Agreements. (A) Any Loan Party
shall assert in writing that any of the Second Lien Intercreditor Agreement
(after execution and delivery thereof) or any Other Intercreditor Agreement
(after execution and delivery thereof) or applicable subordination agreement
(after execution and delivery thereof), in each case relating to Indebtedness of
any Loan Party that is subordinate in right of payment to the Obligations and
Indebtedness of any Loan Party secured by Collateral if the Lien on such
Collateral securing such Indebtedness is senior to the Lien of the
Administrative Agent securing the Obligations, shall have ceased for any reason
to be in full force and effect (other than pursuant to the terms hereof or
thereof) or shall knowingly contest, or knowingly support another Person in any
action that seeks to contest, the validity or effectiveness of any such
intercreditor or subordination agreement (other than pursuant to the terms
hereof or thereof) or (B) the lien priority or payment priority provisions of
the Second Lien Intercreditor Agreement (after execution and delivery thereof)
or any Other Intercreditor Agreement (after execution and delivery thereof) or
the payment or lien subordination provisions of any applicable subordination
agreement (after execution and delivery thereof), in each case, with respect to
Indebtedness having an outstanding principal amount in excess of the Threshold
Amount, shall terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any party thereto except as otherwise permitted
hereunder or in accordance with its terms (as in effect when such document is
consented to by the Borrower).

 

Section 8.02         Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent may (or shall, at the request
of the Required Lenders) take any or all of the following actions: 

(a)          declare the commitment of each Lender to make Term Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Term Loans,
all interest accrued and unpaid thereon, all premiums accrued and unpaid
thereon, if any, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

 

(c)          [reserved]; and

 

 119 

 

  

(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents, under any
document evidencing Indebtedness in respect of which the Term Facilities have
been designated as “Designated Senior Debt” (or any comparable term) and/or
under applicable Law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Term Loans shall automatically terminate, the
unpaid principal amount of all outstanding Term Loans and all interest,
premiums, if any, and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent or any Lender.

 

Section 8.03         Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after an actual or deemed entry of an order for
relief with respect to the Borrower under any Debtor Relief Law), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order, subject to any contrary provisions expressly set
forth in the Second Lien Intercreditor Agreement or an Other Intercreditor
Agreement, as applicable: 

 

(a)          first, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, disbursements and
other charges of counsel payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

(b)          second, to payment in full of Unfunded Advances/Participations;

 

(c)          third, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest) payable to the Lenders (including fees, disbursements and other
charges of counsel payable under Section 10.05) arising under the Loan Documents
and amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause (c) held by them;

 

(d)          fourth, to the portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, ratably among the Lenders in proportion to
their respective amounts of Term Loans;

 

(e)          fifth, to payment of that portion of the Obligations constituting
unpaid principal of and premiums, if any, payable on the Term Loans;

 

(f)          sixth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent and the other Secured Parties, ratably based upon the
respective aggregate amounts of all such Obligations then owing to the
Administrative Agent and the other Secured Parties; and

 

(g)          last, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law.

 

 120 

 

  

Article IX

Administrative Agent and Other Agents

 

Section 9.01         Appointment and Authorization of Agents.  

 

(a)          Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)          [Reserved].

 

(c)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder or under any intercreditor
agreement at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 9.02         Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder or under any intercreditor agreement) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct. 

 

Section 9.03         Liability of Agents. No Agent-Related Person shall (a) be
liable in its capacity as such for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein, to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction) or (b) be responsible in any manner to any
Lender or participant for any recital, statement, representation or warranty
made by any Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof. 

 

 121 

 

  

Section 9.04         Reliance by Agents.  

 

(a)          Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)          For purposes of determining compliance with the conditions
specified in Sections 4.01 and 4.02, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

Section 9.05         Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent shall notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders. 

 

 122 

 

  

Section 9.06         Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person. 

 

Section 9.07         Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall, on a ratable basis based
on such Lender’s Pro Rata Share of all the Term Facilities, indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of any Loan Party and without limiting the obligation of any Loan Party to do
so), and hold harmless each Agent-Related Person in each case from and against
any and all Indemnified Liabilities incurred by such Agent-Related Person;
provided, however, that no Lender shall be liable for any Indemnified
Liabilities incurred by an Agent-Related Person to the extent such Indemnified
Liabilities are determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Agent-Related Person’s own
gross negligence or willful misconduct; provided, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 shall apply whether or
not any such investigation, litigation or proceeding is brought by any Lender or
any other Person. Without limiting the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its pro rata share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Term Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent. 

 

Section 9.08         Agents in their Individual Capacities. Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though it were not an Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, an Agent or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to its Term Loans,
such Agent shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not an
Agent, and the terms “Lender” and “Lenders” include such Agent in its individual
capacity. 

 

 123 

 

 

Section 9.09         Successor Agents. The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ written notice to the Lenders
and the Borrower (provided that no such notice to the Borrower shall be required
if an Event of Default under Section 8.01(f) or (g) shall have occurred and be
continuing). If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under Section
8.01(a), (f) or (g) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent, and the retiring Administrative Agent’s appointment,
powers and duties as the Administrative Agent shall be terminated. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
continue in effect for its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has been appointed and accepted such appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Required Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the entering Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor or upon the expiration of the 30-day period following the retiring
Administrative Agent’s notice of resignation without a successor agent having
been appointed, the retiring Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents. If the Administrative Agent
becomes a Defaulting Lender, the Administrative Agent may be removed as the
Administrative Agent hereunder by the Borrower or the Required Lenders.  

 

Section 9.10         Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

 124 

 

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11         Collateral and Guaranty Matters. Each of the Lenders
irrevocably authorize and direct the Administrative Agent to, and the
Administrative Agent shall, upon the request of the Borrower, 

 

(a)          release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Term Commitments and payment in full of all Obligations then due and
owing (other than contingent indemnification or other contingent obligations as
to which no claim has been asserted), (ii) that is sold, disposed of or
distributed or to be sold, disposed of or distributed as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders, (iv) owned by a Subsidiary Guarantor upon release of
such Subsidiary Guarantor from its obligations under its Guaranty pursuant to
clause (c) below, or (v) upon property constituting Excluded Assets;

 

(b)          release or subordinate any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(e) (other than in connection
with self-insurance), (f), (i), (m), (n), (p), (q), (s) and (t);

 

(c)          release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder;

 

(d)          establish intercreditor arrangements as contemplated by this
Agreement;

 

(e)          if requested by the Borrower, to file an amendment to any financing
statement specifically identifying Excluded Assets.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent shall (and each Lender irrevocably authorizes the Administrative Agent
to), at the Borrower’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents, or to subordinate any Lien thereon granted to or
held by the Administrative Agent, or to release (or evidence the release of)
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11; provided
that, to the extent reasonably requested by the Administrative Agent, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that any such transaction has
been consummated in compliance with this Agreement and the other Loan Documents.

 

 125 

 

  

Section 9.12         [Reserved].

 

Section 9.13         Other Agents; Arrangers. None of the Lenders or other
Persons identified on the facing page of this Agreement or otherwise in this
Agreement as an “arranger”, “lead arranger”, “bookrunner”, “syndication agent”
or “documentation agent” (or similar title) shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder. 

 

Section 9.14         Appointment of Supplemental Administrative Agents.  

 

(a)          It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)          In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

 

(c)          Should any instrument in writing from the Borrower, Parent or any
other Loan Party be reasonably required by any Supplemental Administrative Agent
so appointed by the Administrative Agent for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, the
Borrower or Parent, as applicable, shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
reasonable request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

 126 

 

 

Section 9.15         Certain ERISA Matters.  

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans or Plans in connection with the Term Loans or the Term
Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement,

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans, the Term Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Term Loans, the Term
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement, or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

(i)          none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

 127 

 

  

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is either a U.S.
bank, a U.S. insurance carrier, a U.S. investment adviser, a U.S. registered
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time,

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is a
fiduciary under ERISA or the Internal Revenue Code, or both, with respect to the
Term Loans, the Term Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Term
Loans, the Term Commitments or this Agreement.

 

(c)          The Administrative Agent and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Term
Loans, the Term Commitments and this Agreement, (ii) may recognize a gain if it
extended the Term Loans or the Term Commitments for an amount less than the
amount being paid for an interest in the Term Loans or the Term Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

Article X

Miscellaneous

 

Section 10.01         Amendments, Etc. Except as otherwise expressly set forth
in this Agreement, no amendment, waiver or consent of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower (or the applicable Loan Party),
and acknowledged by the Administrative Agent (other than with respect to any
other amendment or waiver contemplated in clauses (a) through (g) below, which
shall only require the consent of the Lenders expressly described below rather
than the Required Lenders in addition to the Borrower), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: 

 

 128 

 

 

(a)          extend or increase the Term Commitment of any Lender, or reinstate
the Term Commitment of any Lender after the termination of such Term Commitment
pursuant to Section 8.02, in each case without the written consent of each
Lender directly and adversely affected thereby (it being understood that a
waiver of (or the amendments to the terms of) any condition precedent set forth
in Section 4.02 or the waiver of (or the amendments to the terms of) any
Default, mandatory prepayment or mandatory reduction of the Term Commitments
shall not constitute an extension or increase of any Term Commitment of any
Lender);

 

(b)          postpone any date scheduled for any payment of principal of, or
interest on, any Term Loan, or any fees or other premium payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (and subject to such further requirements as may be applicable thereto
under the last two (2) paragraphs of this Section 10.01), it being understood
that the waiver of any obligation to pay interest at the Default Rate, and the
amendment or waiver of any mandatory prepayment of Term Loans under any Term
Facility (or any component in calculation of the amount of such prepayment)
shall not constitute a postponement of any date scheduled for the payment of
principal, interest or fees;

 

(c)          reduce the principal of, or the rate of interest specified herein
on, any Term Loan, or (subject to clause (iii) of the proviso following clause
(g) below) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the financial covenants
or definition of Total Net Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in any rate of interest or any fees
based thereon; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation to pay interest at the Default Rate;

 

(d)          modify Section 2.05(b)(vi), 2.06(c), 2.13, 8.03 or the definition
of “Pro Rata Share” without the written consent of each Lender directly and
adversely affected thereby;

 

(e)          change any provision of this Section 10.01 (other than the last two
(2) paragraphs of this Section 10.01), or the definition of Required Lenders, or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or to make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(f)          other than in a transaction permitted under Section 7.04 or 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or

 

(g)          other than in a transaction permitted under Section 7.04 or 7.05,
release all or substantially all of the value of the aggregate Guaranty, without
the written consent of each Lender;

 

 129 

 

  

provided, further, that (i) [reserved]; (ii) [reserved]; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent, in its capacity as such, in addition to the Borrower and the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (iv) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Term Loans
are being funded by an SPC at the time of such amendment, waiver or other
modification, in addition to the Borrower and the Lenders required above; and
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein (but subject to clauses (i), (ii) and (iii) of the above
proviso), (A) any waiver, amendment, modification or consent in respect of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement or any other Loan Document of Lenders holding Term
Loans or Term Commitments of a particular Tranche (but not the Lenders holding
Term Loans or Term Commitments of any other Tranche) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the Lenders with respect to such Tranche
that would be required to consent thereto under this Section 10.01 if such
Lenders were the only Lenders hereunder at the time and (B) in determining
whether the requisite percentage of Lenders have consented to any amendment,
modification, waiver or other action, any Defaulting Lenders shall be deemed to
have voted in the same proportion as those Lenders who are not Defaulting
Lenders, except with respect to (x) any amendment, modification or other action
or plan of reorganization which by its terms deprives any Defaulting Lender of
its pro rata share of any payment or distribution to which all lenders of the
same Tranche are entitled, (y) any amendment, modification, waiver or other
action that by its terms adversely affects any Defaulting Lender in its capacity
as a Lender in a manner that differs in any material respect from, and is more
adverse to Defaulting Lender than it is to, other affected Lenders and (z) any
amendment, modification, waiver or other action that increases the Commitment of
any of such Defaulting Lenders, extends the maturity of any Facility under which
any of such Defaulting Lenders is a Lender or forgives or reduces principal of,
or interest on, any Term Loan owing to any of such Defaulting Lenders, in which
case the consent of such Defaulting Lender shall be required.

 

Notwithstanding anything herein to the contrary, no Lender consent is required
to effect any amendment or supplement to any Second Lien Intercreditor Agreement
or Other Intercreditor Agreement or intercreditor arrangement permitted under
this Agreement (i) that is for the purpose of, in connection with the incurrence
by any Loan Party of any Indebtedness of such Loan Party that is permitted to be
secured by the Collateral pursuant to Sections 7.01 and 7.03 of this Agreement,
(x) adding the holders thereof (or a representative with respect thereto) as
parties thereto, as expressly contemplated by the terms of any such
intercreditor agreement or other arrangement permitted under this Agreement, as
applicable, and/or (y) causing such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents) (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement or other arrangement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any such intercreditor agreement or other intercreditor arrangement permitted
under this Agreement; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent.

 

This Section 10.01 shall be subject to any contrary provision of Sections 1.03,
2.15, 2.16, 2.17, 2.20, 2.21 and 7.11 and the Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in the reasonable opinion
of the Administrative Agent and the Borrower in order to give effect to, and the
reflect the existence of, any Term Facility Increase pursuant to Section 2.15,
any Incremental Term Facility pursuant to Section 2.16, any Extension pursuant
to Section 2.17, any Incremental Equivalent Debt pursuant to Section 2.20 and
any Specified Refinancing pursuant to Section 2.21, in each case in accordance
with the terms set forth therein (including the addition thereof as a “Tranche”
and/or “Term Facility” hereunder, if applicable). In addition, notwithstanding
anything else to the contrary contained in this Section 10.01, (a) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error, omission or defect of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and (b) the Administrative
Agent and the Borrower shall be permitted to amend any provision of any
Collateral Document to better implement the intentions of this Agreement and the
other Loan Documents, and in each case, such amendments shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five (5)
Business Days following receipt of notice thereof.

 

 130 

 

  

Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may make one or more loan modification offers to all the Lenders of
any Term Facility that would, if and to the extent accepted by any such Lender,
(a) change the All-In Yield with respect to the Term Loans and Term Commitments
under such Term Facility (in each case solely with respect to the Term Loans and
Term Commitments of accepting Lenders in respect of which an acceptance is
delivered) and (b) treat the Term Loans and Term Commitments so modified as a
new “Term Facility” and a new “Tranche” for all purposes under this Agreement (a
“Term Loan Modification”); provided that (i) such loan modification offer is
made to each Lender under the applicable Term Facility on the same terms and
subject to the same procedures as are applicable to all other Lenders under such
Term Facility (which procedures in any case shall be reasonably satisfactory to
the Administrative Agent) and (ii) no Term Loan Modification shall affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent without its prior written consent.

 

In connection with any such Term Loan Modification, the Borrower and each
accepting Lender shall execute and deliver to the Administrative Agent such
agreements and other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the applicable loan modification offer and
the terms and conditions thereof, and this Agreement and the other Loan
Documents shall be amended in a writing (which may be executed and delivered by
the Borrower and the Administrative Agent and shall be effective only with
respect to the applicable Term Loans and Term Commitments of Lenders that shall
have accepted the relevant loan modification offer (and only with respect to
Term Loans and Term Commitments as to which any such Lender has accepted the
loan modification offer)) to the extent necessary or appropriate, in the
judgment of the Administrative Agent, to reflect the existence of, and to give
effect to the terms and conditions of, the applicable Term Loan Modification
(including the addition of such modified Term Loans and/or Term Commitments as a
“Term Facility” or a “Tranche” hereunder). No Lender shall have any obligation
whatsoever to accept any loan modification offer, and may reject any such offer
in its sole discretion. Notwithstanding the foregoing, no Term Loan Modification
referred to above shall become effective unless the Administrative Agent, to the
extent reasonably requested by the Administrative Agent, shall have received
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent in all material respects with those delivered on the
Closing Date under Section 4.01 with respect to the Borrower and the other Loan
Parties (other than changes to such legal opinions resulting from a change in
Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

 

Section 10.02         Notices; Electronic Communications.  

 

(a)          General. Unless otherwise expressly provided herein, all notices
and other communications provided for herein shall be in writing (including by
facsimile transmission or electronic mail) and shall be mailed, faxed, emailed
or delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone or electronic mail shall be made to the applicable
telephone number or electronic mail address, as the case may be, as follows:

 

 131 

 

  

(i)          if to the Borrower or the Administrative Agent, to the address, fax
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, fax number, electronic mail address or
telephone number as shall be designated by such party in a notice to the other
parties hereto, as provided in Section 10.02(d); and

 

(ii)         if to any other Lender, to the address, fax number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving, or is
unwilling to receive, notices under such Article II by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes (with the Borrower’s
consent), (i) and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Parent, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent-Related Person;
provided, however, that in no event shall any Agent-Related Person have any
liability to Parent, the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

 132 

 

  

(d)          Change of Address, Etc. Each of Parent, the Borrower and the
Administrative Agent may change its address, fax, telephone number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, fax, telephone
number or electronic mail address for notices and other communications hereunder
by notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower to
the extent required by Section 10.05. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 10.03         No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges provided
hereunder and under each other Loan Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent or
any Supplemental Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b)
[reserved], (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 

 

 133 

 

  

Section 10.04         Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the other Agents for all reasonable and documented or
invoiced out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents (including reasonable and documented or invoiced expenses
incurred in connection with due diligence and travel, courier, reproduction,
printing and delivery expenses), and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented out-of-pocket fees, disbursements and other
charges of counsel (limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one primary external counsel to the Agents,
taken as a whole, and, if reasonably necessary, one local counsel in each
relevant material jurisdiction to the Agents, taken as a whole) and (b) to pay
or reimburse the Administrative Agent, the other Agents and each Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including, without duplication of Taxes paid or
indemnified pursuant to Sections 3.01 and 3.04, any proceeding under any Debtor
Relief Law or in connection with any workout or restructuring and all
documentary Taxes associated with the Term Facilities), including the reasonable
and documented out-of-pocket fees, disbursements and other charges of counsel
(limited to the reasonable, and documented or invoiced, out-of-pocket fees,
disbursements and other charges of one counsel to the Administrative Agent, the
other Agents and the Lenders taken as a whole, and, if necessary, of one local
counsel in each relevant material jurisdiction and, in the event of any actual
or perceived conflict of interest, one additional counsel in each relevant
jurisdiction for each group of Lenders and Agents similarly situated taken as a
whole), in each case without duplication for any amounts paid (or indemnified)
under Section 3.01 and 3.04. The foregoing costs and expenses shall include,
without duplication of Taxes paid or indemnified pursuant to Sections 3.01 and
3.04, all reasonable search, filing, recording, title insurance and appraisal
charges and fees and Taxes related thereto, and other out-of-pocket expenses
incurred by any Agent. All amounts due under this Section 10.04 shall be paid
within thirty (30) days after invoiced or demand therefor (with a reasonably
detailed invoice with respect thereto) (except for any such costs and expenses
incurred prior to the Closing Date, which shall be paid on the Closing Date to
the extent invoiced at least three (3) Business Days prior to the Closing Date
(or such shorter period reasonably agreed by the Borrower)). The agreements in
this Section 10.04 shall survive the termination of the Aggregate Term
Commitments and repayment of all other Obligations. 

 

 134 

 

 

Section 10.05         Indemnification by the Borrower. The Borrower shall
indemnify and hold harmless the Arrangers, any other Agent, each Agent-Related
Person, each Lender, each of their respective Affiliates and each of their
respective officers, directors, employees, partners, trustees, advisors,
shareholders, agents, controlling persons and other representatives
(collectively, the “Indemnitees”) from and against (and will reimburse each
Indemnitee, as and when incurred, for) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs), disbursements, and reasonable and documented or
invoiced out-of-pocket fees and expenses (including the reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel
(limited to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one external counsel to the Indemnitees taken as a whole, and,
if reasonably necessary, of one local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions))
and of special counsel for each relevant specialty and, in the event of any
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, one additional counsel in each relevant jurisdiction for each group of
affected Indemnitees similarly situated taken as a whole) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted or
awarded against any such Indemnitee arising out of or in connection with or by
reason of (x) the transactions contemplated hereby, the Term Facilities or the
use or proposed use thereof, or any actual or prospective claim, dispute,
litigation, investigation or proceeding arising out of, in connection with or by
reason of any of the following, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding): (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby or (b) any Term Commitment or Term Loan or the
use or proposed use of the proceeds therefrom; provided that such indemnity
shall not, as to any Indemnitee (or any of its Affiliates, or any of its or
their respective officers, directors, employees, partners, trustees, advisors,
shareholders, agents, controlling persons or other representatives), be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, disbursements,
fees or expenses are determined by a court of competent jurisdiction in a final
and non-appealable judgment to have resulted from (A) the bad faith, gross
negligence or willful misconduct of, or breach of the Loan Documents by, such
Indemnitee or (i) any controlling Person or controlled Affiliate of such
Indemnitee, (ii) the respective directors, officers or employees of such
Indemnitee or any of its controlling Persons or controlled Affiliates and (iii)
the respective agents or representatives of such Indemnitee or any of its
controlling Persons or controlled Affiliates (in the case of this clause (iii),
acting on behalf of or at the instruction of such Indemnitee, controlling Person
or such controlled Affiliate), (B) any dispute that is among Indemnitees (other
than any dispute involving claims against the Administrative Agent, the
Arrangers or any other Agent, in each case in their respective capacities as
such, or any Arrangers or Affiliate thereof solely in connection with its
syndication activities in respect of primary syndication of the Term Facilities
or arising out of any act or omission on the part of Parent, the Borrower or any
of their respective Subsidiaries or Affiliates) that a court of competent
jurisdiction has determined in a final and non-appealable judgment did not
involve actions or omissions of any direct or indirect parent or controlling
person of Parent, the Borrower or their respective Subsidiaries or (C) Taxes,
except for Taxes necessary to hold an Indemnitee harmless from and against any
and all Indemnified Liabilities with respect to any non-Tax claim or (y) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by Parent, the Borrower or any
their respective Subsidiaries, or any Environmental Liability related in any way
to Parent, the Borrower or any their respective Subsidiaries (clause (x) and
(y), collectively, the “Indemnified Liabilities”) regardless of whether such
Indemnitee is a party thereto, and whether or not such proceedings are brought
by any Borrower, its equity holders, its Affiliates, creditors or any other
third person. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials obtained through
the Platform or other information transmission systems (including electronic
telecommunications) in connection with this Agreement unless determined by a
court of competent jurisdiction in a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any such Indemnitee’s Affiliates or any of its or their respective
officers, directors, employees, agents, advisors, controlling persons or other
representatives, nor shall any Indemnitee or Parent or the Borrower (or the
respective Subsidiaries or Affiliates of Parent or the Borrower) have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that such waiver of special, punitive, indirect or consequential
damages shall not limit the indemnification obligations of the Loan Parties to
the extent such special, punitive, indirect or consequential damages are
included in any third party claim with respect to which the applicable
Indemnitee is entitled to indemnification under this Section 10.05. In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person, and
whether or not any Indemnitee is otherwise a party thereto. Should any
investigation, litigation or proceeding be settled, or if there is a judgment
against an Indemnitee in any such investigation, litigation or proceeding, the
Borrower shall indemnify and hold harmless each Indemnitee in the manner set
forth above. Each Indemnitee shall promptly notify the Borrower upon receipt of
written notice of any claim or threat to institute a claim; provided that any
failure by any indemnified person to give such notice shall not relieve the
Borrower from the obligation to indemnify such Indemnitee. All amounts due under
this Section 10.05 shall be payable within thirty (30) days after demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Term Commitments and the repayment, satisfaction or discharge of all
the other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes that are governed by Section 3.01. 

 

 135 

 

  

Section 10.06         Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement. 

 

Section 10.07         Successors and Assigns.  

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (other than as a result of a
transaction consummated in accordance with Section 7.04) and no Lender may sell,
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.07(b), (ii) by way of participation in accordance with the provisions
of Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f) or (iv) to an SPC in accordance
with the provisions of Section 10.07(g). Any attempted or purported sale,
assignment or other transfer by any party hereto of its rights and obligations
in contravention of this Section 10.07 shall be null and void. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(d) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Subject to the limitations specified in clause (a) above and in
this clause (b), any Lender may at any time assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Term Commitment(s) and the Term Loans at the time owing to
it); provided that:

 

 136 

 

  

(i)          (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Term Commitment under any Term Facility and the Term
Loans at the time owing to it under such Term Facility, no minimum amount shall
need be assigned, and (B) in any case not described in clause (b)(i)(A) of this
Section 10.07, the aggregate amount of the Term Commitment (which for this
purpose includes Term Loans outstanding thereunder) or, if the applicable Term
Commitment is not then in effect, the outstanding principal balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default shall have occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld, delayed conditioned or
burdened) except such consent by the Borrower shall not be required if such
assignment is to an Approved Fund; provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loans or the Term Commitment assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Term Facilities on a
non-pro rata basis;

 

(iii)        no consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section 10.07 and, in addition
(A) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or burdened) shall be required for any assignment; provided that
(x) the Borrower’s consent shall not be required (1) if an Event of Default
shall have occurred and is continuing at the time of such assignment or (2) such
assignment is in respect of a Term Facility and is to a Lender, an Affiliate of
a Lender or an Approved Fund and (y) the Borrower shall be deemed to have
consented to an assignment if it has not responded within ten (10) Business Days
after delivery of written notice thereof to the Borrower by the Administrative
Agent or the applicable assignor and (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld, delayed conditioned or burdened)
shall be required for any assignment;

 

(iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (except, (x) in the case of contemporaneous assignments by any Lender
to one or more Approved Funds, only a single processing and recording fee shall
be payable for such assignments, (y) in the case of assignments by any fronting
bank in connection with the primary syndication of the Term Facilities and (z)
the Administrative Agent, in its sole discretion, may elect to waive such
processing and recording fee in the case of any assignment);

 

 137 

 

  

(v)         no such assignment shall be made (A) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A) or (B) any
natural person; and

 

(vi)        the assigning Lender shall deliver any Notes or, in lieu thereof, a
lost note affidavit and indemnity reasonably acceptable to the Borrower
evidencing such Term Loans to the Borrower or the Administrative Agent.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits (and subject to the obligations) of a Lender
under Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, and to
be subject to the obligations set forth in Section 10.08 and 10.15). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) or Section 3.07(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Term Commitments of, and principal amounts (and related
interest amounts) and currencies of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, any
Agent and any Lender (solely with respect to such Lender’s own interests only),
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or a Person that the Administrative Agent has
identified in a notice to the Lenders as a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Term Commitment and/or
the Term Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) for the avoidance of doubt, the
Administrative Agent shall have no oversight or responsibility of any kind for
ensuring that the Lenders do not sell participations in violation of the
foregoing provisions of this Section 10.07(d). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (a), (b), (c), (f) or (g) of the first proviso to Section 10.01 that
directly affects such Participant. Subject to Section 10.07(e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and the limitations of such Sections
and Section 10.16, it being understood that the documentation required under
Section 10.16 shall be delivered to the participating Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b).

 

 138 

 

  

(e)          A Participant shall not be entitled to receive (and no Loan Party
shall be required to make) any greater payment under Section 3.01, 3.04 or 3.05
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, except to the extent that such
entitlement to receive a greater payment results from a change in or in the
interpretation of any Law that occurs after the Participant acquired the
applicable Participation.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment, and
no foreclosure or other enforcement action in respect thereof, shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Term Loan that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Term Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Term Loan, the Granting Lender shall be obligated to make such Term Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.12(b)(ii). Each party
hereto hereby agrees that an SPC shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections and the obligations to provide the forms and certifications
pursuant to Section 10.16 as if it were a Lender); provided that neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including under Section 3.01, 3.04 or 3.05). Each
party hereto further agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (ii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender of record hereunder. Other than as expressly
provided in this Section 10.07(g), (A) such Granting Lender’s obligations under
this Agreement shall remain unchanged, (B) such Granting Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (C) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Granting Lender in connection
with such Granting Lender’s rights and obligations under this Agreement. The
making of a Term Loan by an SPC hereunder shall utilize the Term Commitment of
the Granting Lender to the same extent, and as if, such Term Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not, other
than in respect of matters unrelated to this Agreement or the transactions
contemplated hereby, institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its rights hereunder with respect to any Term Loan to the Granting
Lender and (ii) subject to Section 10.08, disclose on a confidential basis any
non-public information relating to its funding of Term Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

 139 

 

  

(h)          Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Term Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents, and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(i)          Notwithstanding anything to the contrary herein, any Lender may
assign all or any portion of its Term Loans hereunder to Parent or the Borrower,
but only if:

 

(i)          (A) such assignment is made pursuant to a Dutch Auction open to all
Lenders holding Term Loans of the specified Tranche on a pro rata basis or (B)
such assignment is made as an open market purchase on a non-pro rata basis;

 

(ii)         no Event of Default shall have occurred and be continuing or would
result therefrom;

 

(iii)        if the Borrower is the assignee, upon the effectiveness of such
assignment, such Term Loans will be deemed to be automatically and permanently
cancelled;

 

(iv)        if Parent is the assignee, upon the effectiveness of such
assignment, Parent will be deemed to have contributed the principal amount of
such Term Loans, plus all accrued and unpaid interest thereon, to the Borrower
as common equity and such Term Loans will be deemed to have been automatically
and permanently cancelled; and

 

(v)         the Borrower and its Subsidiaries do not use the proceeds of the
Revolving Credit Loans to acquire such Term Loans.

 

(j)          [Reserved].

 

(k)          The applicable Lender, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of (i) each SPC (other than any SPC that is treated
as a disregarded entity of the Granting Lender for U.S. federal income tax
purposes) that has exercised its option pursuant to Section 10.07(g) and (ii)
each Participant, and the amount (including stated interest) of each such SPC’s
and Participant’s interest in such Lender’s rights and/or obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

 140 

 

  

Section 10.08         Confidentiality. Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors and numbering administration and
settlement service providers and other Affiliates, on a need to know basis (it
being understood that the Persons to whom such disclosure is made by such Lender
or Agent will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with the terms of
this Section 10.08 and such Agent or Lender will be responsible for their
compliance herewith); (b) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process, in each case based on
the advice of counsel (in which case such Agent or Lender, as applicable, agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform the Borrower promptly thereof prior to disclosure);
(c) to any other party to this Agreement; (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder (in which case, Borrower is
notified in advance of such disclosure, to the extent permitted by law); (e)
subject to an agreement containing provisions substantially the same (or at
least as restrictive) as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any Eligible Assignee of, pledgee or
Participant in, or any prospective Eligible Assignee of, pledgee or Participant
in, any of its rights or obligations under this Agreement or a Lender’s current
or prospective funding sources (provided that a disclosure to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender as a pledgee
pursuant to Section 10.07(f) shall be made in accordance with customary banking
practices in lieu of being subject to such agreement) or prospective direct or
indirect controlled counterparties under Swap Contracts to be entered into in
connection with the Term Loans made hereunder; (f) with the written consent of
the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to the extent that
such information is received by an Agent or Lender from a third party that is
not, to such Agent’s or Lender’s knowledge, subject to contractual or fiduciary
contractual obligations owing to any Loan Party; (i) to any state, federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender or (j) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender). In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Term
Commitments, and the Term Borrowings. For the purposes of this Section 10.08,
“Information” means all information received from or on behalf of any Loan Party
or any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
(including any information relating to their respective businesses and
operations), other than any such information that is publicly available to any
Agent or any Lender prior to such disclosure other than as a result of a breach
of this Section 10.08 by such Lender or Agent. Any Person required to maintain
the confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 10.08 shall
survive with respect to the Administrative Agent, the Arrangers, each other
Agent and each Lender until the second anniversary of such Administrative Agent,
Arranger, Agent or Lender ceasing to be an Administrative Agent, Arranger, Agent
or Lender, respectively.  

 

 141 

 

  

Each of the Administrative Agent and each Lender acknowledges that (i) the
Information may include material non-public information concerning Parent, the
Borrower or a Subsidiary of any of the foregoing, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

 

Section 10.09         Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Secured Party (and/or its applicable Affiliates) is
authorized at any time and from time to time without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final), other than deposits in fiduciary accounts
as to which a Loan Party is acting as fiduciary for another Person who is not a
Loan Party, at any time held by, and other Indebtedness at any time owing by,
such Lender to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Secured Party hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not such Agent or such Lender shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness;. Each Secured Party agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Secured
Party (and/or its applicable Affiliate); provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Secured Party under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Secured Party may have.
 

 

Section 10.10         No Pledge, Security from Foreign Subsidiaries.
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall the direct or indirect assets of any Foreign Subsidiary
constitute security, or shall the proceeds of such assets be available, for
payment of the Obligations of the Borrower or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary that is
directly owned by a Domestic Subsidiary does not constitute such an asset (and
may be pledged but only to the extent permitted in Section 6.13) and (b) the
provisions hereof shall not, for the avoidance of doubt, limit, reduce or
otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.05(b)(ii). Notwithstanding the
foregoing, no Participant shall have any rights of setoff under Section 10.09 or
otherwise. 

 

Section 10.11         Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Term Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. 

 

 142 

 

  

Section 10.12         Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by fax or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
fax or other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by fax or other
electronic transmission. 

 

Section 10.13         Integration; Effectiveness. This Agreement and the other
Loan Documents, together with the provisions of any other written agreement
between you and the Arrangers or the other Agents and/or their respective
Affiliates in respect of one or more of the Term Facilities that by the terms of
such documentation survive the termination or expiration thereof and/or the
execution and delivery of the Loan Documents, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. It is expressly agreed and confirmed by the parties
hereto that the provisions of the Fee Letter shall survive the execution and
delivery of this Agreement, the occurrence of the Closing Date, and shall
continue in effect thereafter in accordance with their terms. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Without
limiting Section 4.01, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. 

 

Section 10.14         Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Term Borrowing, and shall
continue in full force and effect as long as any Term Loan or any other
Obligation (other than contingent indemnification or other obligations as to
which no claim has been asserted) hereunder shall remain unpaid or unsatisfied. 

 

Section 10.15         Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.15, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, then such provisions
shall be deemed to be in effect only to the extent not so limited. 

 

 143 

 

  

Section 10.16         Tax Forms.  

 

(a)          Each Lender and Agent shall deliver to the Borrower and the
Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed executed documentation and
information as will permit payments hereunder to be made without withholding, or
as will permit the Borrower and the Administrative Agent to determine the
applicable rate of withholding and whether such Lender or Agent is subject to
information reporting. The completion, execution and submission of such
documentation (other than such documentation set forth in Section 10.16(b) and
(c) below) shall not be required if in the Lender’s reasonable and good faith
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(b)          (i) Without limiting the generality of the foregoing, subject to
Section 10.16(b)(ii), each Lender and Agent that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (or a disregarded
Subsidiary thereof) (each, a “Foreign Lender”) shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent whichever of the
following is applicable, two (2) duly signed, properly completed, copies of (x)
either IRS Form W-8BEN or Form W-8BEN-E, as applicable, or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document), (y) IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or (z) IRS Form W-8BEN or Form W-8BEN-E, as applicable, or any
successor thereto and a certificate that establishes in writing to the Borrower
and the Administrative Agent that such Foreign Lender is not (i) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (ii) a “10-percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iii)
a controlled foreign corporation related to any Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, each such Foreign
Lender shall promptly submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or more of such forms and/or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant Governmental Authority or such other evidence as is
satisfactory to the Borrower and the Administrative Agent (in either case, in
its sole discretion)) as may then be presented by then current United States
laws and regulations to avoid or reduce, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or other evidence
previously delivered by it to the Borrower and the Administrative Agent
(including, for the avoidance of doubt, due to a designation of a new Lending
Office) and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Foreign Lender under any of the Loan Documents, shall deliver to the
Borrower and the Administrative Agent on the date when such Foreign Lender
ceases to act for its own account with respect to any portion, if any, of any
such sums paid or payable, and at such other times as prescribed by the last
sentence of Section 10.16(a) or as may be necessary in the determination of the
Borrower or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), two (2) duly signed, properly completed, original copies of
IRS Form W-8IMY (or any successor thereto), together with all required
supporting documentation, and any other certificate or statement of exemption or
reduction required under the Law, to establish that such Foreign Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Foreign Lender.

 

 144 

 

  

(iii)        The Administrative Agent and the Borrower may deduct and withhold
any Taxes required by any Laws to be deducted and withheld from any payment
under any of the Loan Documents.

 

(c)          Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (or a disregarded Subsidiary thereof)
(each, a “U.S. Lender”) shall deliver to the Administrative Agent and the
Borrower (or in the case of a Participant or SPC, to the relevant Lender) two
(2) duly signed, properly completed, original copies of IRS Form W-9 (or any
successor form) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement, including, for the avoidance of doubt, by
means of an assignment on the date it becomes a Participant) and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding. If such U.S. Lender fails to
deliver such forms, then the Administrative Agent and/or the Borrower may
withhold from any payment to such U.S. Lender an amount equivalent to the
applicable backup withholding imposed by the Code.

 

(d)          If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any Tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender, such Foreign Lender or U.S. Lender shall
indemnify the Administrative Agent for the full amount of Taxes imposed or
asserted by such Governmental Authority and any reasonable expenses arising
therefrom or with respect thereto (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrower to do so), in each case whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

 

The obligation of the Foreign Lenders or U.S. Lenders, severally, under this
Section 10.16 shall survive the termination of the Aggregate Term Commitments,
repayments of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

Notwithstanding any other provision of this Section 10.16, a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.

 

Section 10.17         Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 145 

 

 

(b)          SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT”, AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR
DEFENSE THAT THIS SECTION 10.17 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A
LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT,
(II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION
FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (III) IF ALL SUCH NEW YORK
COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE
FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH
ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT
THERETO IN ANOTHER COURT HAVING JURISDICTION AND (IV) IN THE EVENT A LEGAL
ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS
ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH
PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A
CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 10.17 WOULD
OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK
COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

(c)          WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.17(B). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.18         WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY. 

 

 146 

 

  

Section 10.19         Binding Effect. When this Agreement shall have become
effective in accordance with Section 10.13, it shall thereafter be binding upon
and inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns; provided that, except as a result
of a transaction consummated in accordance with Section 7.04, the Borrower shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Administrative Agent and each Lender. 

 

Section 10.20         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and Parent acknowledge and agree, and each of
them acknowledges and agrees that it has informed its other Affiliates, that:
(i)(A) no fiduciary, advisory or agency relationship between any of Parent, the
Borrower and their respective Subsidiaries and any Agent or the Arrangers is
intended to be or has been created in respect of any of the transactions
contemplated hereby and by the other Loan Documents, irrespective of whether any
Agent or the Arrangers have advised or is advising Parent, the Borrower and
their respective Subsidiaries on other matters, (B) the arranging and other
services regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between Parent, the Borrower and their
respective Subsidiaries, on the one hand, and the Agents and the Arrangers, on
the other hand, (C) each of Parent and the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) each of Parent and the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and the
Arrangers are and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for Parent or
any of its Affiliates, or any other Person and (B) neither any Agent nor the
Arrangers have any obligation to Parent or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Parent and its
Affiliates, and neither any Agent nor the Arrangers have any obligation to
disclose any of such interests and transactions to Parent or any of its
Affiliates. To the fullest extent permitted by law, each of Parent and the
Borrower hereby waives and releases any claims that it may have against the
Agents and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. 

 

Section 10.21         Affiliate Activities. Each of the Borrower and Parent
acknowledges that each Agent, the Arrangers and each Lender (and their
respective Affiliates) is a full service securities firm engaged, either
directly or through affiliates, in various activities, including securities
trading, investment banking and financial advisory, investment management,
principal investment, hedging, financing and brokerage activities and financial
planning and benefits counseling for both companies and individuals. In the
ordinary course of these activities, any of them may make or hold a broad array
of investments and actively trade debt and equity securities (or related
derivative securities) and/or financial instruments (including bank loans) for
their own account and for the accounts of customers and may at any time hold
long and short positions in such securities and/or instruments. Such investment
and other activities may involve securities and instruments of Parent and its
Affiliates, as well as of other entities and persons and their Affiliates which
may (i) be involved in transactions arising from or relating to the transactions
contemplated hereby and by the other Loan Documents, (ii) be customers or
competitors of Parent and its Affiliates or (iii) have other relationships with
Parent and its Affiliates. In addition, it may provide investment banking,
underwriting and financial advisory services to such other entities and persons.
It may also co-invest with, make direct investments in, and invest or co-invest
client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of Parent and its Affiliates or such other entities.
The transactions contemplated hereby and by the other Loan Documents may have a
direct or indirect impact on the investments, securities or instruments referred
to in this Section 10.21. 

 

 147 

 

  

Section 10.22         Electronic Execution of Assignments and Certain Other
Documents. The words “execution”, “signed”, “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. 

 

Section 10.23         Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent (which shall not be withheld in
contravention of Section 9.04). The provision of this Section 10.23 is for the
sole benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party. 

 

Section 10.24         PATRIOT Act. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the PATRIOT
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act. 

 

Section 10.25         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 148 

 

  

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.26         MIRE Events. No MIRE Event may be closed until the date
that is (a) if there are no Mortgaged Properties in a flood zone, five (5)
Business Days or (b) if there are any Mortgaged Properties in a flood zone,
thirty (30) days (in each case, the “Notice Period”), after the Administrative
Agent has delivered to the Lenders the following documents in respect of such
real property: (i) a completed flood hazard determination from a third party
vendor; (ii) if such real property is located in a “special flood hazard area”,
(A) a notification to the applicable Loan Parties of that fact and (if
applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Parties of such notice; and (iii) if required by Flood Insurance Laws, evidence
of required flood insurance; provided that any such MIRE Event may be closed
prior to the Notice Period if the Administrative Agent shall have received
confirmation from each applicable Lender that such Lender has completed any
necessary flood insurance due diligence to its reasonable satisfaction. 

 

Section 10.27         Intercreditor Agreement. Each of the Lenders and the other
Secured Parties (a) acknowledges that it has received a copy of the Second Lien
Intercreditor Agreement, (b) consents to the terms of the Second Lien
Intercreditor Agreement, (c) authorizes and instructs the Administrative Agent
to enter into the Second Lien Intercreditor Agreement or other intercreditor
agreements (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Indebtedness of such
Loan Party that is permitted to be secured by the Collateral pursuant to
Sections 7.01 and 7.03 of this Agreement, in order to permit such Indebtedness
to be secured by a valid, perfected Lien (with such priority as may be
designated by such Loan Party, to the extent such priority is permitted by the
Loan Documents)) as collateral agent and on behalf of such Person, and by its
acceptance of the benefits of the Collateral Documents, hereby acknowledges that
the Second Lien Intercreditor Agreement and any such other intercreditor
agreement is or will be, as applicable, binding upon it and (d) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Second Lien Intercreditor Agreement or such other intercreditor agreements (and
any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be secured by the Collateral pursuant to Sections 7.01 and 7.03 of
this Agreement, in order to permit such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof. 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 149 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  THE KEYW CORPORATION, as the Borrower         by /s/ Michael J. Alber    
Name:   Michael J. Alber     Title:    Chief Financial Officer and Treasurer    
    THE KEYW HOLDING CORPORATION, as Parent         by /s/ Michael J. Alber    
Name:   Michael J. Alber     Title:    Chief Financial Officer and Treasurer    
    SOTERA DEFENSE SOLUTIONS, INC.         by /s/ Michael J. Alber    
Name:   Michael J. Alber     Title:    Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

 

  ROYAL BANK OF CANADA, as Administrative Agent         by /s/ Ann Hurley    
Name: Ann Hurley     Title: Manager, Agency         ROYAL BANK OF CANADA, as
Lender         by /s/ Sinan Tarlan     Name: Sinan Tarlan     Title: Authorized
Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 